TABLE OF CONTENTS

Exhibit 10(C)

EXECUTION VERSION

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 12, 2010

between

THE FIRST AMERICAN CORPORATION

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent and the Collateral Agent

 

 

J.P. MORGAN SECURITIES INC,

WELLS FARGO SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

US BANK, NATIONAL ASSOCIATION,

COMERICA BANK

BANK OF AMERICA, N.A.,

as Documentation Agents

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

i

 

Table of Contents

 

          Page    ARTICLE I       DEFINITIONS   

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Terms Generally    28

SECTION 1.03.

   Accounting Terms and Determinations    28    ARTICLE II       THE CREDITS   

SECTION 2.01.

   The Commitments    29

SECTION 2.02.

   Loans and Borrowings    30

SECTION 2.03.

   Procedures for Borrowings    30

SECTION 2.04.

   Funding of Loans    31

SECTION 2.05.

   Interest Elections; Conversion and Continuation Options    32

SECTION 2.06.

   Termination and Reduction of Revolving Commitments; Incremental Term Loans   
33

SECTION 2.07.

   Repayment of Loans; Evidence of Debt    35

SECTION 2.08.

   Prepayment of Loans    38

SECTION 2.09.

   Fees    39

SECTION 2.10.

   Interest    40

SECTION 2.11.

   Alternate Rate of Interest    41

SECTION 2.12.

   Increased Costs    41

SECTION 2.13.

   Break Funding Payments    42

SECTION 2.14.

   Taxes    43

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    44

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders    46

SECTION 2.17.

   Extension of Revolving Commitment Termination Date    46

SECTION 2.18.

   Defaulting Lenders    48    ARTICLE III       LETTERS OF CREDIT   

SECTION 3.01.

   L/C Commitment    50

SECTION 3.02.

   Procedure for Issuance of Letter of Credit    50

SECTION 3.03.

   Fees and Other Charges    51

SECTION 3.04.

   L/C Participations    51

SECTION 3.05.

   Reimbursement Obligations of the Borrower    52

SECTION 3.06.

   Obligations Absolute    53

SECTION 3.07.

   Letter of Credit Payments    53

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ii

 

SECTION 3.08.

   Applications    53    ARTICLE IV       REPRESENTATIONS AND WARRANTIES   

SECTION 4.01.

   Organization; Powers; Subsidiaries    53

SECTION 4.02.

   Authorization; Enforceability    54

SECTION 4.03.

   Governmental Approvals; No Conflicts    54

SECTION 4.04.

   Financial Condition, Etc.    54

SECTION 4.05.

   Properties    55

SECTION 4.06.

   Litigation and Environmental Matters    55

SECTION 4.07.

   Compliance with Laws and Agreements    55

SECTION 4.08.

   Investment and Holding Company Status    55

SECTION 4.09.

   Taxes, Etc    56

SECTION 4.10.

   ERISA    56

SECTION 4.11.

   Disclosure    56

SECTION 4.12.

   Use of Credit    56

SECTION 4.13.

   Regulation H    56

SECTION 4.14.

   Matters Relating to Collateral.    56

SECTION 4.15.

   Senior Indebtedness    58    ARTICLE V       CONDITIONS   

SECTION 5.01.

   Conditions to Effectiveness    58

SECTION 5.02.

   Each Credit Event    61    ARTICLE VI       AFFIRMATIVE COVENANTS   

SECTION 6.01.

   Financial Statements and Other Information    61

SECTION 6.02.

   Notices of Material Events    63

SECTION 6.03.

   Existence; Conduct of Business    63

SECTION 6.04.

   Payment of Obligations    63

SECTION 6.05.

   Maintenance of Properties    64

SECTION 6.06.

   Books and Records; Inspection Rights    64

SECTION 6.07.

   Compliance with Laws and Agreements    64

SECTION 6.08.

   Insurance    64

SECTION 6.09.

   Further Assurances; Additional Subsidiary Guarantors; Additional Collateral
   64

SECTION 6.10.

   Maintenance of Separateness    67

SECTION 6.11.

   Credit Ratings    68

SECTION 6.12.

   Post-Closing Covenant    68

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

iii

 

   ARTICLE VII       NEGATIVE COVENANTS   

SECTION 7.01.

   Indebtedness    69

SECTION 7.02.

   Liens; Negative Pledge    70

SECTION 7.03.

   Investments; Joint Ventures    72

SECTION 7.04.

   Guarantees    74

SECTION 7.05.

   Restricted Junior Payments    74

SECTION 7.06.

   Fundamental Changes; Disposal of Assets    75

SECTION 7.07.

   Lines of Business    77

SECTION 7.08.

   Transactions with Affiliates    77

SECTION 7.09.

   Financial Covenants    77

SECTION 7.10.

   Sale/Leaseback Transactions and Synthetic Leases    77

SECTION 7.11.

   No Restrictions on Subsidiary Distributions    77

SECTION 7.12.

   Amendments of Documents Relating to other Indebtedness    78

SECTION 7.13.

   Minimum Liquidity    78    ARTICLE VIII       EVENTS OF DEFAULT       ARTICLE
IX       THE ADMINISTRATIVE AGENT       ARTICLE X       MISCELLANEOUS   

SECTION 10.01.

   Notices    85

SECTION 10.02.

   Waivers; Amendments    85

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver    87

SECTION 10.04.

   Successors and Assigns    88

SECTION 10.05.

   Survival    91

SECTION 10.06.

   Counterparts; Integration; Effectiveness    92

SECTION 10.07.

   Severability    92

SECTION 10.08.

   Right of Setoff    92

SECTION 10.09.

   Governing Law; Jurisdiction; Etc    93

SECTION 10.10.

   WAIVER OF JURY TRIAL    93

SECTION 10.11.

   Headings    94

SECTION 10.12.

   Releases of Guaranties and Liens    94

SECTION 10.13.

   Treatment of Certain Information; Confidentiality    94

SECTION 10.14.

   USA PATRIOT Act    95

SECTION 10.15.

   Marshalling; Payments Set Aside    95

SECTION 10.16.

   Effect of Third Amended and Restated Credit Agreement    96

SECTION 10.17.

   Certain Agreements    96

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

iv

 

SECTION 10.18.

   Certain Financial Statements    97

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

v

 

SCHEDULE IA

    Revolving Lenders and Revolving Commitments  

SCHEDULE IB

   

Term Lenders and Term Commitments

 

SCHEDULE II

  -  

Disclosed Matters

  1

SCHEDULE III

  -  

Subsidiary Guarantors

  2

SCHEDULE IV

  -  

Subsidiaries; Excluded Subsidiaries

  4

SCHEDULE V

  -  

Existing Indebtedness

  12

SCHEDULE VI

  -  

Existing Liens

  14

SCHEDULE VII

  -  

Existing Guarantees

  16

 

EXHIBIT A

  -  

Form of Assignment and Assumption

   

EXHIBIT B

  -  

Form of Additional Commitment Agreement

   

EXHIBIT C

  -  

Form of Compliance Certificate

   

EXHIBIT D

  -  

Form of Opinions of Counsel to the Loan Parties

   

EXHIBIT E

  -  

Form of Financial Condition Certificate

   

EXHIBIT F

  -  

Form of Guarantee and Collateral Agreement

   

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 12, 2010, among
THE FIRST AMERICAN CORPORATION, the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as the Administrative Agent.

The Borrower (as hereinafter defined), certain lenders and JPMorgan Chase Bank,
N.A., as the administrative agent thereunder are parties to the Second Amended
and Restated Credit Agreement dated as of November 16, 2009 (as so amended and
in effect immediately prior to the effectiveness of this Agreement, the
“Existing Credit Agreement”);

The Borrower and certain of the lenders party to the Existing Credit Agreement
desire that the Existing Credit Agreement be amended in certain respects and to
be restated in its entirety, and accordingly, the Borrower and the
Administrative Agent with the consent of such lenders hereby agree to amend the
Existing Credit Agreement and the parties hereto hereby agree to restate the
Existing Credit Agreement, as so amended, in its entirety, effective as of the
Closing Date (as hereinafter defined). The execution and delivery of this
Agreement shall not constitute a novation of the Existing Credit Agreement and
all parties to the Existing Credit Agreement shall continue as parties to this
agreement. Accordingly, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower or any of its Subsidiaries
(by purchase or otherwise) of all or substantially all of the business, property
or fixed assets of, or the Capital Stock of, any Person or any division,
business unit or line of business of any Person.

“Additional Collateral Documents” has the meaning assigned to such term in
Section 6.09(b).

“Additional Revolving Commitment Lender” means any Person that agrees to provide
a Revolving Commitment or (in the case of an existing Revolving Lender) agrees
to increase the amount of its Revolving Commitment pursuant to Section 2.17, in
each case with the consent of the Administrative Agent (such consent not to be
unreasonably withheld).

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

©Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and shall include any successor the Administrative Agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries; (b) none of the Subsidiaries of the Borrower shall be
Affiliates of the Borrower and (c) (i) at any time prior to the Spin-Off, FINCO
and its Subsidiaries shall be Affiliates of the Borrower and its Subsidiaries
and (ii) at any time after the Spin-Off, FINCO and its Subsidiaries shall only
be Affiliates of the Borrower and its Subsidiaries if FINCO or any Subsidiary of
FINCO directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Borrower or any of its
Subsidiaries.

“Agreement” means this Third Amended and Restated Credit Agreement, among The
First American Corporation, the Lenders party hereto, and JPMorgan Chase Bank,
N.A., as the Administrative Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a Eurodollar
Loan with a one-month interest period commencing on such day plus 1.00%. For
purposes of this definition, Adjusted LIBO Rate shall be determined using
Adjusted LIBO Rate as otherwise determined by the Administrative Agent in
accordance with the definition of Adjusted LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, Adjusted LIBO Rate for such day shall be the
rate determined by the Administrative Agent pursuant to preceding clause (x) for
the most recent Business Day preceding such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted LIBO Rate, as the case may be.

“Applicable Rate” means (a) with respect to any Revolving Loan that is a
Eurodollar Loan or an ABR Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”,
respectively, opposite the applicable Leverage Ratio then in effect:

 

    Leverage Ratio    

 

Eurodollar

            Spread             

 

ABR

            Spread             

 

Commitment

            Fee Rate            

>2.00

  3.25%   2.25%   0.50%

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3

 

1.00 to 2.00

  3.00%   2.00%   0.50%

<1.00

  2.75%   1.75%   0.50%

provided that (i) for purposes of the foregoing, the initial Leverage Ratio is
2.60 to 1.00 and (ii) any increase or decrease in the Applicable Rate resulting
from a change in the Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c) and (b) with respect to any Term Loan that
is a Eurodollar Loan, 3.25% if the Leverage Ratio is greater than or equal to
1.00 to 1.00 and 3.00% if the Leverage Ratio is less than 1.00 to 1.00, and with
respect to any Term Loan that is an ABR Loan, 2.25% if the Leverage Ratio is
greater than or equal to 1.00 to 1.00 and 2.00% if the Leverage Ratio is less
than 1.00 to 1.00, provided that the Applicable Rate for any Incremental Term
Loan shall be set forth in the relevant Incremental Term Loan Agreement.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Sale” means any single Disposition or related series of Dispositions by
the Borrower or any of its Subsidiaries to any Third Party of (a) any of the
Capital Stock of any of the Borrower’s Subsidiaries, (b) substantially all of
the assets of any division or line of business of the Borrower or any of its
Subsidiaries outside of the ordinary course of business, or (c) any other assets
(whether tangible or intangible) of the Borrower or any of its Subsidiaries
(other than any such other assets to the extent that the aggregate value of such
other assets Disposed of in any single Disposition or related series of
Dispositions is equal to $5,000,000 or less).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

“Available Retained Cash” means, on any Excess Cash Flow Application Date, an
amount (which may be a negative amount) equal to the sum of:

(a) the aggregate amount of all Excess Cash Flow calculated prior to or on such
Excess Cash Flow Application Date beginning with the Fiscal Year ending
December 31, 2011; minus

(b) the aggregate principal amount of Term Loans prepaid or required to be
prepaid prior to or on such Excess Cash Flow Application Date and since the
Closing Date pursuant to Section 2.08(c).

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means The First American Corporation, a California corporation.

“Borrowing” means a Revolving Borrowing or a Term Borrowing.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
(including, without limitation, data and software) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Securities” means preferred securities issued by a Subsidiary of the
Borrower organized as a Delaware business trust that are redeemable, at the
option of such issuer, ten years or more after the issuance thereof, which
securities are guaranteed by the Borrower and the proceeds of which are invested
in junior subordinated securities of the Borrower.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after the date of acquisition thereof; (b) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5

 

instrumentality thereof, each having maturities of not more than 12 months from
the date of acquisition thereof or other durations approved by the
Administrative Agent and, at the time of acquisition, having a rating of at
least “A-1” or “P-1” (or long-term ratings of at least “A2” or “A”) from either
S&P or Moody’s, or, with respect to municipal bonds, a rating of at least MIG 1
or VMIG 1 from Moody’s (or the equivalent thereof); (c) commercial paper
maturing not more than 12 months after the date of creation thereof or other
durations approved by the Administrative Agent and, at the time of acquisition,
having a rating of at least A-1 or P-1 from either S&P or Moody’s; (d) domestic
and Eurodollar certificates of deposit or bankers’ acceptances maturing within 6
months after the date of acquisition thereof and issued or accepted by any
Lender or by any other commercial bank that has combined capital and surplus of
not less than $500,000,000; (e) repurchase agreements with a term of not more
than 30 days for underlying securities of the types described in clause
(a) above entered into with any commercial bank meeting the requirements
specified in clause (d) above or with any securities dealer of recognized
national standing; (f) shares of investment companies registered under the
Investment Company Act of 1940, as amended, or money market funds that invest
solely in one or more of the types of investments referred to in clauses
(a) through (e) above; and (g) in the case of any Foreign Subsidiary, high
quality, short-term liquid Investments comparable to the types of Investments
described in clauses (a) through (f) above made by such Foreign Subsidiary in
the ordinary course of managing its surplus cash position in a manner consistent
with past practices.

“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Loan Parties as approved by the board of
directors or chief financial officer of the Borrower from time to time,
including any Indebtedness of the Loan Parties incurred in the ordinary course
of business having a maturity of ninety two (92) days or less representing
borrowings from any financial institution with which the Loan Parties have a
depository or other investment relationship in connection with such practices
(or any Affiliate of such financial institution), which borrowings may be
secured by the cash and Cash Equivalents purchased by the relevant Loan Party
with the proceeds of such borrowings.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Change of Control” means that during any period of 25 consecutive calendar
months, (i) a majority of the board of directors of the Borrower shall no longer
be composed of individuals (a) who were members of said board on the Closing
Date after giving effect to the Spin-Off, (b) whose election or nomination to
said board was approved by individuals referred to in clause (a) above
constituting at the time of such election or nomination at least a majority of
said board or (c) whose election or nomination to said board was approved by
individuals referred to in clauses (a) and (b)

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6

 

above constituting at the time of such election or nomination at least a
majority of said board or (ii) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Borrower.

“Closing Date” means the first date on which all of the conditions set forth in
Section 5.01 have been satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property (including Capital Stock) in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Secured Obligations.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent for the benefit of the Secured Parties under the Collateral
Documents and shall include any successor Collateral Agent.

“Collateral Documents” means, and includes each of, the Guarantee and Collateral
Agreement, any Additional Collateral Document and all other security documents
that may be entered into from time to time after the Closing Date by the
Borrower or any Subsidiary of the Borrower granting a Lien on any property of
any Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Commitment” means, as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C annexed hereto delivered to the Administrative Agent and Lenders by
the Borrower pursuant to Section 6.01(c).

“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
an amount equal to (a) Consolidated Net Income plus (b) to the extent the
following items are deducted in calculating such Consolidated Net Income, the
sum, without duplication, of the amounts for such period of (i) Consolidated
Interest Expense, (ii) taxes computed on the basis of income, (iii) total
depreciation expense, (iv) total amortization expense (including amortization of
deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees) of
such Person determined on a consolidated basis for such period), (v) any
expenses or charges incurred in connection with any issuance of debt or equity
securities (including upfront fees payable in respect of bank facilities),
(vi) any fees and expenses related to Acquisitions and Investments permitted
hereunder or acquisitions consummated prior to the date hereof, (vii) any other
non-cash charges (including without limitation impairment charges and excluding
any such non-cash

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7

 

charges representing an accrual or reserve for expected cash items in any future
period), (viii) any deduction for minority interest expense, (ix) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards, (x) restructuring charges, reserves and severance charges
for such period, not to exceed $20,000,000 for any one Fiscal Year and
(xi) unrealized losses in respect of Swap Agreements (but adding any realized
losses to the extent not deducted in calculating such Consolidated Net Income)
and minus (c) to the extent the following items are added in calculating such
Consolidated Net Income, the sum, without duplication, of the amounts for such
period of (i) any non-recurring gains, (ii) any non-cash gains, (iii) unrealized
gains in respect of Swap Agreements (but deducting any realized gains to the
extent not included in calculating such Consolidated Net Income) and (iv) any
gains arising as a result of the repurchase of Existing Notes at a discount, all
of the foregoing as determined on a consolidated basis for such Person and its
Subsidiaries in conformity with GAAP.

“Consolidated Companies” means the Borrower and its Subsidiaries.

“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding the current portion of
Indebtedness of the Borrower and its Subsidiaries; provided that any such
excluded current portion of Indebtedness shall solely be in respect of
Indebtedness which has a final maturity, or which is renewable or extendable (at
the option of the Borrower) to a date, that is more than one year from such date
of determination of “total current liabilities”.

“Consolidated Interest Expense” means, for any period, the sum, for the Borrower
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness accrued during such period (whether or not actually paid during
such period) plus (b) the net amounts payable (or minus the net amounts
receivable) under Swap Agreements accrued during such period (whether or not
actually paid or received during such period).

“Consolidated Net Income” means, with respect to any Person (the “Subject
Person”) for any period, the net income (or loss) of the Subject Person and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP plus, for any period prior
to the Spin-Off, any allocation of general corporate expenses and overhead not
attributable to the Borrower and its Subsidiaries in accordance with GAAP;
provided that there shall be excluded (a) any income (or loss) in the Fiscal
Year ending December 31, 2010 from discontinued operations related to the
Spin-Off, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Subject Person or is merged into or consolidated
with the Subject Person or any of its Subsidiaries or that Person’s assets are
acquired by

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8

 

the Subject Person or any of its Subsidiaries, (c) any after-tax gains or
losses, and any related fees and expenses, in each case to the extent
attributable to Asset Sales or returned surplus assets of any Plan, (d) any
currency gains and losses, and (e) (to the extent not included in clauses
(a) through (d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means, as at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date.

“Consolidated Total Senior Secured Debt” means, as at any date, the principal
amount of all Consolidated Total Debt that is not subordinated to the
Obligations and that is secured by a first priority Lien on any assets of the
Borrower and its Subsidiaries.

“Consolidated Working Capital” means, as at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CoreLogic Buyback” has the meaning assigned to that term in Section 7.03(k).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9

 

for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule II.

“Disposition” means, with respect to any property, any sale, lease,
Sale/Leaseback Transaction, assignment, conveyance, transfer or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Dissenting Lender” has the meaning specified in Section 10.02(c).

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of the Borrower organized under the
laws of the United States or any state thereof.

“ECF Percentage” means 50%; provided, that, with respect to each Fiscal Year
ending on or after December 31, 2011, the ECF Percentage shall be reduced to 0%
if the Leverage Ratio as of the last day of such Fiscal Year is less than 1.0 to
1.0.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10

 

minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan, or the failure by Borrower or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) a determination that any
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any written notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan pursuant to Section 4042 of ERISA; (g) the incurrence by the Borrower
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any ERISA Affiliate of any written notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any written
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is Insolvent, in Reorganization, or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA).

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excess Cash Flow” means, for any Fiscal Year, (a) the sum of (i) Consolidated
Net Income for such Fiscal Year and, without duplication (including of amounts
included in determining Consolidated Net Income), (ii) the amount of all
non-cash charges (including depreciation and amortization) deducted in arriving
at such Consolidated Net Income, (iii) decreases in Consolidated Working Capital
for such Fiscal Year, and (iv) the aggregate net amount of non-cash loss on the
Disposition of property by the Borrower and its Subsidiaries during such Fiscal
Year (other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income minus (b) the sum,
without duplication (including of amounts deducted in determining Consolidated
Net Income), of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such Fiscal Year on account of
Capital Expenditures, Acquisitions permitted under Section 7.06(d) and
Investments permitted under Sections 7.03(h), (i), (j), (k), (n) and
(p) (excluding (A) for any such Capital Expenditure, the principal amount of
Indebtedness (other than Loans) incurred in connection therewith and the
proceeds of any Reinvestment Deferred Amount used as financing therefor and
(B) for any such Acquisition or Investment, the principal amount of Indebtedness
(other than Loans) incurred in connection therewith (but including any earnout
or other payments made in connection with any such Acquisition)), (iii) the
aggregate amount of all prepayments of Revolving Loans during such Fiscal Year
to the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11

 

extent accompanying permanent optional reductions of the Revolving Commitments
and all optional prepayments of the Term Loans during such Fiscal Year, (iv) the
aggregate amount of all regularly scheduled principal payments of outstanding
Indebtedness (including the Loans and the principal component of any payments in
respect of Capital Leases) of the Borrower and its Subsidiaries made during such
Fiscal Year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such Fiscal Year,
(vi) prior to any Reinvestment Prepayment Date with respect thereto and to the
extent included in arriving at Consolidated Net Income, the proceeds of any
Reinvestment Deferred Amount, (vii) cash indemnity payments made pursuant to
indemnification provisions in any agreement in connection with the Spin-Off or
any Asset Sale permitted pursuant to this Agreement and (viii) the aggregate net
amount of non-cash gain on the Disposition of property by the Borrower and its
Subsidiaries during such Fiscal Year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income.

“Excess Cash Flow Application Date” has the meaning assigned to such term in
Section 2.08(c).

“Excluded Domestic Subsidiaries” means, (i) as of any date of determination from
the Closing Date until 90 days thereafter, those Domestic Subsidiaries of the
Borrower that, collectively for the four-Fiscal Quarter period ended most
recently prior to such date of determination, constituted less than 10% of the
Total Domestic Assets for such period and (ii) as of any date of determination
beginning 90 days after the Closing Date, those Domestic Subsidiaries of the
Borrower that, collectively for the four-Fiscal Quarter period ended most
recently prior to such date of determination, constituted less than 5% of Total
Domestic Assets for such period.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

“Excluded Subsidiary” means any Excluded Domestic Subsidiary or any Foreign
Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12

 

Lender’s failure or inability to comply with Section 2.14(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.14(a).

“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Existing Note Documents” means the indentures and/or trust agreements pursuant
to which the Existing Notes were issued.

“Existing Notes” means the (a) 5.70% senior debentures of the Borrower, due
August 2014, (b) 7.55% senior debentures of the Borrower, due August 2028,
(c) preferred plus 7.55% trust certificates series FAR-I evidencing a fractional
undivided interest in a portion of the senior debentures of the Borrower
described in clause (b) (the “Trust Certificates”), (d) 8.50% trust preferred
securities, due 2012, issued by First American Capital Trust and (e) 8.50%
junior subordinated deferrable interest debenture of the Borrower, due 2012.

“Existing Revolving Commitment Termination Date” has the meaning assigned to
such term in Section 2.17(a).

“Experian” means Experian Information Solutions, Inc., an Ohio corporation, or
any Affiliate thereof that holds a membership interest in FARES.

“Experian Buyout Date” means the first date on which the Borrower and its
Subsidiaries own 100% of the membership interests of FARES.

“Facility” means each of the Term Facility and the Revolving Facility.

“FAREISI” means First American Real Estate Information Services, Inc., a
California corporation and a Wholly Owned Subsidiary of the Borrower.

“FARES” means First American Real Estate Solutions LLC, a California limited
liability company.

“FARES Documents” means (i) the Amended and Restated Contribution and Joint
Venture Agreement among the Borrower, FAREISI, Experian and FARES, dated as of
December 31, 2009 and (ii) the Amended and Restated Operating Agreement among
FAREISI and Experian, dated as of December 31, 2009.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13

 

the quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“FINCO” means First American Financial Corporation, a Delaware corporation.

“FINCO Subsidiary” means each Person that is a Subsidiary of FINCO at the time
of the Spin-Off.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) such Lien has priority
over any other Lien on such Collateral and (b) such Lien is the only Lien (other
than Permitted Encumbrances and Liens permitted pursuant to Section 7.02) to
which such Collateral is subject.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14

 

support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Guaranties” means the Guarantee and Collateral Agreement and any guaranty
entered into by any Subsidiary of the Borrower pursuant to Section 6.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Closing Date” has the meaning assigned to such term in
Section 2.06(d).

“Incremental Term Lender” has the meaning assigned to such term in
Section 2.06(d).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.06(d).

“Incremental Term Loan Agreement” has the meaning assigned to such term in
Section 2.06(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind that in accordance with GAAP would be shown on the liability side of the
balance sheet of such Person, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP and
non-perpetual preferred stock requiring redemption or repurchase and any option
exercisable in respect thereof to the extent of such redemption or repurchase),
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business) that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) for purposes of Article VIII(f) only, all obligations of such Person under
Swap Agreements, after giving effect to applicable netting arrangements;
provided that Indebtedness shall include the aggregate

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15

 

liquidation preference of all Capital Securities. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“INFOCO Subsidiary” means, on any date of determination prior to the date of the
Spin-Off, each Subsidiary of the Borrower other than FINCO or any FINCO
Subsidiary.

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Issuing Lender” means JPMCB or Wells Fargo Bank, National Association or any
affiliate of either thereof, each in its capacity as issuer of any Letter of
Credit. References to “the Issuing Lender” herein shall refer to the Lender or
affiliate that is being requested to issue the Letter of Credit in question or
that has issued such Letter of Credit.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period,
(c) with respect to any Revolving Loan, upon termination of the Revolving
Commitments and (d) with respect to any Term Loan, on the sixth anniversary of
the Closing Date.

“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and
(b) (i) for any Revolving Loan that is a Eurodollar Loan, the period commencing
on the date of such Revolving Loan and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months or (if agreed to
by all Lenders) nine or twelve months thereafter, as specified in the applicable
Borrowing Request or Interest Election Request and (ii) for any Term Loan that
is a Eurodollar Loan, the period commencing on the date of such Term Loan and
ending on the numerically corresponding day in the calendar month that is three
or six months or (if agreed to by all Lenders) one, two, nine or twelve months
thereafter, as specified in the applicable Interest Election Request (it being
understood and agreed that, pursuant to Section 2.05(a), for the first 30 days
following the Closing Date the Administrative Agent may (in its sole reasonable
discretion) designate an Interest Period of one month for the Term Loans that
are Eurodollar Loans); provided that (x) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16

 

next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(y) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Loan initially shall be the date on which such Loan is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Subsidiaries of, or of a beneficial interest in, any Securities of, any
other Person (other than a Person that prior to such purchase or acquisition was
a Subsidiary (other than any Excluded Subsidiary) of the Borrower), (b) any
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by the Borrower or any of its
Subsidiaries to any Third Party, including all indebtedness and accounts
receivable from that Third Party that are not current assets or did not arise
from sales to that Third Party in the ordinary course of business, or (c) any
monetary obligations under Swap Agreements not constituting hedging agreements;
provided, however, that the purchase of any Trust Certificates (as defined in
the definition of “Existing Notes”) shall not constitute an “Investment.” The
amount of any Investment shall be (i) the original cost of such Investment minus
(ii) the lesser of (A) the aggregate amount of any repayments, redemptions,
dividends or distributions thereon or proceeds from the sale thereof, in each
case to the extent of cash payments (including any cash received by way of
deferred payment pursuant to, or monetization of, a note receivable or
otherwise, but only as and when so received) actually received by the Borrower
or the applicable Subsidiary of the Borrower, and (B) the aggregate amount
described in the immediately preceding clause (i).

“IP Collateral” means the intellectual property Collateral under the Guarantee
and Collateral Agreement.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, limited liability company, partnership or other legal
form; provided that in no event shall any Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.

“JPMCB” means JPMorgan Chase Bank, N.A.

“L/C Commitment” means $50,000,000.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.05.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17

 

“L/C Participants” means the collective reference to all the Revolving Lenders
other than the Issuing Lender.

“Lender Counterparties” means and includes any Lender and any Affiliate thereof
party to a Swap Agreement (notwithstanding the respective Lender subsequently
ceases at any time to be a Lender under this Agreement for any reason), together
with such Lender’s or Affiliate’s successors and assigns (if any).

“Lenders” means the Revolving Lenders, the Term Lenders and the Incremental Term
Lenders, other than any such Revolving Lender, Term Lender or Incremental Term
Lender that ceases to be a party hereto pursuant to an Assignment and Assumption
or Section 10.02(c).

“Letters of Credit” has the meaning assigned to such term in Section 3.01(a).

“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Total Debt
as of such date to (b) Consolidated Adjusted EBITDA of the Borrower and its
Subsidiaries for the four consecutive Fiscal Quarters most recently ending on or
prior to such date.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
the offering of Dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the LIBO Rate for such Interest Period shall be the arithmetic mean
of the rates (rounded upwards, if necessary, to the next 1/16 of 1%) at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding the foregoing, the minimum LIBO Rate with
respect to any Term Loan shall not in any event be less than 1.50%.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means any Revolving Loan or any Term Loan made by any Lender pursuant to
this Agreement.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18

 

“Loan Documents” means this Agreement, the Guaranties and the Collateral
Documents.

“Loan Party” means the Borrower and each Subsidiary Guarantor, and “Loan
Parties” means all such Persons, collectively.

“Majority-Owned Subsidiary” means a Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their obligations under this Agreement and
the other Loan Documents, taken as a whole, or (c) the rights of or benefits
available to the Lenders under this Agreement and the other Loan Documents,
taken as a whole.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and its Subsidiaries in
an aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Minimum Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

“Minority Interest” means the minority interests in the Capital Stock of a
Majority-Owned Subsidiary owned by Persons other than a Consolidated Company.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument.

“Mortgage Policy” means a lender’s title insurance policy (Form 2006).

“Mortgaged Property” means any Real Property having a fair market value of
$1,000,000 or more and which is owned by the Borrower or any other Loan Party
and required to be subject to a Mortgage pursuant to Section 6.09(b).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19

 

“National Joint Venture” means a Joint Venture between the Borrower and/or one
or more of its Subsidiaries, on the one hand, and a customer or client of the
Borrower and/or any Subsidiary thereof, on the other hand, in which the Borrower
and its Subsidiaries collectively own between 50% and 51% of the Capital Stock
of the Joint Venture.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Collateral Document or granted to the Borrower or any of its
Subsidiaries) and other customary fees and expenses actually incurred in
connection therewith, net of taxes paid or reasonably estimated to be payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of reserves reasonably
established to fund contingent liabilities (including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligation, in
each case as associated with such Asset Sale) and (b) in connection with any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Non-Extending Revolving Lender” has the meaning assigned to such term in
Section 2.17(a).

“Obligations” means all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of, or which may arise
under, this Agreement or any other Loan Document, whether on account of
principal, interest, fees, Reimbursement Obligations, indemnities, costs or
expenses.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Action” has the meaning assigned to such term in Section 10.17(a).

“Permitted Encumbrances” means (a) Liens imposed by law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 6.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20

 

landlords’, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (e) judgment liens in respect of judgments that do not
constitute an Event of Default under clause (j) of Article VIII and that are
vacated, extinguished or removed within 30 days following attachment;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; (g) leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; and (h) with respect to any Mortgaged Property,
such exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Collateral” means the “Pledged Collateral” as defined in the Guarantee
and Collateral Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Projections” means a detailed consolidated budget for the following Fiscal
Year, including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.

“Quarterly Dates” means the 7th day of February, May, August and November in
each year, the first of which shall be the first such day after the date hereof;
provided that if any such day is not a Business Day, then such Quarterly Date
shall be the next succeeding Business Day (unless such succeeding Business Day
falls in a subsequent calendar month, in which event such Quarterly Date shall
be the next preceding Business Day).

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including leaseholds.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.

“Register” has the meaning set forth in Section 10.04(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

“Reincorporation” means an event of the type described in Section 6.03(ii) or
Section 7.06(a).

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that are not applied to prepay the Loans pursuant to Section 2.08(d)
as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects,
within one year of the date of such Reinvestment Notice, to use all or a
specified portion, or to enter into a binding commitment to use all or a
specified portion, of the Net Cash Proceeds of an Asset Sale or Recovery Event
to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Borrower’s business.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event,
unless

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

22

 

and to the extent the Borrower (directly or indirectly through a Subsidiary)
shall have, prior to such date, entered into a binding commitment to reinvest
all or any portion of the relevant Reinvestment Deferred Amount and (b) the date
on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair assets useful in the Borrower’s business with all
or any portion of the relevant Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the aggregate principal amount of all
Revolving Loans then outstanding; provided that the unused Revolving Commitment
and the portion of the total Revolving Credit Exposures held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer or
treasurer of the Borrower, but in any event, with respect to financial matters,
the treasurer, chief accounting officer or chief financial officer of the
Borrower.

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower or
any of its Subsidiaries now or hereafter outstanding owned by any Person other
than the Borrower or any of its Subsidiaries, except a dividend payable solely
in shares of common stock of the Borrower or such Subsidiary or payable solely
in shares of that class of stock to the holders of that class, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrower or any of its Subsidiaries now or hereafter outstanding owned by
any Person other than the Borrower or any of its Subsidiaries, (c) any payment
(other than a payment (including by way of cashless exercise) made solely in any
class of stock of the Borrower or the relevant Subsidiary, as the case may be)
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of stock of the Borrower or any
of its Subsidiaries now or hereafter outstanding owned by any Person other than
the Borrower or any of its Subsidiaries, and (d) any payment or prepayment of
principal of, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

23

 

“Revolver Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Commitment Termination Date
and the date of termination in full of the Revolving Commitments.

“Revolving Borrowing” means, with respect to the borrowings made under the
Revolving Facility, (a) all ABR Loans made or converted on the same date or
(b) all Eurodollar Loans that have the same Interest Period. For purposes
hereof, the date of a Revolving Borrowing comprising one or more Revolving Loans
that have been converted or continued shall be the effective date of the most
recent conversion or continuation of such Revolving Loan or Revolving Loans.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and participate in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Revolving Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.06
or increased from time to time pursuant to Section 2.17 and (b) reduced or
increased from time to time pursuant to assignments by or to such Revolving
Lender pursuant to Section 10.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule IA or in the Assignment and
Assumption pursuant to which such Revolving Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Revolving
Lenders’ Revolving Commitments is $500,000,000.

“Revolving Commitment Termination Date” means (a) July 11, 2012 (or if such date
is not a Business Day, the immediately preceding Business Day) or (b) with
respect to any Revolving Lender the Revolving Commitment of which has been
extended pursuant to Section 2.17, the date to which such Lender’s Revolving
Commitment has been so extended.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (i) the aggregate outstanding principal amount of such
Revolving Lender’s Revolving Loans at such time and (ii) such Revolving Lender’s
Revolving Percentage of the L/C Obligations outstanding at such time.

“Revolving Extension Closing Date” has the meaning assigned to such term in
Section 2.17(a).

“Revolving Extension Request” has the meaning assigned to such term in
Section 2.17(a).

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds a Revolving Loan.

“Revolving Loan” has the meaning assigned to such term in Section 2.01(a).

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

24

 

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment; provided that in the case of Section 2.18 when a
Defaulting Lender shall exist, “Revolving Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Revolving Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Revolving Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

“S&P” means Standard & Poor’s Ratings Services.

“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Borrower or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.

“Secured Hedging Agreement” means any Swap Agreement between the Borrower or any
of its Subsidiaries and a Lender Counterparty, as amended, modified, extended,
restated, replaced or supplemented from time to time, that mitigates the
Borrower’s interest rate exposure under this Agreement and which is designated
by the Borrower as a “Borrower Secured Obligation” under the Guarantee and
Collateral Agreement.

“Secured Hedging Obligations” means, without duplication, all of the
obligations, indebtedness and liabilities of the Borrower or any of its
Subsidiaries to the Lender Counterparties, whenever arising, under the Secured
Hedging Agreements, including principal, interest, fees, premiums, scheduled
periodic payments, breakage, termination and other payments, reimbursements and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Loan Party, regardless
of whether such interest is an allowed claim under the Bankruptcy Code).

“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Secured Parties” means, collectively, each of (i) the Lenders, (ii) the
Administrative Agent, (iii) the Collateral Agent and (iv) the Lender
Counterparties.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

25

 

participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Senior Secured Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Senior Secured Debt as of such date to (b) Consolidated
Adjusted EBITDA of the Borrower and its Subsidiaries for the four consecutive
Fiscal Quarters most recently ending on or prior to such date.

“Spin-Off” means the distribution by the Borrower to its shareholders of all of
the shares of common stock of FINCO pursuant to the Spin-Off Documents.

“Spin-Off Documents” means the (i) Separation and Distribution Agreement between
the Borrower and FINCO; (ii) Tax Sharing Agreement between the Borrower and
FINCO; (iii) Data Sharing Agreement between FINCO and First American CoreLogic
Holdings, Inc.; (iv) License Agreement between FINCO, as licensor, and First
American CoreLogic Holdings, Inc., as licensee; and (v) License Agreement
between First American CoreLogic Holdings, Inc., as licensor, and FINCO, as
licensee, the forms of which are included as Exhibits to FINCO’s filing on Form
10 made with the SEC.

“SPV” has the meaning assigned to such term in Section 10.04(b).

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower which is
subordinated in right of payment to the Obligations.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(other than a National Joint Venture) the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (other than a National Joint Venture)
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

26

 

owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
for any time prior to the Spin-Off, “Subsidiary” means an INFOCO Subsidiary.
Unless otherwise specified, for any time on or after the Spin-Off, “Subsidiary”
means a Subsidiary of the Borrower. For the avoidance of doubt, FINCO and its
Subsidiaries shall not be considered Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Domestic Subsidiary of the Borrower other than
any Excluded Subsidiary. The Subsidiary Guarantors as of the Closing Date are
listed on Schedule III hereto.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

“Targeted Assets” means assets or businesses of the Borrower and its
Subsidiaries designated by the Borrower as non-core to its business and having
an aggregate book value as of December 31, 2009 not in excess of $200,000,000,
and assets incidental thereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” means, with respect to the borrowings made under the Term
Facility, (a) all ABR Loans made or converted on the same date or (b) all
Eurodollar Loans that have the same Interest Period. For purposes hereof, the
date of a Term Borrowing comprising one or more Term Loans that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Term Loan or Term Loans.

“Term Commitment” means, with respect to any Lender, (a) the obligation of such
Lender, if any, to make a Term Loan to the Borrower on the Closing Date in a
principal amount not to exceed the amount set forth under the heading “Term
Commitment” opposite such Lender’s name on Schedule IB and (b) the obligation of
such Lender, if any, to make an Incremental Term Loan to the Borrower on any
Incremental Closing Date in a principal amount as agreed pursuant to
Section 2.06(d).

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

27

 

The aggregate amount of the Term Commitments pursuant to clause (a) above is
$350,000,000.

“Term Facility” means the Term Commitments and the Term Loans made thereunder.

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan” has the meaning assigned to such term in Section 2.01(b) and shall
include each Incremental Term Loan.

“Term Percentage” means, with respect to any Term Lender at any time, the
percentage which such Term Lender’s Term Commitment then constitutes of the
aggregate Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Term Lender’s Term Loans
then outstanding constitutes of the aggregate principal amount of the Term Loans
then outstanding).

“Third Party” means any Person other than the Borrower or any of its
Subsidiaries.

“Total Assets” means, at any time with respect to any Person, the total assets
appearing on the most recently prepared consolidated balance sheet of such
Person as of the end of the most recent fiscal quarter of such Person for which
such balance sheet is available, prepared in accordance with GAAP.

“Total Domestic Assets” means, at any time, the Total Assets of the Borrower and
its Domestic Subsidiaries at such time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of Loan Documents, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Voting Stock” means, with respect to any Person, Securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.

“Wholly Owned Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, partnership or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are owned or controlled by the parent
on such date.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

28

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03. Accounting Terms and Determinations.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in subsection (b) below) be
prepared, in accordance with (in the case of the Borrower and its Subsidiaries
on a consolidated basis) GAAP applied on a basis consistent with those used in
the preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements (after
the date hereof) under Section 6.01, shall mean the financial statements as at
December 31, 2009 referred to in Section 4.04(a)). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of (in the case of
the Borrower and its Subsidiaries on a consolidated basis) GAAP applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 6.01
(or, prior to the delivery of the first financial statements (after the date
hereof) under Section 6.01, used in the preparation of the financial statements
as at December 31, 2009 referred to in Section 4.04(a)) unless (i) the Borrower
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders shall so
object within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04(a)).

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

29

 

(b) The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 6.01 (i) a
description in reasonable detail of any material variation between the
application of accounting principles or practices employed in the preparation of
such statement and the application of accounting principles or practices
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of subsection (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Notwithstanding anything to the contrary herein, the Borrower and the
Lenders agree that, if after the date hereof, changes to GAAP become effective
so as to require the reduction of the carrying amount of goodwill upon
impairment (including, without limitation, as a result of the establishment of a
benchmark), disposition of assets, discontinuance of operations or other similar
events, then, for purposes of calculating compliance with the covenants set
forth in Section 7.09, each such reduction shall be treated as an extraordinary
non-cash item and shall be disregarded.

(d) The Borrower will not change the last day of its Fiscal Year from
December 31 of each year, or the last days of the first three Fiscal Quarters in
each of its Fiscal Years from March 31, June 30 and September 30 of each year,
respectively.

(e) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any of
its Subsidiaries at “fair value”, as defined therein.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments.

(a) Revolving Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolver
Availability Period in an aggregate principal amount that will not result in
(a) such Revolving Lender’s Revolving Credit Exposure exceeding such Revolving
Lender’s Revolving Commitment or (b) the total Revolving Credit Exposures
exceeding the total Revolving Commitments. For the avoidance of doubt, the total
Revolving Credit Exposures, if any, under the Existing Credit Agreement as of
the Closing Date shall be maintained as Revolving Credit Exposures hereunder.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

(b) Term Commitments. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
on the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

30

 

Closing Date in an aggregate principal amount equal to the amount of the Term
Commitment of such Term Lender. Amounts repaid or prepaid in respect of the Term
Loans may not be reborrowed. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.05 and 2.11.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective relevant Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.

Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount of $5,000,000 or a larger multiple of $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
equal to $3,000,000 or a larger multiple of $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, (i) any Revolving
Borrowing if the Interest Period requested therefor would end after the
Revolving Commitment Termination Date or (ii) any Term Borrowing if the Interest
Period requested therefor would end after the sixth anniversary of the Closing
Date.

SECTION 2.03. Procedures for Borrowings.

(a) Procedure for Revolving Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing under the Revolving Facility, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Revolving Borrowing or (b) in the case of an ABR Borrowing under
the Revolving Facility, not later than 1:00 p.m., New York City time, one
Business Day before the date of the proposed Revolving Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

31

 

delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03(a), the Administrative Agent shall advise each Revolving
Lender of the details thereof and of the amount of such Lender’s Revolving Loan
to be made as part of the requested Revolving Borrowing.

(b) Procedure for Term Borrowings. The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 1:00 p.m., New York City time, one Business Day prior to the
anticipated Closing Date) requesting that the Term Lenders make the Term Loans
on the date specified in such notice as the Closing Date and setting forth the
related information of the types set forth in clauses (ii) through (v) of
Section 2.03(a).

SECTION 2.04. Funding of Loans.

(a) Funding by Revolving Lenders. Each Revolving Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Lenders. The Administrative Agent will make
such Revolving Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request.

(b) Funding by Term Lenders. Each Term Lender shall make each Term Loan to be
made by it hereunder on the Closing Date by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Term Lenders. The Administrative Agent will

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

32

 

make such Term Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower.

(c) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) or (b) of this Section, as applicable, and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.05. Interest Elections; Conversion and Continuation Options.

(a) Elections by the Borrower for Borrowings; Initial Type of Loans. Each
Revolving Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have the
Interest Period specified in such Borrowing Request. For the first 30 days
following the Closing Date, the Administrative Agent may (in its sole reasonable
discretion) designate an Interest Period for Term Loans which are Eurodollar
Loans of one month. Thereafter, the Borrower may elect to convert any Borrowing
to a Borrowing of a different Type or to continue any Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Borrowing, may elect the
Interest Period therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone
(i) in the case of a proposed conversion to or continuation of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three Business Days
before the date of the proposed conversion or continuation or (ii) in the case
of a proposed conversion to an ABR Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of the proposed conversion. Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

33

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period therefor, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period therefor.

SECTION 2.06. Termination and Reduction of Revolving Commitments; Incremental
Term Loans.

(a) Scheduled Termination of Revolving Commitments. Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving
Commitment Termination Date.

(b) Voluntary Termination or Reduction of Revolving Commitments. The Borrower
may at any time terminate, or from time to time reduce, the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is $3,000,000 or a larger multiple of $500,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the total Revolving Credit Exposures would exceed the total
Revolving Commitments.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

34

 

(c) Notice of Voluntary Termination or Reduction of Revolving Commitments. The
Borrower shall notify the Administrative Agent of any election to terminate or
reduce the Revolving Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Revolving Lenders of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Revolving Lenders in accordance with their
respective Revolving Commitments.

(d) Incremental Term Loans. The Borrower may, from time to time by notice to the
Administrative Agent, propose that additional term loans be made hereunder (each
an “Incremental Term Loan”) either by the agreement of one or more existing Term
Lenders to make Incremental Term Loans or by the agreement of one or more
Persons which are not then Term Lenders to make Incremental Term Loans (each an
“Incremental Term Lender”), in each case with the approval of the Administrative
Agent (not to be unreasonably withheld), which notice shall specify the name of
each Incremental Term Lender, the aggregate amount of the Incremental Term Loans
and the portion thereof being made by each Incremental Term Lender, the date on
which such Incremental Term Loans shall be made (an “Incremental Closing Date”)
(which shall be a Business Day at least three Business Days after delivery of
such notice and 30 days prior to the sixth anniversary of the Closing Date), the
Applicable Rate for the Incremental Term Loans and any fees payable in
connection therewith; provided that no Lender shall have any obligation
hereunder to become an Incremental Term Lender and any election to do so shall
be in the sole discretion of each Lender; provided further that:

(i) the minimum aggregate amount of the Incremental Term Loans made on any
Incremental Closing Date and the minimum amount thereof being made by any
Incremental Term Lender shall be $10,000,000 and the amount thereof shall be a
multiple of $5,000,000;

(ii) immediately after giving effect to any Incremental Term Loan, the total
Loans and unused Revolving Commitments hereunder shall not exceed
$1,050,000,000;

(iii) no Default shall have occurred and be continuing on the relevant
Incremental Closing Date or shall result from any Incremental Term Loan;

(iv) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the relevant Incremental
Closing Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date);

(v) no Incremental Term Loan shall have an average weighted life to maturity
which is shorter than the then remaining average weighted life to maturity of
the Term

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

35

 

Loans made on the Closing Date and each Incremental Term Loan shall have a final
maturity no earlier than the sixth anniversary of the Closing Date;

(vi) the Incremental Term Loans will be secured and guaranteed with the other
Loans on a pari passu basis and will be entitled to prepayments and voting
rights on the same basis as the Term Loans made on the Closing Date unless a
lesser treatment is agreed to by the Incremental Term Lenders;

(vii) as of any Incremental Closing Date, the Senior Secured Leverage Ratio
(calculated on a pro forma basis giving effect to the Incremental Term Loans to
be made on such date and the use of proceeds thereof) shall be equal to or less
than 2.50 to 1.0; and

(viii) in respect of any Applicable Rate for any Incremental Term Loan (which
shall be deemed to include all upfront or similar fees or original issue
discount payable in connection therewith), such Applicable Rate (A) shall not be
greater than the Applicable Rate applicable to the other Term Loans (which shall
be deemed to include all upfront or similar fees or original issue discount
payable in connection therewith) (the “Existing Applicable Rate”) or (B) if such
Applicable Rate does exceed the Existing Applicable Rate, the Existing
Applicable Rate shall be increased by the amount necessary to eliminate such
excess.

Each Incremental Term Loan shall be made as of the relevant Incremental Closing
Date upon receipt by the Administrative Agent, on or prior to 9:00 a.m., New
York City time, on such Incremental Closing Date, of (A) a certificate of a duly
authorized officer of the Borrower stating that the conditions with respect to
such Incremental Term Loans under this paragraph (d) have been satisfied and
(B) an agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent, duly executed by each applicable Incremental Term Lender
and the Borrower and acknowledged by the Administrative Agent (each such
agreement, an “Incremental Term Loan Agreement”). Upon the Administrative
Agent’s receipt of a fully executed agreement from each Incremental Term Lender
referred to in clause (B) above, together with the certificate referred to in
clause (A) above, each Incremental Term Lender shall make its portion of the
Incremental Term Loans to be made by it hereunder on the applicable Incremental
Closing Date by wire transfer of immediately available funds to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Incremental Term Lenders. The Administrative Agent will make such
Incremental Term Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) Repayment of Revolving Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for account of the Revolving Lenders the
outstanding principal amount of the Revolving Loans on the Revolving Commitment
Termination Date.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

36

 

(b) Repayment of Term Loans. (i) The Borrower hereby unconditionally promises to
pay to the Administrative Agent for account of each Term Lender the Term Loan
(other than any Incremental Term Loan) of each Term Lender in consecutive
quarterly installments on the last day of each Fiscal Quarter (or, in the case
of the last installment, the date that is the sixth anniversary of the Closing
Date), each of which shall be in an amount equal to such Term Lender’s Term
Percentage, multiplied by the amount set forth below opposite such installment:

 

Installment

   Principal Amount

September 30, 2010

   $ 875,000

December 31, 2010

   $ 875,000

March 31, 2011

   $ 875,000

June 30, 2011

   $ 875,000

September 30, 2011

   $ 875,000

December 31, 2011

   $ 875,000

March 31, 2012

   $ 875,000

June 30, 2012

   $ 875,000

September 30, 2012

   $ 875,000

December 31, 2012

   $ 875,000

March 31, 2013

   $ 875,000

June 30, 2013

   $ 875,000

September 30, 2013

   $ 875,000

December 31, 2013

   $ 875,000

March 31, 2014

   $ 875,000

June 30, 2014

   $ 875,000

September 30, 2014

   $ 875,000

December 31, 2014

   $ 875,000

March 31, 2015

   $ 875,000

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

37

 

June 30, 2015

   $ 875,000

September 30, 2015

   $ 875,000

December 31, 2015

   $ 875,000

March 31, 2016

   $ 875,000

Sixth anniversary of the Closing Date

   $ 329,875,000

provided, however, that in the event the Borrower at any time incurs unsecured
Indebtedness pursuant to Section 7.1(j) in an aggregate principal amount of more
than $50,000,000 and such unsecured Indebtedness is at any time scheduled to
mature or is subject to any mandatory repurchase, redemption or amortization
(other than pursuant to customary asset sale and change of control provisions)
prior to the date that is six months after the sixth anniversary of the Closing
Date, on the date three months prior to such maturity or such mandatory
repurchase, redemption or amortization (as such maturity date or date of
mandatory repurchase, redemption or amortization may have been extended), so
long as the aggregate principal amount of such unsecured indebtedness is then
more than $50,000,000, the Borrower shall repay in full the remaining principal
amount of the Term Loan of such Term Lender and (ii) the Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of each
Incremental Term Lender the Incremental Term Loan of each Incremental Term
Lender in installments each of which shall be in an amount as set forth in the
relevant Incremental Term Loan Agreement.

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, whether such Loan is a Revolving Loan or a Term Loan, the
Type thereof and each Interest Period therefor, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

38

 

Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.

(b) Mandatory Prepayments: Incurrence of Indebtedness. If any Indebtedness shall
be issued or incurred by any Loan Party (excluding any Indebtedness issued or
incurred in accordance with Section 7.01), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans.

(c) Mandatory Prepayments: Excess Cash Flow. If, for any Fiscal Year commencing
with the Fiscal Year ending December 31, 2011, there shall be Excess Cash Flow,
the Borrower shall, on the relevant Excess Cash Flow Application Date, apply the
ECF Percentage of such Excess Cash Flow toward the prepayment of the Term Loans.
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five days after the earlier of (i) the date on which the
financial statements of the Borrower referred to in Section 6.01(a), for the
Fiscal Year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

(d) Mandatory Prepayments: Asset Sales; Recovery Events. If on any date any Loan
Party shall receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof, such
Net Cash Proceeds shall be applied on such date toward the prepayment of the
Term Loans; provided that, notwithstanding the foregoing, on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans.

(e) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that (A) if a notice
of prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06 and (B) partial prepayments shall be in an aggregate principal
amount of $1,000,000 or whole multiple thereof. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

39

 

such that the remaining Borrowing would be permitted in the case of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing;
provided that amounts to be applied in connection with prepayments of Term Loans
shall be applied, first, to ABR Loans and, second, to Eurodollar Loans (and if
more than one Interest Period is applicable to such Eurodollar Loans, to the
Eurodollar Loans with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Loans with the most number of
days remaining in the Interest Period applicable thereto, in each case, subject
to Section 2.13); provided, further, that optional prepayments of Term Loans
pursuant to Section 2.08(a) shall be applied to installments thereof as directed
by the Borrower (subject to Section 2.13) and mandatory prepayments of Term
Loans pursuant to clauses (b), (c) and (d) of Section 2.08 shall be applied in
direct order of the installments set forth in Section 2.07(b). Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.10.

(f) Prepayment Account. At the option of the Borrower, amounts to be applied to
prepay Eurodollar Loans shall, if such prepayment would not occur on the last
day of the relevant Interest Period, be deposited in the Prepayment Account (as
defined below). The Administrative Agent shall apply any cash deposited in the
Prepayment Account to prepay the relevant Eurodollar Loans on the last day of
the respective Interest Periods therefor (or, at the direction of the Borrower,
on any earlier date). For purposes of this Agreement, the term “Prepayment
Account” shall mean an account established by the Borrower with the
Administrative Agent. The Administrative Agent will, at the request of the
Borrower, invest amounts on deposit in the Prepayment Account in Cash
Equivalents that mature prior to the last day of the applicable Interest Periods
of the Eurodollar Loans to be prepaid, provided that (i) the Administrative
Agent shall not be required to make any investment that, in its sole judgment,
would require or cause the Administrative Agent to be in, or would result in
any, violation of any applicable law or regulation and (ii) the Administrative
Agent shall have no obligation to invest amounts on deposit in the Prepayment
Account if a Default or Event of Default shall have occurred and be continuing.
The Borrower shall indemnify the Administrative Agent for any losses relating to
the investments so that the amount available to prepay Eurodollar Loans on the
last day of the applicable Interest Periods therefor is not less than the amount
that would have been available had no investments been made. Other than any
interest earned on such investments, the Prepayment Account shall not bear
interest. Interest or profits, if any, on such investments shall be deposited
and reinvested and disbursed as described above. If the maturity of the Loans
has been accelerated pursuant to Article VIII, the Administrative Agent shall
apply amounts on deposit in the Prepayment Account to prepay the Eurodollar
Loans.

(g) Secured Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’s or its Subsidiary’s
obligation to continue to make payments under any Secured Hedging Agreement,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Secured Hedging Agreement.

SECTION 2.09. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Revolving Lender a commitment fee, which shall accrue at a rate
per annum

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

40

 

equal to the Applicable Rate on the average daily unused amount of the Revolving
Commitment of such Revolving Lender during the period from and including the
date hereof to but excluding the earlier of the date such Revolving Commitment
terminates and the Revolving Commitment Termination Date. Accrued commitment
fees shall be payable on each Quarterly Date and on the earlier of the date the
Revolving Commitment terminates and the Revolving Commitment Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) Administrative Agent Fees; Amendment Fees. The Borrower agrees to pay (i) to
the Administrative Agent, for its own account, fees payable in the amounts and
at the times separately agreed upon between the Borrower and the Administrative
Agent and (ii) to each lender under the Existing Credit Agreement, an amendment
fee on the Closing Date for the account of such lender in the amount previously
agreed to by the Borrower.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any Reimbursement Obligation or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, all outstanding Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of the
Loans, 2% plus the rate otherwise applicable to such Loan as provided above or
(ii) in the case of any other amount (including, without limitation, any
Reimbursement Obligation), 2% plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan under the Revolving Facility prior to the Revolving
Commitment Termination Date or any other date on which the Revolving Commitments
are terminated), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Borrowing prior to the end of the
Interest Period therefor, accrued interest on such Borrowing shall be payable on
the effective date of such conversion.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

41

 

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement, any Letter of Credit or any Eurodollar Loan made,
issued or participated in, as the case may be, by such Lender

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or issuing or participating in any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

42

 

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans or Letters of
Credit made, issued or participated in by such Lender, as the case may be, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(e) and is
revoked in accordance herewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for Dollar deposits from other banks in the eurodollar

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

43

 

market at the commencement of such period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

44

 

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim; provided that if a new Revolving Loan is to be made by any
Revolving Lender on a date the Borrower is to repay any principal of an
outstanding Loan of such Lender, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Revolving Lender to the Administrative
Agent as provided in Section 2.04 or paid by the Borrower to the Administrative
Agent pursuant to this paragraph, as the case may be. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 10.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the relevant Lenders, each payment of commitment
fees under Section 2.09 shall be made for account of the relevant Lenders and
each termination or reduction of the amount of the Revolving Commitments under
Section 2.06 shall be applied to the respective Revolving Commitments of the
relevant Lenders, pro rata according to their respective Term Percentages or
Revolving Percentages, as the case may be; (ii) (A) each Term Borrowing shall be
allocated pro rata among the Term Lenders according to the amounts of their
respective Term Percentages or their respective Term Loans (in the case of
continuations of Term Loans) and (B) each Revolving Borrowing shall be allocated
pro rata among the Revolving Lenders according to the amounts of their
respective Revolving Percentages (in the case of the making of Revolving Loans),
or their respective Revolving Loans (in the case of conversions and
continuations of Revolving Loans); (iii) (A) each payment or prepayment of
principal of Term Loans by the Borrower shall be made for

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

45

 

account of the Term Lenders pro rata in accordance with the respective unpaid
principal amounts of the Term Loans held by them and (B) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them and (iv) (A) each
payment of interest on Term Loans by the Borrower shall be made for account of
the Term Lenders pro rata in accordance with the amounts of interest on the Term
Loans then due and payable to such Term Lenders and (B) each payment of interest
on Revolving Loans by the Borrower shall be made for account of the Revolving
Lenders pro rata in accordance with the amounts of interest on the Revolving
Loans then due and payable to such Revolving Lenders.

(d) Sharing of Payments by Lenders. Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c) or
2.15(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent or the Issuing Lender for

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

46

 

account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, (iii) any Lender is a Dissenting Lender or (iv) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (y) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (z) in the case of
any such assignment resulting from a claim for compensation under Section 2.12
or payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.17. Extension of Revolving Commitment Termination Date.

(a) The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Revolving Lenders) not more than 90 days and not less than
30 days prior to each July 11 (or if such anniversary date is not a Business
Day, the Business Date next succeeding such anniversary) (each such anniversary
of July 11, a “Revolving Extension Closing Date”), request (each, a “Revolving
Extension Request”) that each Revolving Lender extend the Revolving Commitment
Termination Date then in effect for such Revolving Lender (the “Existing
Revolving Commitment Termination Date”) for an additional one year; provided
that only two Revolving Extension Requests may be requested hereunder. Each
Revolving Lender,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

47

 

acting in its sole discretion, shall, by notice to the Borrower and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable to the Borrower) following the date of the Borrower’s
notice, advise the Borrower and the Administrative Agent whether or not such
Revolving Lender agrees to such extension; provided that any Revolving Lender
that does not so advise the Borrower shall be deemed to have rejected such
Revolving Extension Request (any such Revolving Lender which shall have rejected
or is deemed to have rejected such extension being a “Non-Extending Revolving
Lender”). The election of any Revolving Lender to agree to such extension shall
not obligate any other Revolving Lender to so agree, and such election shall
become effective only as provided under paragraph (c) of this Section.

(b) The Borrower shall have the right, at any time on or prior to, or at any
time following, the relevant Revolving Extension Closing Date, unless an Event
of Default shall have occurred and be continuing, to replace any Non-Extending
Revolving Lender with, and otherwise add to this Agreement, one or more
Additional Revolving Commitment Lenders. Each Additional Revolving Commitment
Lender shall enter into an agreement with the Borrower and the Administrative
Agent, in substantially the form attached as Exhibit B hereto, pursuant to which
such Additional Revolving Commitment Lender shall, effective as of such
Extension Closing Date (or, if such replacement occurs thereafter, as of the
relevant effective date of such replacement), provide a new or additional
Revolving Commitment hereunder, as applicable, in the amount specified therein
and (if not then an existing Lender) become a Lender hereunder (and if such
replacement shall be made after such Revolving Extension Closing Date, the
Revolving Commitment Termination Date for such Revolving Commitment of such
Additional Revolving Commitment Lender shall be the latest date to which the
Revolving Commitments of the other Revolving Lenders was extended as of such
Revolving Extension Closing Date).

(c) If (and only if) the total of the Revolving Commitments of the Revolving
Lenders that have agreed in connection with any Revolving Extension Request to
extend the Existing Revolving Commitment Termination Date and (if applicable)
the additional Revolving Commitments of the Additional Revolving Commitment
Lender(s) shall be at least 50% of the aggregate amount of the Revolving
Commitments in effect immediately prior to the relevant Revolving Extension
Closing Date, then, effective as of such Revolving Extension Closing Date, the
Revolving Commitment Termination Date, but only with respect to the Revolving
Commitment of each Revolving Lender that has agreed to so extend its Revolving
Commitment and (if applicable) each Additional Revolving Commitment Lender that
has replaced a Non-Extending Revolving Lender, shall be extended to the date
that is one year after the then Existing Revolving Commitment Termination Date
(or, if such date is not a Business Day, the immediately preceding Business Day)
and (if not then an existing Revolving Lender) each Additional Revolving
Commitment Lender shall thereupon become a “Revolving Lender” for all purposes
of this Agreement; provided that the extension of the Existing Revolving
Commitment Termination Date shall not be effective with respect to any Revolving
Lender unless as of the relevant Revolving Extension Closing Date: (i) no
Default shall have occurred and be continuing; (ii) the representations and
warranties of the Borrower set forth in Article III shall be true and correct in
all material respects on and as of the Existing Revolving Commitment Termination
Date as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and the Administrative Agent shall have received a certificate of
a duly authorized officer of the Borrower certifying thereto and (iii) all
amounts payable hereunder to any Non-Extending

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

48

 

Revolving Lender that is being replaced by an Additional Revolving Commitment
Lender in connection with such extension shall have been paid in full. Upon the
effectiveness of such extension, the Administrative Agent shall record the
relevant information in the Register and give prompt notice of such extension to
the Borrower and the Lenders.

(d) Notwithstanding anything herein to the contrary, with respect to any
Non-Extending Revolving Lender, the Revolving Commitment Termination Date for
such Revolving Lender shall remain unchanged (and the Revolving Commitment of
such Revolving Lender shall terminate, the Revolving Loans made by such
Non-Extending Revolving Lender hereunder shall mature and be payable by the
Borrower, and all other amounts owing to such Non-Extending Revolving Lender
hereunder shall be payable, on such date).

SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, all affected
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02),
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

(c) if any L/C Obligation exists at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such L/C Obligation shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Revolving Percentage of such L/C
Obligation does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 5.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
Revolving Percentage of such L/C Obligation (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VIII for so long as such amount is outstanding;

(iii) if the Borrower cash collateralizes any amount of such Defaulting Lender’s
Revolving Percentage of an L/C Obligation pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

49

 

Lender pursuant to Section 3.03(a) with respect to such amount during the period
such amount is cash collateralized;

(iv) if all or any part of an L/C Obligation is reallocated among the
non-Defaulting Lenders pursuant to clause (i) above, then the fees payable to
the Revolving Lenders pursuant to Section 2.09(a) and Section 3.03(a) shall be
adjusted in accordance with such non-Defaulting Lenders’ Revolving Percentages;
and

(v) if any Defaulting Lender’s Revolving Percentage of an L/C Obligation is
neither cash collateralized nor reallocated pursuant to this Section 2.18(c),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such L/C Obligation) and
letter of credit fees payable under Section 3.03(a) with respect to such
Defaulting Lender’s Revolving Percentage of such L/C Obligation shall be payable
to the Issuing Lender until such amount is cash collateralized and/or
reallocated.

(d) subject to the last sentence of this Section 2.18, any amount payable to
such Defaulting Lender hereunder (whether on account of principal, interest,
fees or otherwise and including any amount that would otherwise be payable to
such Defaulting Lender pursuant to Section 2.15(d) but excluding
Section 2.16(b)) shall, in lieu of being distributed to such Defaulting Lender,
be retained by the Administrative Agent in a segregated account and, subject to
any applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment of any amounts owing by such Defaulting Lender to
the Issuing Lender hereunder, (iii) third, if so determined by the
Administrative Agent or requested by an Issuing Lender, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any existing or future participating interest in any Letter of
Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or the Issuing Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or such Issuing
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, with respect to this clause
(viii), that if such payment is (A) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of Letters of Credit in which a
Defaulting Lender has funded its participation obligations and (B) made at a
time when the conditions set forth in Section 5.02 are satisfied, such payment
shall be

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

50

 

applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans or reimbursement obligations owed to any Defaulting Lender.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders and fulfill its
reimbursement obligations in respect of Letters of Credit as the Administrative
Agent and Issuing Lender shall determine may be necessary in order for such
Lender to hold such Loans and reimbursement obligations in respect of Letters of
Credit in accordance with its Revolving Percentage, as applicable.

In addition to the foregoing provisions of this Section 2.18, if any Lender
becomes a Defaulting Lender, then the Borrower may (in the event that the
Borrower does not require such Defaulting Lender to assign and delegate its
interest, rights and obligations under this Agreement in accordance with
Section 2.16(b)), on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, terminate the Commitment of such Lender
and repay all obligations of the Borrower owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date.

ARTICLE III

LETTERS OF CREDIT

SECTION 3.01. L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.04(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower or any of its Subsidiaries on any
Business Day during the Revolver Availability Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the total Revolving Credit Exposures would exceed the total Revolving
Commitments. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Commitment Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable law.

SECTION 3.02. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

51

 

Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

SECTION 3.03. Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Rate
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable on each Quarterly Date
and on the earlier of the date the Revolving Commitment terminates and the
Revolving Commitment Termination Date, commencing on the first such date to
occur after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable on each Quarterly
Date and on the earlier of the date the Revolving Commitment terminates and the
Revolving Commitment Termination Date, commencing on the first such date to
occur after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

SECTION 3.04. L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

52

 

otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Loan Party or any other L/C Participant or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.04(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.04(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

SECTION 3.05. Reimbursement Obligations of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 1:00 p.m., New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 a.m., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds. If the Borrower fails to so reimburse the Issuing Lender by
such time, the Administrative Agent shall promptly notify each L/C Participant
of the honor date, the amount of the unreimbursed drawing and the amount of such
L/C Participant’s Revolving Percentage thereof. In such event, the Borrower
shall be deemed to have requested an ABR Borrowing to be disbursed on the honor
date in an amount equal to the unreimbursed drawing, without regard to the
minimum and multiples specified in Section 2.02(c) for the principal amount of
ABR Loans, without the need for a Borrowing request but subject to the Revolving
Credit Exposure and Revolving Commitments limitations set forth in
Section 2.1(a)

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

53

 

and the conditions set forth in Section 5.02. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.10(a) and (y) thereafter,
Section 2.10(c).

SECTION 3.06. Obligations Absolute. The Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

SECTION 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

SECTION 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 4.01. Organization; Powers; Subsidiaries. Each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

54

 

expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Each Loan Party has all requisite organizational power and authority
to enter into the Loan Documents to which it is a party and to carry out the
Transactions. All of the Subsidiaries of the Borrower as of the Closing Date are
identified in Schedule IV annexed hereto (which Schedule IV sets forth the exact
legal name and jurisdiction of incorporation or organization of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party) and each Excluded Subsidiary as of the date of this
Agreement has been so designated on said Schedule.

SECTION 4.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate, limited liability company and, if
required, by all necessary shareholder or member action. This Agreement has
been, and each other Loan Document will be, duly executed and delivered by the
applicable Loan Party and constitutes (or, when executed and delivered by the
applicable Loan Party, will constitute) a legal, valid and binding obligation of
the applicable Loan Party, enforceable against the applicable Loan Party in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, and (ii) any filings which are necessary
to perfect the security interests created under the Collateral Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Loan Party or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower,
any other Loan Party or any material assets of any Loan Party, or give rise to a
right thereunder to require any payment to be made by any such Person, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries other than the Liens created under the
Collateral Documents in favor of Collateral Agent on behalf of Secured Parties.

SECTION 4.04. Financial Condition, Etc.

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
its unaudited pro forma historical consolidated balance sheet as of December 31,
2008 and December 31, 2009 and the related unaudited pro forma statements of
operations and cash flows for the Fiscal Years ended on such dates, prepared in
accordance with GAAP applied on a consistent basis, and adjusted historically to
reflect the consummation of the Spin-Off, accompanied by a certificate of a
Responsible Officer of the Borrower to the effect that such financial statements
present fairly in all material respects the financial condition and results of
operations and cash flows of the Borrower and its Subsidiaries on a pro forma
consolidated basis in accordance with GAAP consistently applied at the dates and
for the periods presented after giving effect to the Spin-Off.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

55

 

(b) No Material Adverse Change. Since December 31, 2009, except for the Spin-Off
and the incurrence of the Loans, there has been no material adverse change in
the business, assets, operations, prospects or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole.

SECTION 4.05. Properties.

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 7.02 and except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.06. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve the Loan
Documents or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 4.07. Compliance with Laws and Agreements.

Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

56

 

SECTION 4.09. Taxes, Etc. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns and reports required to have been filed and have paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 4.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading as of the date made; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 4.12. Use of Credit. The proceeds of the Loans shall be used for working
capital and other general corporate purposes. Neither the Borrower nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock, and no part of the
proceeds of any Loan hereunder will be used to buy or carry any Margin Stock.

SECTION 4.13. Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, unless flood insurance has been obtained thereafter and is in effect.

SECTION 4.14. Matters Relating to Collateral.

(a) Creation, Perfection and Priority of Liens.

(i) The execution and delivery of the Collateral Documents by the Loan Parties,
together with (A) the actions taken on or prior to the Closing Date pursuant to
Section 5.01(d) hereof and (B) the delivery to Collateral Agent of any Pledged
Collateral not delivered to the Administrative Agent or Collateral Agent at the
time of execution and delivery of the applicable Collateral Document are
effective to create in favor of the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

57

 

Administrative Agent or Collateral Agent, as the case may be, for the benefit of
the appropriate Secured Parties, as security for the respective Secured
Obligations, a valid and perfected First Priority Lien on all of the Collateral,
and all filings and other actions necessary or desirable to perfect and maintain
the perfection and First Priority status of such Liens have been duly made or
taken and remain in full force and effect, other than the filing or recording of
any UCC financing statements or other Collateral Documents delivered to the
Administrative Agent or Collateral Agent for filing or recordation (but not yet
filed or recorded) and the periodic filing of UCC continuation statements in
respect of UCC financing statements filed by or on behalf of the Administrative
Agent or Collateral Agent.

(ii) Once executed and delivered pursuant to the terms of Section 6.09(b), each
Mortgage creates, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the respective Mortgaged Property in favor of Collateral Agent (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Parties, superior and prior to the rights of all third Persons
(except that the security interest and mortgage lien created on such Mortgaged
Property may be subject to the Permitted Encumbrances related thereto) and
subject to no other Liens (other than Permitted Encumbrances related thereto).

(b) Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for either (i) the pledge or grant by any Loan Party of the Liens
purported to be created in favor of the Administrative Agent or Collateral Agent
pursuant to any of the Collateral Documents or (ii) the exercise by the
Administrative Agent or Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by Section 4.14(a) and except as may be
required, in connection with the disposition of any Pledged Collateral, by laws
generally affecting the offering and sale of securities.

(c) Absence of Third-Party Filings. Except such as may have been filed in favor
of the Administrative Agent or Collateral Agent as contemplated by
Section 4.14(a) and filings for Liens permitted hereunder, (i) no effective UCC
financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office (except as may have been filed (A) to secure Indebtedness which is no
longer outstanding and (B) with respect to commitments to lend which have been
terminated) and (ii) no effective filing concerning a security interest or other
Lien covering all or any part of the IP Collateral material to the Borrower’s
business is on file in the PTO or the United States Copyright Office.

(d) Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

58

 

(e) Information Regarding Collateral. All information supplied to the
Administrative Agent or Collateral Agent by or on behalf of any Loan Party with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.

SECTION 4.15. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or other comparable term) of the Borrower under and as defined in
the Existing Note Documents governing any Subordinated Indebtedness.

ARTICLE V

CONDITIONS

SECTION 5.01. Conditions to Effectiveness. The effectiveness of this Agreement
(and the amendment and restatement of the Existing Credit Agreement to be
effected hereby) shall not become effective until the date on which each of the
following conditions has been satisfied (or waived by the Required Lenders),
which date shall not be later than April 30, 2010:

(a) Agreement. The Borrower and the Administrative Agent, with the consent of
the Required Lenders under the Existing Credit Agreement, shall have executed
and delivered this Agreement.

(b) Loan Party Documents. On or before the Closing Date, the Borrower shall, and
shall cause each other Loan Party to, deliver to the Lenders (or to the
Administrative Agent for Lenders with sufficient originally executed copies,
where appropriate, for each Lender and its counsel) the following with respect
to the Borrower or such Loan Party, as the case may be, each, unless otherwise
noted, dated the Closing Date:

(i) Certified copies of the certificate or articles of incorporation or other
appropriate organizational documents of such Person (except those organizational
documents referred to in Section 6.12(d)), together with a good standing
certificate from the Secretary of State of its jurisdiction of incorporation or
formation, each dated a recent date prior to the Closing Date;

(ii) Copies of the bylaws or similar organizational documents of such Person,
certified as of the Closing Date by such Person’s corporate secretary or an
assistant secretary (or the corporate secretary or an assistant secretary of the
Borrower);

(iii) Resolutions of the board of directors or similar governing body of such
Person (except those resolutions referred to in Section 6.12(e)) approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Closing Date by the corporate secretary
or an assistant secretary of such Person (or the corporate secretary or an
assistant secretary of the Borrower) as being in full force and effect without
modification or amendment;

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

59

 

(iv) Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party; and

(v) Executed originals of the Loan Documents to which such Person is a party.

(c) Approvals. On or prior to the Closing Date, (i) all necessary governmental
(domestic and foreign) and material Third Party approvals and/or consents in
connection with the Transactions and the granting of Liens under the Loan
Documents shall have been obtained and remain in effect, and all applicable
waiting periods with respect thereto shall have expired without any action being
taken by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the consummation of the Transactions, (ii) there shall
not exist any judgment, order, injunction or other restraint issued or filed or
a hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the Transactions and
(iii) there shall be no actions, suits or proceedings pending or threatened
(a) with respect to this Agreement or any other Loan Document, or (b) which the
Administrative Agent or the Required Lenders shall determine has had, or would
reasonably be expected to have, a Material Adverse Effect.

(d) Security Interests in Pledged Collateral. The Administrative Agent shall
have received evidence satisfactory to it that the Borrower and each other Loan
Party shall have taken or caused to be taken all such actions, executed and
delivered or caused to be executed and delivered all such agreements, documents
and instruments, and made or caused to be made all such registrations, filings
and recordings (other than the filing or recording of items described in clause
(iii) below) that may be necessary or, in the opinion of the Administrative
Agent, desirable in order to create in favor of Collateral Agent, for the
benefit of Lenders, a valid and (upon such filing and recording) perfected First
Priority security interest in the entire Pledged Collateral. Such actions shall
include the following:

(i) delivery to Collateral Agent of accurate and complete schedules to the
Guarantee and Collateral Agreement;

(ii) delivery to Collateral Agent of certificates to the extent applicable
(which certificates shall be accompanied by irrevocable undated stock powers,
duly endorsed in blank and otherwise satisfactory in form and substance to
Collateral Agent) representing all Capital Stock included in the Pledged
Collateral;

(iii) delivery to Collateral Agent of UCC financing statements with respect to
the Collateral under the Guarantee and Collateral Agreement, for filing in the
jurisdiction of organization or formation of each applicable Loan Party;

(iv) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any other Loan Party as debtor and that are
filed in the jurisdictions referred to in clause (iii) above and, to the extent
requested by the Collateral Agent, in such other jurisdictions in which
Collateral

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

60

 

is located on the Closing Date, together with copies of such other financing
statements that name the Borrower or any other Loan Party as debtor (none of
which shall cover any of the Collateral except (A) to the extent evidencing
Liens permitted by this Agreement or (B) those in respect of which Collateral
Agent shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing);

(v) evidence that all other actions necessary or, in the reasonable opinion of
Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Guarantee and Collateral Agreement have been
taken, and the Guarantee and Collateral Agreement shall be in full force and
effect.

(e) Loan Parties. As of the Closing Date, the aggregate value of all assets of
the Borrower and the Subsidiary Guarantors, as certified by a Responsible
Officer of the Borrower, shall be equal to at least 90% of the value of the
Total Domestic Assets.

(f) Opinions of Counsel to Loan Parties. The Lenders and their respective
counsel shall have received original executed copies of one or more favorable
written opinions of (i) General Counsel for the Borrower and (ii) White & Case
LLP, special counsel for Loan Parties, each dated as of the Closing Date and
setting forth substantially the matters in the opinions designated in Exhibit D
annexed hereto and such other matters as the Administrative Agent may reasonably
request, and the Borrower hereby requests such counsel for Loan Parties to
deliver such opinions, in each case addressed to the Administrative Agent and
Collateral Agent in their capacities as such, and each of the Lenders.

(g) Solvency Assurances. On the Closing Date, the Lenders shall have received a
financial condition certificate dated the Closing Date, substantially in the
form of Exhibit E annexed hereto and with appropriate attachments demonstrating
that, after giving effect to the consummation of the Transactions and the
Spin-Off (assuming the Spin-Off were to occur on the Closing Date), the Borrower
will be solvent.

(h) Fees. The Borrower shall have paid to the Administrative Agent, for
distribution (as appropriate) to Agents and Lenders, the fees payable on the
Closing Date (i) that are described in the letter agreement dated January 28,
2010, among the Borrower, J.P. Morgan Securities Inc. and Wells Fargo Securities
LLC and (ii) without duplication, the fees payable on the Closing Date described
in Section 2.09 hereof.

(i) Disclosed Matters. The Lenders shall be satisfied that there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

(j) Indebtedness. The Lenders shall have received Schedule V hereto listing all
Indebtedness (other than Indebtedness created pursuant to this Agreement) of the
Borrower and its Subsidiaries as of the Closing Date.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

61

 

(k) Liens. The Lenders shall have received Schedule VI hereto listing all Liens
(other than Liens created pursuant to the Collateral Documents) of the Borrower
and its Subsidiaries as of the Closing Date that secure Indebtedness of the
Borrower and its Subsidiaries.

(l) Financial Statements. The Lenders shall have received (i) the financial
statements referred to in Section 4.04 and (ii) Projections for the Fiscal Year
ending December 31, 2010 through the Fiscal Year ending December 31, 2014.

(m) Credit Rating. The Borrower shall have obtained a rating for the Term
Facility from each of Moody’s and S&P.

SECTION 5.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing (or, if any such representation or warranty is expressly
stated to have been made as of a specified date, as of such specified date); and

(b) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrower
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in the preceding sentence.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, no Letter of Credit
remains outstanding and the principal of and interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each Fiscal Year (or such lesser number of
days within which the Borrower shall be required to file its Annual Report on
Form 10-K for such Fiscal Year with the SEC, without regard to any extension of
the SEC’s filing requirements), (i) the audited consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous Fiscal Year, all
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

62

 

and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied and (ii) the Projections for
the immediately following Fiscal Year;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower (or such lesser number of days within which the
Borrower shall be required to file its Quarterly Report on Form 10-Q for such
Fiscal Quarter with the SEC, without regard to any extension of the SEC’s filing
requirements), the consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous Fiscal Year, all certified by a
Responsible Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) (i) concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Responsible Officer of the
Borrower substantially in the form of Exhibit C hereto (A) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (B) setting forth reasonably detailed calculations demonstrating
compliance with Section 7.09 and (ii) concurrently with any delivery of
financial statements under clause (a) of this Section, a certificate of a
Responsible Officer of the Borrower substantially in the form of Exhibit C
hereto attaching (A) a schedule setting forth a computation of Excess Cash Flow
generated during the most recent Fiscal Year covered by such financial
statements and (B) a schedule setting forth the portion of the baskets for
Restricted Junior Payments used during the most recent Fiscal Year pursuant to
Section 7.05 and the remaining portion available thereunder;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be, provided that if any such report, statement or other material is
electronically filed by the Borrower or any of its Subsidiaries with the SEC and
is publicly available through the internet or other electronic means, the
Borrower will notify the Lenders promptly following such filing and, only upon
the request of any Lender, furnish a copy of such report, statement or other
material to such Lender; and

(e) (e) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided, that if the Borrower
or any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator of sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent (on behalf of the Lenders) promptly
after receipt thereof; and

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

63

 

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (including
accountants’ letters).

SECTION 6.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates which would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect;

(e) in the event the Experian Buyout Date occurs, the Borrower will promptly
notify the Administrative Agent and the Collateral Agent of such fact; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 6.03. Existence; Conduct of Business. The Borrower will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 7.06 or
(ii) the Borrower from reincorporating in another state of the U.S. as long as
(A) the Borrower remains liable for all of its obligations under the Loan
Documents and (B) the Borrower shall provide 30 days’ advance written notice to
the Administrative Agent and comply with any reasonable request of the
Administrative Agent in respect of Section 6.09(c) prior to the effectiveness of
such reincorporation.

SECTION 6.04. Payment of Obligations. The Borrower will, and will cause each
other Loan Party to, pay its obligations, including Tax liabilities, that, if
not paid, could result in

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

64

 

a Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 6.05. Maintenance of Properties. The Borrower will, and will cause each
other Loan Party to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 6.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each other Loan Party to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
other Loan Party to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 6.07. Compliance with Laws and Agreements. The Borrower will, and will
cause each other Loan Party to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 6.08. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations. Each such policy of
insurance shall (a) name the Collateral Agent for the benefit of Secured Parties
as an additional insured thereunder as its interests may appear and (b) in the
case of each business interruption and casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to the
Collateral Agent, that names the Collateral Agent for the benefit of Secured
Parties as the loss payee thereunder for any covered loss and provides for at
least 30 days prior written notice to the Collateral Agent of any modification
or cancellation of such policy. The provisions of this Section 6.08 shall be
deemed supplemental to, but not duplicative of, the provisions of any Collateral
Documents that require the maintenance of insurance.

SECTION 6.09. Further Assurances; Additional Subsidiary Guarantors; Additional
Collateral.

(a) For each new Subsidiary (other than any Excluded Subsidiary) created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (a), shall include any existing Subsidiary that ceases to be an
Excluded Subsidiary), the Borrower will promptly (but, in any event, within 30
days following any such event) notify the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

65

 

Administrative Agent and the Collateral Agent of such event and (A) cause each
such new Subsidiary to execute and deliver to the Administrative Agent and the
Collateral Agent a counterpart of the Guarantee and Collateral Agreement,
(B) cause (I) the Capital Stock of each such new Subsidiary that is owned by any
Loan Party, (II) the Capital Stock of each Domestic Subsidiary (other than any
Excluded Domestic Subsidiary) of such new Subsidiary and (III) if such new
Subsidiary owns 65% or more of the total combined voting power of all classes of
Voting Stock of any Foreign Subsidiary (other than any Excluded Foreign
Subsidiary), 65% of the Voting Stock and 100% of the non-Voting Stock of such
Foreign Subsidiary, in each case, to be pledged under the Guarantee and
Collateral Agreement and under any other pledge agreements or instruments that
the Collateral Agent may reasonably request to effectuate such pledge, and
(C) take all such further actions and execute all such further documents and
instruments (including actions, documents and instruments comparable to those
described in Section 5.01(d)) as may be necessary or, in the opinion of the
Collateral Agent, desirable to create in favor of the Collateral Agent, for the
benefit of Secured Parties, a valid and perfected First Priority Lien on all of
the personal and mixed property assets of each such Subsidiary described in the
applicable forms of Collateral Documents.

(b) The Borrower will, and will cause each other Loan Party to, grant to the
Collateral Agent for the benefit of the Secured Parties, Mortgages on Real
Property not subject to a Lien permitted pursuant to Section 7.02 (such
Mortgages limited to unencumbered owned Real Property with a fair market value
of $1,000,000 or more) as may be requested from time to time by the
Administrative Agent or the Required Lenders (collectively, the “Additional
Collateral Documents”). All such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable First Priority Liens. The
Additional Collateral Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Collateral Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full. In the case of any Mortgages pursuant to this
Section 6.09(b), the Borrower or the respective Loan Party shall deliver to the
Collateral Agent:

(i) a fully executed counterpart of such Mortgage and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgage and UCC fixture filings shall cover such Mortgaged Property,
together with evidence that counterparts of such Mortgage and UCC fixture
filings have been delivered to the title insurance company insuring the Lien of
such Mortgage for recording;

(ii) a Mortgage Policy relating to such Mortgage of the respective Mortgaged
Property, issued by a title insurer reasonably satisfactory to the Collateral
Agent, in an insured amount satisfactory to the Collateral Agent and insuring
the Collateral Agent that the Mortgage on such Mortgaged Property is a valid and
enforceable First Priority mortgage lien on such Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Encumbrances, with such
Mortgage Policy (1) to be in form and substance reasonably satisfactory to the
Collateral Agent, (2) to include, as requested by the Collateral Agent, to the
extent available in the applicable jurisdiction,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

66

 

supplemental endorsements (including, without limitation, endorsements relating
to future advances under this Agreement and Swap Agreements with Lender
Counterparties, usury, first loss, last dollar, tax parcel, subdivision, zoning,
contiguity, variable rate, doing business, public road access, survey,
environmental lien, mortgage tax and so-called comprehensive coverage over
covenants and restrictions and for any other matters that the Collateral Agent
in its discretion may reasonably request), (3) to not include the “standard”
title exceptions, a survey exception or an exception for mechanics’ liens, and
(4) to provide for affirmative insurance and such reinsurance as the Collateral
Agent in its discretion may reasonably request;

(iii) to induce the title company to issue the Mortgage Policy referred to in
clause (ii) above, such affidavits, certificates, information and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the title company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgage and issuance of such Mortgage Policy;

(iv) a survey of such Mortgaged Property (and all improvements thereon)
(1) prepared by a surveyor or engineer licensed to perform surveys in the state
where such Mortgaged Property is located, (2) dated not earlier than six months
prior to the date of delivery thereof, (3) certified by the surveyor (in a
manner reasonably acceptable to the Collateral Agent) to the Collateral Agent in
its capacity as such and the title company, (4) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date or preparation of such survey, and
(5) sufficient for the title company to remove all standard survey exceptions
from the Mortgage Policy relating to such Mortgaged Property and issue the
endorsements required pursuant to the provisions of clause (ii) above;

(v) to the extent requested by the Collateral Agent, copies of all leases in
which the Borrower or any other Loan Party holds the lessor’s interest or other
agreements relating to possessory interests, if any; provided that, to the
extent any of the foregoing affect such Mortgaged Property, to the extent
requested by the Collateral Agent, such agreements shall be subordinate to the
Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement (with any such agreement being reasonably acceptable to the
Collateral Agent); and

(vi) flood certificates covering such Mortgaged Property in form and substance
acceptable to the Collateral Agent, certified to the Collateral Agent in its
capacity as such and whether or not such Mortgaged Property is located in a
flood hazard area, as determined by designation of each such Mortgaged Property
in a specified flood hazard zone by reference to the applicable FEMA map.

(c) The Borrower will, and will cause each of the other Loan Parties to, at the
expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such schedules, confirmatory
assignments, conveyances,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

67

 

financing statements, transfer endorsements, powers of attorney, certificates,
real property surveys, reports, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Collateral Documents as the Collateral Agent may reasonably require
and are necessary for the perfection or priority of the Liens intended to be
granted by the Collateral Documents. Furthermore, the Borrower will, and will
cause the other Loan Parties that are Subsidiaries of the Borrower to, deliver
to the Collateral Agent such opinions of counsel, title insurance and other
related documents as may be reasonably requested by the Administrative Agent to
assure itself that this Section 6.09 has been complied with.

(d) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Loan Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) The Borrower agrees that each action required by clauses (b) through (d) of
this Section 6.09 shall be completed as soon as possible, but in no event later
than 90 days after such action is requested to be taken by the Administrative
Agent or the Collateral Agent (unless extended by the Administrative Agent or
the Collateral Agent, as the case may be, in its sole discretion); provided that
in no event will the Borrower or any of its Subsidiaries be required to take any
action, other than using its best efforts, to obtain consents from third parties
with respect to its compliance with this Section 6.09.

(f) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, but subject to the available grace period with respect to new
Subsidiaries in paragraph (a) hereof, the Borrower shall, at any time (i) from
the Closing Date until 90 days thereafter, cause each Subsidiary other than any
Excluded Subsidiary to be a party to the Guarantee and Collateral Agreement and
to execute and deliver any additional Collateral Documents and Guaranties
necessary for the aggregate value of all assets of the Loan Parties to be at
least 90% of the value of the Total Domestic Assets at such time and (ii) from
90 days after the Closing Date until the payment in full of all Obligations,
cause each Subsidiary other than any Excluded Subsidiary to be a party to the
Guarantee and Collateral Agreement and to execute and deliver any additional
Collateral Documents and Guaranties necessary for the aggregate value of all
assets of the Loan Parties to be at least 95% of the value of the Total Domestic
Assets at such time.

SECTION 6.10. Maintenance of Separateness. The Borrower shall, and shall cause
each other Loan Party to, satisfy customary corporate or other organizational
formalities, including, as applicable, (i) the holding of regular board of
directors’ and shareholders’ meetings or action by directors or shareholders
without a meeting, (ii) the maintenance of separate corporate or other
organizational records and (iii) the maintenance of separate bank accounts (if
any) in its own name. Neither the Borrower nor any other Loan Party shall take
any action, or conduct its affairs in a manner, which would reasonably be
expected to result in the existence of the Borrower or any other Loan Party
being ignored, or in the assets and liabilities of the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

68

 

Borrower or any other Loan Party being substantively consolidated with those of
any other such Person in a bankruptcy, reorganization or other insolvency
proceeding.

SECTION 6.11. Credit Ratings. The Borrower will use its commercially reasonable
efforts to maintain at all times monitored public ratings of the Term Facility
from each of Moody’s and S&P and a corporate family rating for the Borrower from
each of Moody’s and S&P.

SECTION 6.12. Post-Closing Covenant.

(a) Within ninety (90) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent), the Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent,
such Intellectual Property filings as requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in the
Intellectual Property;

(b) Within sixty (60) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent), the Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent,
such duly executed account control agreements as requested by the Administrative
Agent in order to perfect the Administrative Agent’s security interest under the
UCC in Collateral for which a control agreement is required for perfection;

(c) Within thirty (30) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent), the Administrative Agent shall
have received (i) stock certificate number 1 for 10 common shares in Sirius
Holding Corp. owned by CoreLogic, Inc., (ii) a promissory note from Dorado
Network Systems Corporation to the Borrower in the amount of $2,166,667 and
(iii) such additional Investment Property (as defined in the Guarantee and
Collateral Agreement) that constitutes Collateral that is not delivered to the
Administrative Agent on or by the Closing Date; and

(d) Within thirty (30) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent), the Administrative Agent shall
have received certified copies of the articles of incorporation or other
appropriate organizational documents of the following: (i) American Driving
Records, Inc., (ii) America’s Innovative Insurance Solutions, Inc.,
(iii) CreditReportPlus, LLC, (iv) First American Real Estate Solutions LLC,
(v) Jenark Business Systems, Inc., (vi) Multifamily Community Insurance Agency,
Inc., (vii) First Advantage Supply Chain Security LLC and (viii) PrideRock
Holding Company, Inc.

(e) Within fourteen (14) days after the Closing Date, the Administrative Agent
shall have received resolutions of the board of directors or similar governing
body of First American Real Estate Solutions LLC and First American Real Estate
Information Services, Inc. approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, certified as of the
Closing Date by the corporate secretary or an assistant secretary of such Person
(or the corporate secretary or an assistant secretary of the Borrower) as being
in full force and effect without modification or amendment.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

69

 

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated, no Letter of Credit remains
outstanding and the principal of and interest on each Loan and all fees and
other amounts payable hereunder shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

SECTION 7.01. Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness under the Existing Notes;

(c) Indebtedness of any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary of the Borrower that is a Loan Party;

(d) other Indebtedness existing on the Closing Date and, in the case of any such
Indebtedness in a principal amount of $1,000,000 or more, listed on Schedule V;

(e) Indebtedness of a Person that becomes a Subsidiary after the Closing Date as
a result of an Acquisition permitted pursuant to Section 7.06(c) or (d),
provided that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, (ii) the Senior Secured
Leverage Ratio on a pro forma basis after giving effect to such Acquisition
shall not exceed 2.50 to 1.00 and (iii) the aggregate principal amount of
Indebtedness permitted under this clause (e) shall not exceed $250,000,000 at
any one time outstanding;

(f) Indebtedness of any Subsidiary secured by a Lien upon real property and/or
related fixtures and personal property including insurance and condemnation
proceeds, if any, and assignment of leases and rents, with respect thereto
(which Indebtedness may be guaranteed by the Borrower), provided that (i) the
holder of such Indebtedness has recourse only to such real property (and/or such
fixtures and other property) or (ii) the aggregate principal amount of
Indebtedness permitted under this clause (f) shall not exceed $50,000,000 at any
one time outstanding;

(g) Indebtedness that constitutes an Investment permitted by Section 7.03;

(h) Guarantees permitted by Section 7.04 and, upon any matured obligations
actually arising pursuant thereto, the Indebtedness corresponding to the
Guarantees so extinguished;

(i) obligations under Sale/Leaseback Transactions and Synthetic Leases permitted
by Section 7.10;

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

70

 

(j) unsecured Indebtedness of the Borrower, provided that after giving effect to
the incurrence thereof, the Borrower shall be in pro forma compliance with the
financial covenants set forth in Section 7.09;

(k) unsecured Indebtedness of the Borrower to FINCO incurred in connection with
the Spin-Off, provided that the aggregate principal amount of such Indebtedness
shall not exceed $75,000,000 at any one time outstanding;

(l) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(m) Indebtedness incurred in an Acquisition or Disposition permitted pursuant to
Section 7.06 constituting indemnification obligations or obligations in respect
of purchase price or other similar adjustments;

(n) Indebtedness (including intercompany Indebtedness among the Loan Parties)
incurred in the ordinary course of business in respect of the Cash Management
Practices;

(o) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(p) obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees, in each case in the ordinary
course of business and consistent with past practice;

(q) Indebtedness in respect of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;

(r) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.02(a)(v) in an aggregate principal
amount not to exceed $35,000,000 at any one time outstanding;

(s) so long as no Default has occurred and is continuing, other unsecured
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at any one time outstanding shall not exceed $50,000,000 minus the aggregate
amount of any Guarantees for which the Borrower or its Subsidiaries shall have
become liable pursuant to Section 7.04(f); and

(t) any extension, renewal or refinancing of the foregoing, subject to the
limitations of the applicable provisions above (and thereafter including any
such extension, renewal or refinancing in calculating any availability under any
such provision).

SECTION 7.02. Liens; Negative Pledge.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

71

 

(i) Liens under and contemplated by the Collateral Documents, including, without
limitation, UCC financing statements and UCC fixture filings filed in connection
therewith;

(ii) Liens in existence on the Closing Date and, in the case of any such Liens
securing obligations in an amount of $1,000,000 or more, listed on Schedule VI;

(iii) Permitted Encumbrances;

(iv) Liens upon property of any Person which becomes a Subsidiary of the
Borrower after the Closing Date, provided that (i) such Liens are in existence
at the time such Person becomes a Subsidiary of the Borrower and were not
created in anticipation thereof and (ii) the Senior Secured Leverage Ratio on a
pro forma basis after giving effect to such Person’s becoming a Subsidiary of
the Borrower shall not exceed 2.50 to 1.00;

(v) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.01(r) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased.

(vi) Liens upon real property securing Indebtedness permitted by
Section 7.01(f);

(vii) Liens upon property of any Subsidiary of the Borrower securing
Indebtedness of such Subsidiary to the Borrower or to another Subsidiary (which
Subsidiary shall be a Loan Party if the debtor in respect of such Indebtedness
is a Loan Party), as permitted by Section 7.01(c);

(viii) Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 7.10; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;

(ix) Liens arising in the ordinary course of business in connection with the
Cash Management Practices, including Liens securing borrowings from financial
institutions and their Affiliates to the extent specified in the definition of
“Cash Management Practices”;

(x) the rights reserved or vested by the Borrower or any of its Subsidiaries in
any Person by the terms of any lease, license, franchise, grant or permit or by
a statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;

(xi) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to brokerage accounts incurred
in the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

72

 

law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry;

(xii) Liens (i) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired as part of an Acquisition permitted pursuant to
Section 7.06 to be applied against the purchase price for such Acquisition, or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.06;

(xiii) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding leases entered into by any Loan
Party in the ordinary course of business (and Liens consisting of the interests
or title of the respective lessors thereunder);

(xiv) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business;

(xv) so long as no Default has occurred and is continuing, other Liens securing
obligations in an aggregate amount not to exceed $50,000,000 at any time
outstanding; and

(xvi) any extension, renewal or replacement of the foregoing, provided that the
Liens permitted under this clause (xvi) shall not be spread to cover any
additional Indebtedness or obligations or property (other than a substitution of
like property) and shall continue to be included in calculating any availability
under each relevant preceding paragraph.

(b) Except with respect to (i) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to an Asset Sale, (ii) provisions in leases prohibiting assignment or
encumbrance of the applicable leasehold interest, (iii) agreements granting
Liens permitted by this Agreement, (iv) agreements in effect on the Closing
Date, (v) provisions in Joint Venture agreements and other similar agreements
entered into in the ordinary course of business, (vi) any agreement in effect at
the time the Person becomes a Subsidiary so long as such agreement was not
entered into in contemplation of the Person becoming a Subsidiary,
(vii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business, and (viii) any agreement amending,
refinancing or replacing any of the foregoing (so long as any such restrictions
are not materially more restrictive, taken as a whole, than those contained in
the agreement so amended, refinanced or replaced), neither the Borrower nor any
of its Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired to secure the Obligations.

SECTION 7.03. Investments; Joint Ventures. The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:

(a) the Borrower and its Subsidiaries may make and own Investments in Cash
Equivalents;

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

73

 

(b) the Borrower and its Subsidiaries may make loans and advances to officers,
directors and employees of the Borrower or any of its Subsidiaries (i) to
finance the purchases of Capital Stock of the Borrower and (ii) in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding for
additional purposes not contemplated by the foregoing clause (a);

(c) the Borrower and its Subsidiaries may make and own Investments consisting of
non-cash proceeds received by the Borrower or any of its Subsidiaries in
connection with any Asset Sale permitted under this Agreement;

(d) the Borrower and its Subsidiaries may continue to own the Investments owned
by them on the Closing Date and the Borrower and its Subsidiaries may make and
own Investments purchased with the proceeds of the sale of any Investments
permitted under this Agreement;

(e) the Borrower and its Subsidiaries may make and own Investments made solely
with Capital Stock of the Borrower;

(f) any Loan Party may make Investments in any other Loan Party;

(g) any Loan Party may make Investments in any Subsidiary that is not a Loan
Party to extent necessary in order to satisfy minimum capital or licensing
requirements of any Governmental Authority;

(h) the Borrower and its Subsidiaries may make and own Investments in any Person
in which the Borrower or any of its Subsidiaries has an interest of 50% or less
in an aggregate amount not exceeding $25,000,000 in any Fiscal Year;

(i) the Borrower and its Subsidiaries may make and own Investments in National
Joint Ventures in an aggregate amount (including the value of any assets
transferred thereto) not exceeding $100,000,000 in any Fiscal Year and
$250,000,000 in the aggregate;

(j) the Borrower and its Subsidiaries may purchase from Experian all of
Experian’s membership interest in FARES pursuant to the put and call
arrangements contemplated by the FARES Documents;

(k) the Borrower and its Subsidiaries may purchase the issued and outstanding
Capital Stock of First American CoreLogic Holdings, Inc. not presently owned by
the Borrower or any of its Subsidiaries (the “CoreLogic Buyback”);

(l) the Borrower and its Subsidiaries may receive and hold Investments in
satisfaction or partial satisfaction of obligations owed thereto from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;

(m) the Borrower and its Subsidiaries may receive and hold Investments received
in connection with the bankruptcy or reorganization of any Person and in
settlement of obligations of, or other disputes with, any Person arising in the
ordinary course of business and

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

74

 

upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

(n) the Borrower and its Subsidiaries may make Investments in connection with
Acquisitions permitted by Section 7.06(c) or (d);

(o) the Loan Parties may make Investments in Excluded Subsidiaries in an
aggregate amount for all such Investments under this clause (o) not to exceed
$25,000,000 in any Fiscal Year plus the aggregate amount of any cash repayment
of or return on such Investments received by the Loan Parties in such Fiscal
Year; and

(p) the Borrower and its Subsidiaries may make other Investments in an aggregate
amount equal to any Available Retained Cash which has not been used to make
Restricted Junior Payments pursuant to Section 7.05.

SECTION 7.04. Guarantees. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, create or become or remain liable
with respect to any Guarantee, except:

(a) the Borrower and its Subsidiaries may become and remain liable with respect
to Guarantees in respect of the Guaranties;

(b) the Borrower and its Subsidiaries may become and remain liable with respect
to Guarantees in respect of customary indemnification and purchase price
adjustment obligations incurred in connection with Asset Sales or other sales of
assets;

(c) the Borrower and its Subsidiaries may become and remain liable with respect
to Guarantees under guarantees made in the ordinary course of business
consistent with past practice of the obligations of suppliers, customers,
franchisees and licensees of the Borrower and its Subsidiaries;

(d) the Borrower and its Subsidiaries may become and remain liable with respect
to Guarantees in respect of any Indebtedness of the Borrower or any of its
Subsidiaries permitted by Section 7.01;

(e) the Borrower and its Subsidiaries, as applicable, may remain liable with
respect to Guarantees described in Schedule VII annexed hereto; and

(f) the Borrower and its Subsidiaries may become and remain liable with respect
to other Guarantees; provided that the maximum aggregate liability, contingent
or otherwise, of the Borrower and its Subsidiaries in respect of all such
Guarantees shall at no time exceed $50,000,000 minus the aggregate principal
amount of Indebtedness incurred pursuant to Section 7.01(s).

SECTION 7.05. Restricted Junior Payments. The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Junior Payment; provided that
(i) the Borrower may effect the Spin-Off, (ii) the Borrower may repurchase or
redeem Subordinated Indebtedness issued pursuant to

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

75

 

the Junior Subordinated Indenture, dated as of April 22, 1997, between the
Borrower and Wilmington Trust Company, as trustee, or derivatives thereof and
(iii) so long as no Event of Default or Potential Event of Default has occurred
and is continuing or would be caused thereby, the Borrower may:

(a) purchase, redeem or otherwise acquire shares of any class of Capital Stock
of the Borrower or any Subsidiary of the Borrower in an aggregate amount not to
exceed $250,000,000;

(b) make Restricted Junior Payments as required pursuant to the FARES Documents;

(c) make other Restricted Junior Payments in an aggregate amount not to exceed
$30,000,000 in any Fiscal Year, provided that during the Fiscal Year ending
December 31, 2010, such amount shall be limited to $15,000,000; and

(d) make dividend payments payable on April 15, 2010.

Notwithstanding the foregoing, the sum of any Restricted Junior Payments made
pursuant to Section 7.05(a), (b) and (c) shall not exceed $75,000,000 in any
Fiscal Year (with such amount limited to $55,000,000 during the Fiscal Year
ending December 31, 2010) plus the positive amount, if any, of Available
Retained Cash generated during each Fiscal Year beginning with the Fiscal Year
ending December 31, 2011 which has not been used to make Investments pursuant to
Section 7.03(p).

SECTION 7.06. Fundamental Changes; Disposal of Assets. The Borrower will not,
nor will it permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, or sell, transfer, lease or otherwise Dispose of any of
its assets or Capital Stock (in each case, whether now owned or hereafter
acquired), except:

(a) the Borrower may merge into any other Person for purposes of reincorporation
in another state of the U.S. as long as (A) the surviving Person assumes,
whether by operation of law or otherwise, all of the Borrower’s obligations
under the Loan Documents and the shareholders of the Borrower immediately prior
to such merger become the shareholders or stockholders of the surviving Person
upon such merger and (B) the Borrower shall provide 30 days’ advance written
notice to the Administrative Agent and comply with any reasonable request of the
Administrative Agent in respect of Section 6.09(c) prior to the effectiveness of
such reincorporation;

(b) any Subsidiary of the Borrower may be merged with or into the Borrower or
any other Subsidiary of the Borrower, and any Subsidiary of the Borrower may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets (including Capital Stock of any Subsidiary of the Borrower) may be
conveyed, sold, leased, transferred or otherwise Disposed of, in one transaction
or a series of transactions, to the Borrower or any other Loan Party; provided
that (i) in the case of any such merger involving the Borrower, the Borrower
shall be the continuing or surviving corporation and (ii) in the case of any
such merger involving a Subsidiary and another Subsidiary, either (A) a
Subsidiary Guarantor shall be the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

76

 

continuing or surviving corporation or (B) the merger shall be among two
Excluded Subsidiaries; provided that the Borrower and other Loan Parties shall
be permitted to make Asset Sales to Subsidiaries which are not Loan Parties for
fair market value in an aggregate amount not to exceed $10,000,000 in any Fiscal
Year (other than assets conveyed, sold, leased, transferred or disposed of for
fair value and cash consideration);

(c) the Borrower and its Subsidiaries may make Acquisitions (by merger or
otherwise) so long as (i) the consideration for any such Acquisition consists
solely of the Capital Stock of the Borrower and (ii) the requirements of
Section 6.09 have been satisfied;

(d) the Borrower and its Subsidiaries may make other Acquisitions (by merger or
otherwise) so long as the requirements of Section 6.09 have been satisfied and
prior to the consummation of any such Acquisition, the Borrower shall have
delivered to the Administrative Agent (i) financial statements for the Borrower
and its Subsidiaries for the four Fiscal Quarter period most recently ended (the
“Pro Forma Test Period”), prepared on a pro forma basis as if such Acquisition
had been consummated on the first day of the Pro Forma Test Period and giving
effect to the Borrower’s good faith estimate of any anticipated cost savings or
increases as a result of the consummation thereof, and (ii) a pro forma
Compliance Certificate demonstrating that, on the basis of such pro forma
financial statements, the Borrower would have been in compliance with all
financial covenants set forth in Section 7.09 on the last day of the Pro Forma
Test Period;

(e) the Borrower and its Subsidiaries may Dispose of obsolete, worn out or
surplus property in the ordinary course of business and sell or discount without
recourse accounts receivable arising in the ordinary course of business in
connection with the compromise or collection thereof;

(f) the Borrower and its Subsidiaries may sell or otherwise Dispose of other
assets in transactions in the ordinary course of business that do not constitute
Asset Sales;

(g) the Borrower and its Subsidiaries may make Asset Sales of (x) assets for
fair market value in an aggregate amount not to exceed $100,000,000 in any
Fiscal Year, provided that at least 75% of the consideration received in each
such Asset Sale, net of attorneys’ fees, accountants’ fees, investment banking
fees, and other customary fees and expenses actually incurred in connection
therewith, net of taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and net of reserves reasonably established to fund
contingent liabilities (including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligation, in each case as
associated with such Asset Sale), shall be in the form of cash or Cash
Equivalents and (y) Targeted Assets, provided that (i) the consideration
received in each such Asset Sale shall be in an amount at least equal to the
fair value of the assets being sold and (ii) any non-cash consideration received
by the Borrower or any of its Subsidiaries in respect of any such Asset Sale in
the form of Indebtedness of any Person in an amount in excess of $1,000,000
shall be evidenced by a promissory note which shall be pledged by the Borrower
or the applicable Subsidiary to the Collateral Agent pursuant to the Guarantee
and Collateral Agreement as security for the Secured Obligations;

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

77

 

(h) transactions that are Investments permitted under Section 7.03; and

(i) pursuant to the Spin-Off, provided that the Borrower shall not enter into
any amendment to the Spin-Off Documents that is, in the judgment of the
Administrative Agent, materially adverse to the Lenders.

SECTION 7.07. Lines of Business. The Borrower will not, nor will it permit any
other Loan Party to, engage to any material extent in any business other than
the businesses of the type conducted by the Borrower and the Loan Parties on the
date of execution of this Agreement and businesses reasonably related thereto.

SECTION 7.08. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) customary fees paid to members of the board of directors of the
Borrower or any of its Subsidiaries and (c) pursuant to the Spin-Off Documents.

SECTION 7.09. Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower shall not permit the Leverage Ratio as
of any date to exceed 3.00 to 1.00.

(b) Minimum Interest Coverage Ratio. The Borrower shall not permit the Minimum
Interest Coverage Ratio for the four-Fiscal Quarter period ending on the last
day of any Fiscal Quarter to be less than 4.00 to 1.00.

SECTION 7.10. Sale/Leaseback Transactions and Synthetic Leases. The Borrower
will not, nor will it permit any of its Subsidiaries to, enter into any
Sale/Leaseback Transaction or Synthetic Lease, if, as a result thereof, the
aggregate amount of rent and lease payments payable in any Fiscal Year by the
Borrower and its Subsidiaries under all such arrangements would exceed
$35,000,000.

SECTION 7.11. No Restrictions on Subsidiary Distributions. Except as provided
herein, the Borrower will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
(except, in the case of a Subsidiary that became a Subsidiary by means of an
Acquisition permitted hereunder, restrictions or encumbrances that existed at
the time such Subsidiary was acquired and which were not created in
contemplation of such Acquisition) to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Borrower or
any other Subsidiary of the Borrower, (ii) repay or prepay any Indebtedness owed
by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(iii) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (iv) transfer any of its property or assets to the Borrower or any
other Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (a) applicable law, (b) the Loan Documents,
(c) customary provisions restricting

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

78

 

subletting or assignment of any lease governing any leasehold interest of the
Borrower or any of its Subsidiaries, (d) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any of its
Subsidiaries is the licensee) or other contract entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business, (e) restrictions on
the transfer of any asset pending the close of the sale of such asset,
(f) restrictions on the transfer of any asset subject to a Lien permitted by
Section 7.02(b), (g) restrictions on the transfer of any asset subject to a
purchase money Lien; and (h) any agreement amending, refinancing or replacing
any of the foregoing (so long as any such restrictions are not materially more
restrictive, taken as a whole, than those contained in the agreement so amended,
refinanced or replaced).

SECTION 7.12. Amendments of Documents Relating to other Indebtedness. The
Borrower shall not amend or otherwise change, or consent to any amendment or
change to, the terms of any Existing Notes or make any payment consistent with
an amendment thereof or change thereto, if the effect of such amendment or
change is to (i) increase the interest rate on such Existing Notes, (ii) change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, (iii) change any event of default or condition to an event of
default with respect thereto (other than the waiver of any such default by the
holders of such Existing Notes to eliminate any such event of default or
increase any grace period related thereto), (iv) change the redemption,
prepayment or defeasance provisions thereof, (v) change any subordination
provisions thereof (or of any guaranty thereof or guaranty requirements with
respect thereto other than to release such guaranty), (vi) change or add any
collateral therefor (other than to release such collateral), (vii) add any
financial maintenance covenant thereto, or (viii) together with all other
amendments or changes made, increase materially the obligations of the obligor
thereunder or confer any material additional rights on the holders of such
Existing Notes (or a trustee or other representative on their behalf) which
would be adverse to the Borrower or Lenders (as determined by the Administrative
Agent in its reasonable judgment).

SECTION 7.13. Minimum Liquidity. The Borrower shall not, at any time when a
Permitted Action exists, permit the sum of its unrestricted cash and Cash
Equivalents (but including for this purpose any cash and Cash Equivalents
referred to in Section 10.17(a)(ii)) and unused Revolving Commitments to be less
than such aggregate principal plus any premium that would be payable upon a
redemption of the Existing Notes as of such date that are the subject of the
Permitted Action.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any fee or any other amount (other than an amount referred to in
clause (a)

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

79

 

of this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification hereof, shall prove to have been incorrect in any
material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), Section 6.02(f) or in Article VII;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article) and such failure shall continue unremedied for
a period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any other Loan Party or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

80

 

conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) the Borrower or any other Loan Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) a reasonable basis shall exist for the assertion against the Borrower or any
of its Subsidiaries, or any predecessor in interest of the Borrower or any of
its Subsidiaries, of (or there shall have been asserted against the Borrower or
any of its Subsidiaries) any claims or liabilities, whether accrued, absolute or
contingent, based on or arising from the generation, storage, transport,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries or predecessors that, in the judgment of the Required Lenders, are
reasonably likely to be determined adversely to the Borrower or any of its
Subsidiaries, and the amount thereof (either individually or in the aggregate)
is reasonably likely to have a Material Adverse Effect (insofar as such amount
is payable by the Borrower or any of its Subsidiaries but after deducting any
portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor);

(m) a Change of Control shall occur; or

(n) at any time after the execution and delivery thereof:

(i) any of the Collateral Documents shall cease to be in full force and effect,
or shall cease to give the Collateral Agent for the benefit of the Secured
Parties the Liens, rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral (other than with respect to Collateral the aggregate value
of which is less than $5,000,000), in favor of the Collateral Agent, superior to
and prior to the rights of all Third Parties (except as permitted by
Section 7.02), and subject to no other Liens (except as permitted by
Section 7.02); or

(ii) any provision of the Guarantee and Collateral Agreement or any guaranty
entered into by a Subsidiary of the Borrower pursuant to Section 6.09 for

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

81

 

any reason, other than the satisfaction in full of all obligations of the Loan
Parties under the Loan Documents, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, as to any material portion of Subsidiary Guarantors and other Subsidiaries
guaranteeing the obligations of the Loan Parties under the Loan Documents, or
(b) or any Subsidiary Guarantor, or any Person acting for or on behalf of a
Subsidiary Guarantor, shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Guarantee and Collateral Agreement or any guaranty entered
into by a Subsidiary of the Borrower pursuant to Section 6.09 for any reason; or

(iii) any Loan Party shall deny in writing its obligations under any Loan
Document to which it is a party;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, (i) by notice to the Borrower, take
either or both of the following actions, at the same or different times:
(A) terminate the Commitments, and thereupon the Commitments shall terminate
immediately; and (B) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder), shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower; and/or (ii) by notice to the
Collateral Agent (which notice shall not be necessary if the Person serving as
the Collateral Agent is also the Person serving as the Administrative Agent),
instruct the Collateral Agent to enforce all of the Liens and security interests
created pursuant to the Collateral Documents. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

82

 

in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent (for
purposes of this Article IX and Section 10.02, the term “the Administrative
Agent” shall also include the Collateral Agent if the Person that is the
Administrative Agent is also the Person that is the Collateral Agent) as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

83

 

proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring the Administrative Agent gives
notice of its resignation, then the retiring the Administrative Agent’s
resignation shall nonetheless become effective and (1) the retiring the
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) the Administrative Agent and the retiring
the Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor the Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

84

 

Each Lender authorizes and directs the Collateral Agent to enter into the
Collateral Documents for the benefit of the Lenders and the other Secured
Parties. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Collateral Documents, and the exercise by the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time prior to an Event of Default, to take any
action with respect to any Collateral or Collateral Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Collateral Documents.

Each Lender hereby authorizes the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction by the Loan Parties of all their respective obligations (other than
inchoate indemnification obligations) at any time arising under or in respect of
the Loan Documents, the Secured Hedging Agreements or the Transactions,
(ii) constituting property being sold or otherwise Disposed of (to Persons other
than the Borrower and its Subsidiaries) in accordance with the terms of this
Agreement upon the sale or other Disposition thereof, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 10.02) or (iv) as otherwise may be
expressly provided in the relevant Collateral Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this paragraph.

The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to
Collateral Agent pursuant to the Collateral Documents have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Collateral Agent in
this Article IX or in any of the Collateral Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

Notwithstanding anything to the contrary contained herein, the Joint Lead
Arrangers and Joint Bookrunners, the Documentation Agents and the Syndication
Agent named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement, except in their capacity, if any, as Lenders.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

85

 

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at The First American Corporation, 4 First
American Way, Santa Ana, California 92707, Attention of Chief Financial Officer
(Telecopier No.: (714) 250-6923; Telephone No.: (714) 250-3720), with a copy to
the General Counsel (Telecopier No.: (714) 250-6917; Telephone No.:
(714) 250-7662;

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-8069, Attention of Angelica Castillo,
Loan and Agency Services (Telephone No. (713) 750-2513; Telecopy No.
(713) 750-2223), JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017,
Attention of Sharon Bazbaz (Telecopy No. (212) 270-5127; Telephone No.
(212) 270-3794; and

(c) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 10.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Lenders and the Collateral Agent under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

86

 

paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. No Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (although
additional parties may be added to (and annexes may be modified to reflect such
additions), and Subsidiaries of the Borrower may be released from, the Guarantee
and Collateral Agreement and the Collateral Documents in accordance with the
provisions thereof without the consent of the other Loan Parties party thereto
or the Required Lenders); provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or Reimbursement Obligation or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or Reimbursement Obligation, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans,
without the written consent of each Lender, (v) release all or substantially all
of the Collateral (except as expressly provided in the Loan Documents) under the
Collateral Documents without the written consent of each Lender, (vi) release
all or substantially all of the Guarantees under the Guaranties without the
written consent of each Lender, (vii) amend, modify or waive any provision of
Section 2.18 or the definition of the term “Defaulting Lender” without the
written consent of the Administrative Agent and the Issuing Lender (for the
avoidance of doubt, this clause (vii) shall be the only clause in this proviso
applicable to any such amendment, modification or waiver of Section 2.18 or the
definition of the term “Defaulting Lender”), (viii) change any of the provisions
of this Section or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (ix) amend,
modify or waive any provision of Article III without the written consent of the
Issuing Lender or (x) amend, modify or waive any provision of Section 6.5 of the
Guarantee and Collateral Agreement without the written consent of each Lender
adversely affected thereby; and provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent.

(c) Dissenting Lender. Notwithstanding anything to the contrary contained in
this Section 10.02, in the event that the Borrower requests that this Agreement
be modified or amended in a manner that would require the unanimous consent of
all of the Lenders or all of the Lenders under a particular Facility and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrower and the Required Lenders, the Borrower and the Required
Lenders shall be permitted to amend this Agreement without the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

87

 

consent of the Lender or Lenders that did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, collectively the
“Dissenting Lenders”) to provide (subject to the payment of the Obligations to
the Dissenting Lenders as described in clause (iii) below) for (i) the
termination of the Revolving Commitment of each of the Dissenting Lenders,
(ii) the addition to this Agreement of one or more other financial institutions,
or an increase in the Revolving Commitment or Term Loans of one or more of the
Required Lenders (with the written consent thereof), so that the aggregate
Revolving Commitments and Term Loans after giving effect to such amendment shall
be in the same amount as the aggregate Revolving Commitments and Term Loans
immediately before giving effect to such amendment, (iii) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Required Lender or Lenders, as the case
may be, as may be necessary to repay in full in cash, at par, the outstanding
Obligations of the Dissenting Lenders immediately before giving effect to such
amendment and (iv) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (i), (ii) and (iii).

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the Transactions shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

88

 

jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Collateral
Agent under paragraph (a) or (b) of this Section, (i) each Revolving Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent, as
the case may be, such Revolving Lender’s Revolving Percentage of such unpaid
amount, to the extent such unpaid amount is in respect of any Revolving Loan and
(ii) each Term Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent, as the case may be, such Term Lender’s Term Percentage of such
unpaid amount, to the extent such unpaid amount is in respect of any Term Loan,
in each case as determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought; provided that any such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent, as the case may be, in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated thereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 10.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of the Issuing
Lender that issues any Letter of Credit), except that the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). For the
avoidance of doubt, the parties to this Agreement acknowledge and agree that
Reincorporation shall not constitute an assignment or transfer of the Borrower’s
rights or obligations under this Agreement. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and the Collateral Agent, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more assignees
(other than a natural person or any entity maintained solely for the benefit of
a individual natural person and the immediate family members thereof) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

89

 

Lender or an Approved Fund, each of the Borrower and the Administrative Agent
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed), (ii) in the case of an assignment of a
Revolving Commitment, each Issuing Lender must give their prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed), (iii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 (in the case of the Revolving Facility)
and $1,000,000 (in the case of the Term Facility) unless each of the Borrower
and the Administrative Agent otherwise consent (which consent shall not be
unreasonably withheld or delayed), (iv) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (v) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and (vi) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; provided further that (x) any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clause (a), (b), (g) or (h) of Article VIII has occurred
and is continuing and (y) the otherwise required prior written consent of the
Borrower to an assignment will be deemed to have been given if the Borrower has
not objected within five Business Days of a request for consent. Upon acceptance
and recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of, or
administered by, such Granting Lender, identified as such in writing from time
to time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to
Section 2.01, provided that (i) nothing herein shall constitute a commitment by
any SPV to make any Loan, (ii) if an SPV elects not to exercise such option or
otherwise fails to timely provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof and
(iii) the Borrower may bring any proceeding against either or both of the
Granting Lender and the SPV in order to enforce any rights of the Borrower
hereunder. The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender. Each party hereto hereby agrees that nothing contained in this
paragraph shall relieve any

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

90

 

Granting Lender of its obligations under this Agreement and that no SPV shall be
liable for any payment under this Agreement for which a Lender would otherwise
be liable, for so long as, and to the extent, the related Granting Lender makes
such payment in accordance with the terms of this Agreement. In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof arising out of any claim
against such SPV under this Agreement. In addition, notwithstanding anything to
the contrary contained in this Section, any SPV may with notice to, but without
the prior written consent of, the Borrower or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent, which consents shall
not be unreasonably withheld) providing liquidity and/or credit support (if any)
with respect to commercial paper issued by such SPV to fund such Loans and such
SPV may disclose, on a confidential basis in accordance with Section 10.13,
confidential information with respect to the Borrower and its Subsidiaries to
any rating agency, commercial paper dealer or provider of a surety, guarantee or
credit liquidity enhancement to such SPV. Each Granting Lender shall provide the
Borrower with notice of each grant made by it under this paragraph to an SPV.
Except for its obligation to make payments directly to an SPV in respect of any
Loan (or any part thereof) made by such SPV, the Borrower shall continue to deal
solely and directly with the Granting Lender. This paragraph may not be amended
without the consent of any SPV at the time holding Loans under this Agreement.

(c) Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

91

 

(e) Participations. Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

(h) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection therewith shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

92

 

accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the Transactions, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and the other Loan Documents constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lenders and the Administrative Agent and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

(b) NOTWITHSTANDING THE FOREGOING SECTION 10.08(a), AT ANY TIME THAT THE LOANS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR
APPROVED IN WRITING BY ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
SECTION 2924 OF THE CALIFORNIA CIVIL CODE,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

93

 

IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR
ENFORCEABILITY OF THE LIENS GRANTED TO COLLATERAL AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THIS AGREEMENT, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SECTION
10.08(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND
ADMINISTRATIVE AGENT HEREUNDER.

SECTION 10.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents shall, except as
otherwise provided in any Mortgage, be construed in accordance with and governed
by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in any Loan Document will affect the right of any party to any Loan Document to
serve process in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

94

 

OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Releases of Guaranties and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by
Section 10.02) to take any action requested by the Borrower having the effect of
releasing any Collateral or Guaranties (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.02 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Secured Hedging Obligations, the
Reimbursement Obligations and the other obligations under the Loan Documents or
under the Secured Hedging Agreements shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Collateral
Documents, and the Collateral Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Collateral Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 10.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement , the other Loan Documents or otherwise) by any Lender or by
one or more subsidiaries or affiliates of such Lender and the Borrower hereby
authorizes each Lender to share any information delivered to such Lender by the
Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender hereunder.
Such authorization shall survive the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

95

 

(b) Confidentiality. Each of the Administrative Agent, the Lenders and each SPV
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (vi) subject to an agreement in writing
containing provisions substantially the same as those of this paragraph and for
the benefit of the Borrower, to (a) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (b) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this paragraph or (B) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower For the
purposes of this paragraph, “Information” means all information received from
the Borrower relating to the Borrower, its Subsidiaries or their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at or prior to the time of
delivery as confidential. Any Person that is required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with said Act.

SECTION 10.15. Marshalling; Payments Set Aside. None of the Administrative
Agent, the Collateral Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the obligations of the Loan Parties under the Loan
Documents. To the extent that the Borrower makes a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent for the benefit
of Lenders), or the Administrative Agent, the Collateral Agent or Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto,

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

96

 

shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

SECTION 10.16. Effect of Third Amended and Restated Credit Agreement. Upon the
execution and delivery hereof by the Borrower and the Administrative Agent, this
Agreement shall amend, and restate as amended, the Existing Credit Agreement,
but shall not constitute a novation thereof or in any way impair or otherwise
affect the rights or obligations of the parties thereunder (including with
respect to Loans and representations and warranties made thereunder) except as
such rights or obligations are amended or modified hereby.

SECTION 10.17. Certain Agreements. (a) The Lenders and the Administrative Agent
acknowledge and agree that:

(i) one or more holders of any of the Existing Notes or a trustee or other
representative for them may, in anticipation of, in connection with or following
the Spin-Off, (A) assert in writing that the Spin-Off will give rise or has
given rise to a breach of one or more covenants in one or more Existing Note
Documents, (B) issue a notice of default or of acceleration under such Existing
Notes premised on such a breach (or premised on a cross-default or
cross-acceleration to one of the other Existing Note Documents as a result of
such a breach under such other Existing Note Document) or (C) threaten in
writing or commence litigation or other proceedings based upon such assertion or
such notice of default or of acceleration, including proceedings to enjoin the
Spin-Off, for declaratory relief that such a breach will occur or has occurred
or to seek money damages;

(ii) the Borrower may deny any such assertion in whole or in part and may defend
or settle any such threatened or actual litigation or other proceeding
(including appeals of any judgments or decisions therein) and, in connection
therewith, may (A) cause to be posted bonds or similar instruments (including
letters of credit, which may include a Letter of Credit) for the benefit of such
holders or a trustee or representative therefor and make deposits of cash or
Cash Equivalents in lieu of causing any such instruments to be posted or to
provide security for the issuance thereof or (B) redeem or repurchase, or agree
to redeem or repurchase, any of the Existing Notes at such premiums or prices,
or make such other cash payments to or for the benefit of the holders thereof,
or amend, or agree to amend the interest, maturity or redemption terms thereof,
as the Borrower shall determine to be reasonable under the circumstances; and

(iii) (A) any action or event referred to in clause (i) or (ii) above, or any
other action or event substantially to the same effect or incidental thereto,
either individually or in the aggregate (any such action or event, a “Permitted
Action”), shall not constitute or give rise to any breach of any representation
or warranty in Section 4.04(b), 4.06(a), 4.07 or 4.11 (and shall not prevent the
making or deemed making of any such representation or warranty) or of any
covenant in Section 6.02(a), (b) or (f), 6.04, 6.07, 7.02 or 7.12(ii), (iii) or
(iv), and (B) no Default or Event of Default under Article VIII(c), (d), (e) or
(f) shall occur solely as a result of any Permitted Action or by virtue of any
such breach or from any

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

97

 

default under or acceleration of the Existing Notes as a result of a Permitted
Action, provided that:

(1) the Borrower shall not incur, assume or permit to exist any Lien on any
property or asset owned by it or any of its Subsidiaries in connection with any
Permitted Action other than on cash or Cash Equivalents as contemplated above;

(2) the Borrower shall endeavor, through its reports and other materials filed
with the SEC or otherwise, to keep the Administrative Agent generally informed
as to any Permitted Actions taken and the status from time to time thereof,
including making available such correspondence and filings with respect to such
Permitted Actions as are reasonably requested by the Administrative Agent (but
excluding advice or plans of counsel with respect to such Permitted Actions and
correspondence, discussions or plans that may relate to or possibly result in
any settlement or are otherwise reasonably deemed sensitive or confidential by
the Borrower or are otherwise subject to the attorney-client privilege); and

(3) following any settlement of or judgment in respect of any Permitted Action
(except for any judgment which would not give rise to an Event of Default under
Article VIII(j) in the absence of this Section 10.17), the Borrower shall timely
perform its obligations thereunder and the provision of this Section 10.17 shall
cease to apply to such Permitted Action as of the date such performance is due.

(b) The Borrower agrees that the acknowledgments and agreements of the
Administrative Agent and the Lenders in paragraph (a) of this Section are not
intended to be construed so as to extend to or cover the breach of any
representation or warranty or covenant herein that may only be indirectly
attributable to any Permitted Action.

SECTION 10.18. Certain Financial Statements. The Revolving Lenders parties
hereto as of the Closing Date acknowledge and agree that the consolidated
financial statements furnished by the Borrower under the Existing Credit
Agreement for the Fiscal Year ended December 31, 2009 are sufficient to comply
with the requirements therefor in the Existing Credit Agreement notwithstanding
that they may not exclude FAC (as defined in the Existing Credit Agreement), and
its Subsidiaries from the consolidated financial statements of the Borrower.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE FIRST AMERICAN CORPORATION

By

 

/s/ Anand K. Nallathambi

Name:

  Anand K. Nallathambi

Title:

  Executive Vice President

 

By

 

/s/ Anthony S. Piszel

Name:

  Anthony S. Piszel

Title:

  Chief Financial Officer

U.S. Federal Tax Identification No.: 95-1068610

 

JPMORGAN CHASE BANK, N.A., individually

and as the Administrative Agent

By

 

/s/ Sharon Bazbaz

Name:

  Sharon Bazbaz

Title:

  Vice President

 

[Signature Page to Credit Agreement]    © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

WELLS FARGO BANK, N.A.

By

 

/s/ Jeremy Schultz

Name:

  Jeremy Schultz

Title:

  Vice President

 

[Signature Page to First American Credit Agreement]    © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BANK OF AMERICA N.A.

By

 

/s/ Jason Cassity

Name:

  Jason Cassity

Title:

  Vice President

 

[Signature Page to First American Credit Agreement]    © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BANK OF THE WEST

By

 

/s/ Dale Paterson

Name:

  Dale Paterson

Title:

  SVP & Manager

 

[Signature Page to First American Credit Agreement]    © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

COMERICA BANK

By

 

/s/ Don R. Carruth

Name:

  Don R. Carruth

Title:

  Vice President

 

[Signature Page to First American Credit Agreement]    © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

HSBC BANK USA, NATIONAL ASSOCIATION

By

 

/s/ Lawrence Karp

Name:

  Lawrence Karp

Title:

  Senior Vice President

 

[Signature Page to First American Credit Agreement]    © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

UNION BANK, N.A. (Formerly known as Union

Bank of California, N.A.)

 

By

 

/s/ George Plazola

Name:

  George Plazola

Title:

  Vice President

 

[Signature Page to First American Credit Agreement]   © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

U.S. BANK NATIONAL ASSOCIATION

 

By

 

/s/ James F. Cooper

Name:

  James F. Cooper

Title:

  Senior Vice President

 

[Signature Page to First American Credit Agreement]   © Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE IA

to the Credit Agreement

REVOLVING LENDERS COMMITMENT SCHEDULE

 

Revolving Lenders

  

Commitment

Bank of America, N.A.

   $ 75,000,000

JPMorgan Chase Bank, N.A.

   $ 65,000,000

Comerica Bank

   $ 60,000,000

Union Bank, N.A. (formerly known as Union Bank of California, N.A.)

   $ 60,000,000

US Bank, National Association

   $ 60,000,000

Wells Fargo Bank, National Association

   $ 60,000,000

Bank of the West

   $ 45,000,000

Keybank National Association

   $ 45,000,000

HSBC Bank USA, National Association

   $ 30,000,000      Total Commitments    $ 500,000,000       

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE IB

to the Credit Agreement

TERM LENDERS COMMITMENT SCHEDULE

 

Term Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 350,000,000      Total Commitments    $ 350,000,000       

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

SCHEDULE II

Disclosed Matters

None.

 

1

 

Schedule II to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

SCHEDULE III

Subsidiary Guarantors

 

Name of Subsidiary

   Jurisdiction of
Organization

Accufacts Pre-Employment Screening, Inc.

   DE

American Driving Records, Inc.

   CA

America’s Innovative Insurance Solutions, Inc.

   CA

Atone Acquisition Corporation

   DE

Atone Software, Inc.

   DE

Basis100 Corporation

   CA

CoreLogic, Inc.

   DE

CreditReportPlus, LLC

   MD

Data Tree LLC

   CA

Decision Payroll Services, Inc.

   FL

DecisionHR 30, Inc.

   FL

DecisionHR I, Inc.

   FL

DecisionHR II, Inc.

   OK

DecisionHR IX, Inc.

   FL

DecisionHR USA, Inc.

   DE

DecisionHR V, Inc.

   FL

DecisionHR VII, Inc.

   GA

DecisionHR VIII, Inc.

   FL

DecisionHR XIII, Inc.

   FL

DecisionHR XIV, Inc.

   FL

DecisionHR, Inc.

   FL

eAppraiseIT, LLC

   DE

FA Locate, Inc.

   DE

FADV CMSI, Inc.

   DE

FADV Holdings LLC

   DE

Faslo Solutions LLC

   DE

First Advantage Background Services Corp.

   FL

First Advantage Corporation

   DE

First Advantage Credco LLC

   DE

First Advantage Enterprise Screening Corp.

   DE

First Advantage Litigation Consulting, LLC

   VA

First Advantage Membership Services, Inc.

   CA

First Advantage Occupational Health Services Corp.

   FL

First Advantage Public Records, LLC

   DE

First Advantage SafeRent, Inc.

   DE

First Advantage Supply Chain Security, LLC

   AZ

First Advantage Talent Management Services LLC

   DE

First Advantage Tax Consulting Services, LLC

   DE

 

2

 

Schedule III to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

   Jurisdiction of
Organization

First American Commercial Real Estate Services, Inc.

   FL

First American CoreLogic Holdings, Inc.

   DE

First American CoreLogic, Inc.

   DE

First American Credco of Puerto Rico, Inc.

   DE

First American Default Information Services LLC

   FL

First American Flood Hazard Certification LLC

   DE

First American Holding Corporation

   DE

First American Indian Holdings LLC

   DE

First American Real Estate Flood & Tax Solutions LLC

   DE

First American Real Estate Information Services, Inc.

   CA

First American Real Estate Solutions LLC

   CA

First American Real Estate Tax Service LLC

   DE

Jenark Business Systems, Inc.

   MD

LeadClick Holding Company, LLC

   DE

LeadClick Media, Inc.

   CA

MarketLinx, Inc.

   TN

Multifamily Community Insurance Agency, Inc.

   MD

National Background Data, LLC

   DE

National Data Registry, LLC

   DE

Omega Insurance Services, Inc.

   FL

PrideRock Holding Company, Inc.

   AL

Proxix Solutions, Inc.

   DE

Quantrix, LLC

   DE

Screeners Advantage, Inc.

   DE

Statistics Data, Inc.

   DE

Teletrack, Inc.

   GA

 

3

 

Schedule III to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

SCHEDULE IV

Subsidiaries/Excluded Subsidiaries

 

Name of Subsidiary

   Jurisdiction of
Organization    Percentage
Ownership    Excluded
Subsidiary

FIRST TIER AFFILIATE

        

Affiliates of: The First American Corporation

        

First American Capital Trust I (see Note 1 below)

   DE    100.00    Y

First American Holding Corporation

   DE    100.00   

First American Real Estate Information Services, Inc.

   CA    100.00   

MarketLinx, Inc.

   TN    100.00   

FADV Holdings LLC

   DE    98.24   

First Advantage Corporation

   DE    26.00   

SECOND TIER AFFILIATE

        

Affiliates of: FADV Holdings LLC

        

First Advantage Corporation

   DE    50.80   

Affiliates of: First American Real Estate Information Services, Inc.

        

America’s Innovative Insurance Solutions, Inc.

   CA    100.00   

Data Tree LLC

   CA    100.00   

First American Commercial Real Estate Services, Inc.

   FL    100.00   

Harvard Design and Mapping Company, Inc.

   MA    100.00    Y

Information Solutions Holdings (Mauritius) Limited1

   Mauritius    100.00    Y

First American Real Estate Solutions LLC

   CA    80.00   

 

1

Entity is presently a subsidiary of First American International Holdings, LLC
which is not a subsidiary of The First American Corporation. However, in
connection with the spin-off, ownership will be transferred to First American
Real Estate Information Services, Inc.

 

4

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

   Jurisdiction of
Organization    Percentage
Ownership    Excluded
Subsidiary

First Advantage Corporation

   DE    23.20   

FADV Holdings LLC

   DE    1.76   

First Indian Services Private Limited

   India    1.00    Y

LeadClick Holding Company, LLC

   DE    30.00   

Affiliates of: MarketLinx. Inc.

        

MarketLinx Corp.2

   Canada    100.00    Y

THIRD TIER AFFILIATE

        

Affiliates of: Data Tree LLC

        

First Indian Corporation Private Limited

   India    100.00    Y

Affiliates of: First Advantage Corporation

        

Accufacts Pre-Employment Screening, Inc.

   DE    100.00   

American Driving Records, Inc.

   CA    100.00   

FA Locate, Inc.

   DE    100.00   

FADV CMSI, Inc.

   DE    100.00   

First Advantage Australasia Pty Ltd

   Australia    100.00    Y

First Advantage Background Services Corp.

   FL    100.00   

First Advantage Canada, Inc.

   Canada    100.00    Y

First Advantage Credco LLC

   DE    100.00   

First Advantage Enterprise Screening Corp.

   DE    100.00   

First Advantage Europe Ltd.

   United Kingdom    100.00    Y

 

2

Entity is presently a subsidiary of First American International Holdings, LLC
which is not a subsidiary of The First American Corporation. However, in
connection with the spin-off, ownership will be transferred to MarketLinx, Inc.

 

5

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

   Jurisdiction of
Organization    Percentage
Ownership    Excluded
Subsidiary

First Advantage Litigation Consulting Japan GK

   Japan    100.00    Y

First Advantage Litigation Consulting, LLC

   VA    100.00   

First Advantage Membership Services, Inc.

   CA    100.00   

First Advantage Occupational Health Services Corp.

   FL    100.00   

First Advantage Philippines, Inc.

   Philippines    99.99    Y

First Advantage Public Records, LLC

   DE    100.00   

First Advantage Quest Research Corporation

   Cayman Islands    100.00    Y

First Advantage SafeRent, Inc.

   DE    100.00   

First Advantage Supply Chain Security, LLC

   AZ    100.00   

First Advantage Tax Consulting Services, LLC

   DE    100.00   

First American Indian Holdings LLC

   DE    100.00   

Jenark Business Systems, Inc.

   MD    100.00   

National Background Data, LLC

   DE    100.00   

National Data Registry, LLC

   DE    100.00   

Omega Insurance Services, Inc.

   FL    100.00   

Screeners Advantage, Inc.

   DE    100.00   

Teletrack UK Limited

   United Kingdom    100.00    Y

Teletrack, Inc.

   GA    100.00   

Verify Limited

   Mauritius    100.00    Y

First Advantage Eurasia Litigation Consulting SPRL/BVBA

   Belgium    99.99    Y

PrideRock Holding Company, Inc.

   AL    85.00   

LeadClick Holding Company, LLC

   DE    70.00   

 

6

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

  

Jurisdiction of
Organization

   Percentage
Ownership    Excluded
Subsidiary Affiliates of: First American Real Estate Solutions LLC eAppraiseIT,
LLC    DE    100.00   

First American Default Information Services LLC

   FL    100.00   

First American Flood Hazard Certification LLC

   DE    100.00   

First American Real Estate Flood & Tax Solutions LLC

   DE    100.00   

First American Real Estate Tax Service LLC

   DE    100.00   

Proxix Solutions, Inc.

   DE    100.00   

Quantrix Credit Services, LLC

   DE    100.00    Y

Quantrix, LLC

   DE    100.00   

First American CoreLogic Holdings, Inc.

   DE    81.71   

Affiliates of: Information Solutions Holdings (Mauritius) Limited

        

First Indian Services Private Limited

   India    99.00    Y

FOURTH TIER AFFILIATE

        

Affiliates of: American Driving Records, Inc.

        

First Advantage Offshore Services Private Limited

   India    0.01    Y

Affiliates of: FADV CMSI, Inc.

        

CreditReportPlus, LLC

   MD    100.00   

Affiliates of: First Advantage Australasia Pty Ltd

        

First Advantage Australia Pty Ltd

   Australia    100.00    Y

NZ Background (2006) Limited

   New Zealand    100.00    Y

Affiliates of: First Advantage Background Services Corp.

        

DecisionHR USA, Inc.

   DE    100.00   

 

7

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

  

Jurisdiction of
Organization

   Percentage
Ownership    Excluded
Subsidiary

First Advantage Hiring Management Systems Limited

   United Kingdom    100.00    Y

First Advantage Talent Management Services LLC

   DE    100.00   

Affiliates of: First Advantage Credco LLC

        

First American Credco of Puerto Rico, Inc.

   DE    100.00   

First Canadian CREDCO, Inc.

   Canada    100.00    Y

Affiliates of: First Advantage Litigation Consulting, LLC

        

First Advantage Eurasia Litigation Consulting SPRL/BVBA

   Belgium    0.01    Y

First Advantage Corefacts, Inc.

   CA    100.00    Y

Affiliates of: First Advantage Quest Research Corporation

        

First Advantage (Beijing) Co., Ltd

   China    100.00    Y

First Advantage Japan KK

   Japan    100.00    Y

First Advantage Quest Research Group Limited

   British Virgin Islands    100.00    Y

Affiliates of: First Advantage SafeRent, Inc.

        

Multifamily Community Insurance Agency, Inc.

   MD    100.00   

Affiliates of: First American CoreLogic Holdings, Inc.

        

Basis100 Inc.

   Ontario    100.00    Y

CoreLogic, Inc.

   DE    100.00   

UKValuation Limited

   United Kingdom    100.00    Y

First American CoreLogic, Inc.

   DE    75.00   

Affiliates of: First American Default Information Services LLC

        

Faslo Solutions LLC

   DE    100.00   

 

8

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

   Jurisdiction of
Organization    Percentage
Ownership    Excluded
Subsidiary

Affiliates of: First American Indian Holdings LLC

        

First Advantage Offshore Services Private Limited

   India    99.99    Y

Affiliates of: LeadClick Holding Company, LLC

        

LeadClick Media, Inc.

   CA    100.00   

Affiliates of: Verify Limited

        

FADV Malaysia Sdn Bhd

   Malaysia    100.00    Y

First Advantage (HK) Limited

   Hong Kong    100.00    Y

Verify (Mauritius) Limited

   Mauritius    100.00    Y

FIFTH TIER AFFILIATE

        

Affiliates of: Basis100 Inc.

        

Basis100 Corporation

   CA    100.00   

Affiliates of: CoreLogic, Inc.

        

First American CoreLogic, Inc.

   DE    25.00   

Affiliates of: DecisionHR USA, Inc.

        

Decision Payroll Services, Inc.

   FL    100.00   

DecisionHR 30, Inc.

   FL    100.00   

DecisionHR I, Inc.

   FL    100.00   

DecisionHR II, Inc.

   OK    100.00   

DecisionHR IX, Inc.

   FL    100.00   

DecisionHR V, Inc.

   FL    100.00   

DecisionHR VII, Inc.

   GA    100.00   

 

9

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

  

Jurisdiction of
Organization

   Percentage
Ownership    Excluded
Subsidiary

DecisionHR VIII, Inc.

   FL    100.00   

DecisionHR XIII, Inc.

   FL    100.00   

DecisionHR XIV, Inc.

   FL    100.00   

DecisionHR, Inc.

   FL    100.00   

Affiliates of: First Advantage (HK) Limited

        

First Advantage (Zhuhai) Co., Limited

   China    100.00    Y

Affiliates of: First Advantage Quest Research Group Ltd.

        

First Advantage Limited

   HK    100.00    Y

First Advantage Pte. Ltd (Singapore)

   Singapore    100.00    Y

First Advantage Quest Research Limited

   British Virgin Islands    100.00    Y

Affiliates of: First American CoreLogic, Inc.

        

Atone Acquisition Corporation

   DE    100.00   

Happy Home Buying, Ltd.

   Cayman Islands    100.00    Y

Affiliates of: Verify (Mauritius) Limited

        

TP Verify Screening Pvt Limited

   India    99.99    Y

SIXTH TIER AFFILIATE

        

Affiliates of: Atone Acquisition Corporation

        

Atone Software, Inc.

   DE    100.00   

Affiliates of: First Advantage Limited

        

First Advantage Private Limited

   India    0.01    Y

Affiliates of: First Advantage Quest Research Limited

        

First Advantage Private Limited

   India    99.99    Y

 

10

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of Subsidiary

   Jurisdiction of
Organization    Percentage
Ownership    Excluded
Subsidiary

Affiliates of: Happy Home Buying, Ltd.

        

Statistics Data, Inc.

   DE    100.00   

 

(1) First American Capital Trust I, a Delaware business trust (the “Trust”), was
formed on April 11, 1997. The trust is administered by Wilmington Trust Company,
as the Delaware trustee. The trust has two individual trustees, officers of The
First American Corporation (“FAC”). The Trust issued two classes of securities,
(i) $100,000,000 of capital securities and (ii) $3,093,000 of common securities.
100% of the common securities are owned by FAC and represent the residual value
of the Trust after the prior payment of the capital securities. The capital
securities are owned by various institutional investors. While FAC owns all of
the common securities of the Trust, it does not control the Trust.

 

11

 

Schedule IV to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

SCHEDULE V

Indebtedness3

 

Borrower

 

Debt

   (in thousands)
Facility
Amounts    (in thousands)
Amounts
Outstanding
As of
12/31/2009        

The First American Corporation

 

Unsecured syndicated bank debt, maturing

July 11, 2012

   $ 500,000    $ 340,000

First American Capital Trust

 

8.50% Trust Preferred Securities, maturing

April 15, 2012

   $ 100,000    $ 100,000

The First American Corporation

 

Unsecured 5.70% senior notes, maturing

August 1, 2014

   $ 150,000    $ 150,000

The First American Corporation

  Unsecured 7.55% senior debentures, maturing April 1, 2028    $ 100,000    $
100,000

First American CoreLogic Holdings, Inc.

  Secured notes due to Bank of America, maturing December 31, 2012,
collateralized by personal property.    $ 50,000    $ 31,769

First American CoreLogic Holdings, Inc.

  Secured notes due to Bank of America, maturing January 13, 2013,
collateralized by personal property.    $ 50,000    $ 32,444

First American Real Estate Solutions, LLC

  Letter of credit    $ 2,000      —  

 

3 FAC has guaranteed the performance of First American Financial Corporation
and/or one or more of its subsidiaries (collectively, “FSG” on certain of FSG’s
contractual obligations (the “FSG Guarantees”). The amounts payable by FAC under
the FSG Guarantees are not reasonably determinable as of this date. It is
expected that the FSG Guarantees will be transferred to First American Financial
Corporation (“FAFC”) promptly after the closing date of the spin-off (the
“Spin-off Date”); provided, that in the event such transfer is not effected,
FAFC shall indemnify and hold harmless FAC for any losses or claims FAC suffers
or incurs arising from or as a result of such FSG Guarantees pursuant to an
indemnification agreement entered into between FAC and FAFC prior to the
Spin-off Date.

 

12

 

Schedule V to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

          (in thousands)
Facility
Amounts    (in thousands)
Amounts
Outstanding  

First Advantage Corporation

   Guarantees of debt and letters of credit    $ 6,275    $ 5,108   

The First American Corporation

   Letters of credit    $ 14,968    $ —     

The First American Corporation

   Capital leases secured by telephony equipment    $ 7,808    $ 6,427 4 

The First American Corporation

   Unsecured note to be issued to FAFC as of the Spin-off Date for the
underfunded portion of the FAC employee pension plan that is being transferred
to FAFC as of the Spin-off Date. Amounts are estimated as of the date of the
Agreement.    $ 23,000   

 

4

Amounts outstanding are as of February 28, 2010.

 

13

 

Schedule V to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

SCHEDULE VI

Liens5

 

Borrower

  

Lien

   (in thousands)
Facility
Amounts    (in thousands)
As of
12/31/2009  

First American CoreLogic Holdings, Inc.

   Secured notes due to Bank of America, maturing December 31, 2012,
collateralized by personal property.    $ 50,000    $ 31,769   

First American CoreLogic Holdings, Inc.

   Secured notes due to Bank of America, maturing January 13, 2013,
collateralized by personal property.    $ 50,000    $ 32,444   

The First American Corporation

   Capital leases secured by telephony equipment    $ 7,808    $ 6,427 6 

The First American Corporation

   Expired line of credit with Bank of America NA, termination of lien in
process.    $ —      $ —     

The First American Corporation

   Expired line of credit with Bank of the West, termination of lien in process.
   $ —      $ —     

The First American Corporation

   Master equipment lease, lien to be terminated immediately prior to Spin-off
Date.    $ —      $ —     

Decision HR II, Inc.

   Expired loan facility with Bank of America, NA, termination of lien filed
April 6, 2010.    $ —      $ —     

 

5 Schedule VI does not include liens (a) in amounts not exceeding $1,000,000,
(b) which have been terminated prior to the date of the Agreement, and (c) with
respect to operating leases. Please note that there is a federal tax lien on
Accufacts Pre-Employment Screening, Inc, for a total amount of $44,901.61 of
which $34,802.20 relates to a payroll tax dispute. Please see attached UCC
Reports for additional information.

6

Amounts outstanding are as of February 28, 2010.

 

14

 

Schedule VI to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

First Advantage Litigation Consulting, LLC

   Expired loan facility with Bank of America, NA, termination of lien April 6,
2010.    $ —      $ —  

Teletrack, Inc.

   Expired loan facility with Bank of America, NA, termination of lien filed
April 6, 2010.    $ —      $ —  

 

15

 

Schedule VI to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

SCHEDULE VII

Existing Guarantees

 

           (in  thousands)
Facility
Amounts    (in  thousands)
Amounts
Outstanding
As of
12/31/2009             

Borrower

          

First Advantage Corporation

   Guarantee of debt of First Advantage Europe, LTD (UK) maturing September 30,
2010.    $ 2,250    $ 1,083

The First American Corporation

   FAC has guaranteed the performance of First American Financial Corporation
and/or one or more of its subsidiaries (collectively, “FSG” on certain of FSG’s
contractual obligations (the “FSG Guarantees”). The amounts payable by FAC under
the FSG Guarantees are not reasonably determinable as of this date. It is
expected that the FSG Guarantees will be transferred to First American Financial
Corporation (“FAFC”) promptly after the closing date of the spin-off (the
“Spin-off Date”); provided, that in the event such transfer is not effected,
FAFC shall indemnify and hold harmless FAC for any losses or claims FAC suffers
or incurs arising from or as a result of such FSG Guarantees pursuant to an
indemnification agreement entered into between FAC and FAFC prior to the
Spin-off Date.7      

 

7

See attached Annex A to Schedule VII to Credit Agreement

 

16

 

Schedule VII to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ANNEX A

Third Amended and Restate Credit Agreement – First American

 

Name of

Agreement/

(Deal)

   Date Created     

Description of FSG Guarantee

Guaranty

   9/16/2002      Guarantee of debt of Colliers Seeley International, Inc. to
Comercia-Bank California, amount of future payments not to exceed $1,000,000

Reaffirmation of Guaranty

   3/13/2001      Guarantee of debt of New Arts Acquisition, Inc. to Imperial
Bank Comercia Bank- California in the amount of $6,500,000

Continuing Guaranty

   9/27/1996      Guarantee of debt of Ruth Ann Furst Living Trust to Union Bank
of California, amount of future payments not to exceed $160,000.

Irrevocable Standby Letter of Credit No. 71132

   11/1/1991      Irrevocable Standby Letter of Credit No. 71132 in favor of
Continental Casualty Co. with respect to its payment obligations to Union Bank,
amount of future payments not to exeed $100,000

Guarantee

   11/17/2003      Guarantee of performance by FCT Valuation Services Inc.
(“FCT”) of FCT’s obligations under a guaranteed valuation services agreement
dated as of November 17,2003 between FCT and CIBC Mortgage Inc.

Guarantee

   11/17/2009      Guarantee of FCT’s indemnification obligations with respect
to CIBC Mortgage Inc. pursuant to the guaranteed valuation services agreement.

Lease Guaranty

   12/21/2007      Guarantee of lease obligations of First American Title
Company under a lease agreement with WCOT Glendale LLC, expiring on the earlier
of (a) November 30, 2013 or (b) the expiration or termination of the lease
agreement.

Guarantee (United General Title Insurance Co.)

   5/12/2005      Guarantee of United General Financial Services, Inc’s payment
obligations to Compass Bank (“Lender”) under two promissory notes, one in an
amount of $5,000,000 and another of $2,000,000.

Guaranty Agreement

   4/28/2005      Guarantee of the payment obligations of the Hong Kong division
of First American Title Insurance for any title losses and claims tendered by,
on or after 4/28/05 that are not covered by the 8% loss reserve that was not in
place as of April 28, 2005

Loss Payment Obligation Agreement

   3/22/2005      Guarantee of performance by FCT Valuation Services Inc.
(“FCT”) of FCT’s obligations under a guaranteed valuation services agreement
dated as of March 18, 2005 between FCT and Toronto-Dominion Bank.

Annex A was prepared using general summaries of the FSG Guarantees referenced
herein and does not present a comprehensive description of the terms and
conditions of any of such FSG Guarantees.

 

Annex A to Schedule VII to Credit Agreement

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of

Agreement/

(Deal)

   Date Created     

Description of FSG Guarantee

Amendment No. 1 to Guaranty

   11/23/2004      Guarantee of First American Title Insurance Company’s payment
obligations to Wells Fargo Bank Northwest, NA under a $55,000,000.00 loan
facility.

Master Equipment Lease Agreement Guaranty

   2/4/2004      Guarantee of First American Title Services De Mexico, S. DE
R.L. DE C.V.’s payment obligations to CSI Leasing Mexico, S. DE R.L. DE C.V.
under a Master Equipment Lease Agreement dated 11/21/03.

Guaranty (753622)

   10/28/2003      Guaranty of First American Title Insurance Company’s payment
obligations to Wells Fargo Bank Northwest, National Association with respect to
a mortgage of real estate located in Santa Ana, CA, amount of future payments
not to exceed $55,000,000

Torre Mayor Guaranty Agreement

   8/26/2003      Torre Mayor Guaranty Agreement on behalf of First American
Title Insurance Company for its payment obligations to Torre Mayor, S.A. DE C.V.
and BankBoston, S.A., Institucion de Banca Multiple Default under the Lease
Contract and Administrative Services Contract.

Guaranty

   1/14/2003      Guarantee of Southwest Title Company’s payment obligations to
1st National Bank of Nevada under a promissory note in an amount equal to
$1,500,000.00.

Guarantee and Postponement of Claim

   12/30/2002      Guarantee and Postponement of Claim in favor of First
Canadian Title Company Limited with respect to its payment obligations to
Desjardins Financial Security Life Assurance Company under a Term Lease Master
Agreement.

Commercial Guaranty

   1/4/2002      Guaranty of First American Title Insurance Agency, LLC’s
payment obligations to Zions First National Bank, amounts not to exceed
$3,344,576.

Corporate Guaranty

   1/1/2000      Guaranty of all payment obligations of First American
Australia.

Heritage Guarantee Letter

   10/15/1999      Agreement to pay all losses, liabilities, obligations,
damages, costs and expenses incurred by or imposed upon Spring Mountain or
Heritage resulting from a violation by Spring Mountain during the four year
period preceding October 15, 1999, in an amount not to exceed $3,100,000.

Annex A was prepared using general summaries of the FSG Guarantees referenced
herein and does not present a comprehensive description of the terms and
conditions of any of such FSG Guarantees.

 

Annex A to Schedule VII to Credit Agreement

 

2

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of

Agreement/

(Deal)

   Date Created     

Description of FSG Guarantee

Continuing Guarantee

   9/27/1997      Guarantee of Financial Title Company’s payment obligations to
Imperial Bank, amounts in future payments not to exceed $127,486.41

Continuing Guarantee

   9/17/1997      Guarantee of Golden California Title Company’s payment
obligations to Imperial Bank, amount in future payments not to exceed $3,546,688

Continuing Guarantee

   9/17/1997      Guarantee of Golden California Title Company of Alameda
County, Inc.’s payment obligations to Imperial Bank, amount in future payments
not to exceed $1,111,362.

Continuing Guarantee

   9/17/1997      Guarantee of debt of Santa Clara Land Title Company to
Imperial Bank, amount of future payments not to exceed $1,074,305.30

Continuing Guarantee

   9/17/1997      Guarantee of debt of Alliance Title Company, Inc. to Imperial
Bank, amount of future payments not to exceed $120,760

Continuing Guarantee

   5/7/1997      Guaranty of the obligations of Strategic Mortgage Services
under a credit facility with Bank of American National Trust and Savings
Association.

Guaranty

   6/1/1993      Guaranty of First American Title Insurance Company obligations
under a facility agreement with Comerica Bank

Continuing Guaranty

   4/1/1992      Guaranty of debt of First American Title Company of Nevada to
Nevada National Bank, amount of future payments not to exceed $383,000

Unconditional Guaranty

   1/1/1992      Guaranty of payment obligations of First American Title Company
of Florida, Inc. under a promissory note and non-Competition agreement with
Catherine A. Anderson

Guaranty by Corporation

   6/25/1991      Guaranty of First American Title Company of Spokane’s payment
obligations to Washington Trust Bank under a credit agreement.

Guaranty by Corporation

   11/12/1990      Guaranty of First American Title Company of Spokane’s payment
obligations to Washington Trust Bank under a credit agreement.

Guaranty

   9/23/1982      Guaranty of the payment obligations of Independent Title
Services to Northwestern National Bank of Great Falls under a facility
agreement.

Loss Payment Obligation Agreement

   8/26/2008      Guarantee of performance by FCT Valuation Services Inc.
(“FCT”) of FCT’s obligations under a guaranteed valuation services agreement
dated as of April 19, 2007 between FCT and First National Financial.

Annex A was prepared using general summaries of the FSG Guarantees referenced
herein and does not present a comprehensive description of the terms and
conditions of any of such FSG Guarantees.

 

Annex A to Schedule VII to Credit Agreement

 

3

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Amended and Restated Credit Agreement – First American

 

Name of

Agreement/

(Deal)

   Date
Created     

Description of FSG Guarantee

Loss Payment Obligation Agreement

   1/25/2006      Guarantee of performance by FCT Valuation Services Inc.
(“FCT”) of FCT’s obligations under a guaranteed valuation services agreement
dated as of February 3, 2006 between FCT and Royal Bank of Canada.

Annex A was prepared using general summaries of the FSG Guarantees referenced
herein and does not present a comprehensive description of the terms and
conditions of any of such FSG Guarantees.

 

Annex A to Schedule VII to Credit Agreement

 

4

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

to the Credit Agreement

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:

 

 

   

2. Assignee:

                                                            [and is an
Affiliate/Approved Fund of [identify Lender]1]    

3. Borrower(s):

  The First American Corporation    

 

1 Select as applicable.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A-2

 

4. Administrative Agent:

  JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement    

5. Credit Agreement:

  The $850,000,000 Third Amended and Restated Credit Agreement dated as of April
12, 2010 among The First American Corporation, the Lenders parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent    

6: Assigned Interest:

     

 

Aggregate Amount of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans Assigned    Percentage  Assigned
of
Commitment/Loans2

$

   $                 $             

$

   $      $  

$

   $      $  

Effective Date:             ,             20_ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                                 
                                

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                                 
                                

Title:

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A-3

 

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By                                                                 
                           

Title:

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A.,
as Issuing Lender

By                                                                 
                           

Title:

[Consented to and]5 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Lender

By                                                                 
                           

Title:

[Consented to:]6

 

THE FIRST AMERICAN CORPORATION

By                                                                 
                           

Title:

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of each Issuing Lender is required by the
terms of the Credit Agreement.

5 To be added only if the consent of each Issuing Lender is required by the
terms of the Credit Agreement.

6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A-4

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A-5

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

[Form of Additional Commitment Agreement]

ADDITIONAL COMMITMENT AGREEMENT

            , 201    ,

The First American Corporation

1 First American Way

Santa Ana, CA 92707

Attention: [            ]

JPMorgan Chase Bank, N.A.

as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention: Loan and Agency Services Group

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 12, 2010 (as amended and in effect from time to time, the “Credit
Agreement”), among The First American Corporation, the Lenders named therein and
JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders. Terms defined
in the Credit Agreement are used herein with the same meanings.

By the execution and delivery of this Agreement, which is being entered into
pursuant to Section 2.17(b) of the Credit Agreement, each of the Persons listed
below under the caption “ADDITIONAL COMMITMENT LENDER(S)” (each an “Additional
Commitment Lender”) agrees as follows:

1. The effective date of this Agreement is [            ] (the “Effective
Date”).

2. If, immediately prior to the execution and delivery of this Agreement, such
Person is a Lender party to the Credit Agreement, such Person hereby agrees
that, effective as of the Effective Date, it shall provide an additional
Commitment under the Credit Agreement in the amount set forth opposite its name
under Part A of Schedule I hereto under the caption “Additional Commitment”
(which Commitment shall be in addition to such Person’s existing Commitment
under the Credit Agreement).

3. If, immediately prior to the execution and delivery of this Agreement, such
Person is not a Lender party to the Credit Agreement, such Person hereby agrees
that, effective as of the Effective Date, (i) it shall have a Commitment in an
amount equal to the amount set forth opposite its name under Part B of Schedule
I hereto under the

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B-2

 

caption “Commitment” and (ii) agrees with the Borrower and the Administrative
Agent that, from and after the Effective Date, such Person shall be a Lender
party to and be bound by the provisions of the Credit Agreement and shall have
all of the rights and obligations of a Lender under the Credit Agreement in
respect of such Commitment.

4. The Commitment Termination Date in respect of such Person’s Commitment
covered by this Agreement is [             ].7

This Agreement shall be construed in accordance with and governed by the law of
the State of New York. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

This Agreement shall become effective as of the Effective Date upon the
execution and delivery of this Agreement by each Additional Commitment Lender,
the Borrower and the Administrative Agent and receipt by the Administrative
Agent of counterparts hereof executed by each such party.

 

ADDITIONAL COMMITMENT LENDER(S)

[NAME OF LENDER]

By

 

                                                                  
                                

 

Name:

 

Title:

 

7 Should be completed to provide the updated Commitment Termination Date
pursuant to the extension request.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B-3

 

CONSENTED TO: THE FIRST AMERICAN CORPORATION

By

 

                                                                  
                          

 

Name:

 

Title:

JPMORGAN CHASE BANK, N.A.,as Administrative Agent

By

 

                                                                  
                          

 

Name:

 

Title:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B-4

 

Schedule I

 

Part A: Existing Lenders:    Name    Additional Commitment ($) Part B: New
Lenders:    Name    Commitment ($)

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

to the Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you [pursuant to Section 6.01(c) of
the Third Amended and Restated Credit Agreement][in connection with an
Acquisition (the “Permitted Acquisition”) pursuant to Section 7.06(d) of the
Third Amended and Restated Credit Agreement], dated as of April 12, 2010, as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among THE FIRST AMERICAN CORPORATION (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), J.P. MORGAN SECURITIES INC. and WELLS FARGO SECURITIES
LLC., as joint lead arrangers and joint bookrunners (in such capacity, the “Lead
Arrangers”), US BANK, COMERICA BANK and BANK OF AMERICA, N.A. as documentation
agents (in such capacity, the “Documentation Agents”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as syndication agent (in such capacity, the “Syndication
Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

1. I am the duly elected, qualified and acting [treasurer][chief accounting
officer][chief financial officer] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Schedule 1 (the “[Pro Forma] Financial Statements”). [The Pro
Forma Financial Statements (i) were prepared on a pro forma basis as if the
Permitted Acquisition had been consummated on the first day of the Pro Forma
Test Period and (ii) give effect to the Borrower’s good faith estimate of any
anticipated cost savings or increases as a result of the consummation thereof.]
Such review did not disclose the existence during or at the end of the
accounting period covered by the Financial Statements, and I have no knowledge
of the existence, as of the date of this Certificate, of any condition or event
which constitutes a Default or Event of Default [, except as set forth below].

4. Attached hereto as Schedule 2 are the calculations demonstrating [pro forma]
compliance by the Borrower with the covenants set forth in Section 7.09 of the
Credit Agreement [on the last day of the Pro Forma Test Period].

5. [Attached hereto as Schedule 3 is the computation of Excess Cash Flow
generated during the most recent Fiscal Year covered by the Financial
Statements.]8

 

8 Required when delivering annual financial statements pursuant to
Section 6.01(b)

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C-2

 

6. [Attached hereto as Schedule 4 are the portions of the baskets for Restricted
Junior Payments used during the most recent Fiscal Year pursuant to Section 7.05
of the Credit Agreement and the remaining portions available thereunder.]9

IN WITNESS WHEREOF, I execute this Certificate this             day of
            , 20    .

 

THE FIRST AMERICAN CORPORATION

By:

 

                                                                  
                         

 

Name:

 

Title:

 

9 Required when delivering annual financial statements pursuant to
Section 6.01(b)

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C-3

 

Schedule 1

[Financial Statements]

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C-4

 

Schedule 2

The information described herein is as of             , 20    , and pertains to
the period from             , 20    , to             , 20    .

[Set forth Covenant Calculations]

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C-5

 

Schedule 3

[Computation of Excess Cash Flow]

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C-6

 

Schedule 4

[Used and Remaining Portions of Baskets for Restricted Junior Payments]

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

to the Credit Agreement

FORM OF OPINIONS OF COUNSEL TO THE LOAN PARTIES

April 12, 2010

The Lenders Listed on Schedule A

Re: The First American Corporation

Ladies and Gentlemen:

We have acted as special counsel to The First American Corporation, a California
corporation (“Borrower”), and the subsidiaries of the Borrower listed on
Schedule B (the “Subsidiary Guarantors”; the Borrower and the Subsidiary
Guarantors are referred to herein collectively as the “Loan Parties”) in
connection with the execution and delivery of (i) the Credit Agreement, dated as
of April 12, 2010, among the Borrower, the lenders party thereto (the “Lenders”)
and JPMorgan Chase Bank, N.A. in its capacity as administrative agent for the
Lenders (the “Credit Agreement”); (ii) the Guarantee and Collateral Agreement,
dated as of April 12, 2010, among the Loan Parties and JPMorgan Chase Bank, N.A.
in its capacity as collateral agent (the “Collateral Agent”) for the Secured
Parties defined therein (the “Guarantee and Collateral Agreement”) and (iii) the
promissory notes (if any) of the Borrower listed on Schedule C (the “Notes”;
together with the Credit Agreement and the Guarantee and Collateral Agreement,
the “Loan Documents”) . This opinion is being delivered to you pursuant to
Section 5.01(f)(ii) of the Credit Agreement. All capitalized terms used and not
defined herein have the same meanings herein as set forth in the Credit
Agreement.

In connection with this opinion, we have examined originals or copies certified
or otherwise identified to our satisfaction as being true copies of the Loan
Documents and the financing statements listed on Schedule D (the “Financing
Statements”), and such certificates and other documents of public officials,
officers and other representatives of the Loan Parties and others as we have
deemed relevant or proper as a basis for our opinions set forth herein. In
examining the Loan Documents and the Financing Statements, we have relied as to
factual matters on the representations and warranties contained in the Loan
Documents and the Financing Statements. In addition, we have assumed the
genuineness of signatures on original documents of all Persons (other than
officers of the Loan Parties) and the conformity to the original of all copies
submitted to us as photocopies or conformed copies. We have also assumed the due
authorization, execution and delivery of the Loan Documents by all parties other
than the California Opinion Parties listed on Schedule B (the “California
Opinion Parties”), the Delaware Opinion Parties listed on Schedule B (the
“Delaware Opinion Parties”) and the Florida Opinion Parties listed on Schedule

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

B (the “Florida Opinion Parties”; together with the California Opinion Parties
and the Delaware Opinion Parties, the “Opinion Parties”), and the authority and
existence of all parties to the Loan Documents other than the Opinion Parties.

We have also assumed that, for purposes of the opinions expressed herein,
(i) the Borrower will comply with the provisions of the Credit Agreement
relating to the use of proceeds of the Loans, (ii) the Loan Parties do not and
will not engage primarily, and do not and will not hold themselves out as being
engaged primarily, and do not and will not propose to engage primarily, in the
business of investing, reinvesting or trading in securities, (iii)(x) each party
to each Loan Document is duly organized or formed and (y) each party to each
Loan Document (other than the Opinion Parties) is validly existing and in good
standing under the laws of its jurisdiction of organization and has full power
and authority to execute, deliver, enter into and perform its obligations under
the Loan Documents to which it is a party, (iv) the execution, delivery and
performance of each Loan Document by each party thereto, compliance by such Loan
Party with the terms and provisions thereof and the consummation of the
transactions contemplated thereby (x) (A) has been duly authorized and approved
by all necessary corporate, partnership, limited liability company and/or other
action on the part of such party (other than the Opinion Parties with respect to
the Loan Documents to which each such Opinion Party is a party) and (B) has been
duly executed and delivered by such party thereto (other than the Opinion
Parties with respect to the Loan Documents to which each such Opinion Party is a
party) and (y) does not contravene any provision of any law, statute, rule or
regulation applicable to such party, including, without limitation, the laws of
the jurisdiction in which such party is organized (provided that this assumption
is not made as to the Loan Parties, solely with regard to the opinions expressly
set forth in paragraph 7 hereof), or any order, writ, injunction or decree of
any court applicable to such party, (v) the execution, delivery and performance
of each Loan Document by each party thereto and compliance by such Loan Party
with the terms and provisions thereof will not conflict with or result in any
breach of any agreements, contracts or instruments to which such party is a
party to or otherwise subject to and will not violate any provision of the
organizational or other charter documents of such party (provided that this
assumption is not made as to the Opinion Parties, solely with regard to the
opinions expressly set forth in clause (d) of paragraph 7 hereof), (vi) all
orders, consents, approvals, licenses, authorizations and validations of
filings, recordings and registrations with, or exemptions by, all governmental
or public bodies or authorities have been obtained and remain in full force and
effect for the (x) execution, delivery and performance of each Loan Document by
each party thereto (provided that this assumption is not made as to any Loan
Party, solely with regard to the opinions expressly set forth in paragraph 5
hereof) and (y) legality, validity, binding effect and enforceability against
each party of each such Loan Document (provided that this assumption is not made
as to any Loan Party, solely with regard to the opinions expressly set forth in
paragraph 5 hereof), (vii) each Loan Document constitutes the valid and binding
obligation of each party thereto (other than each Loan Party, solely in the case
of the Loan Documents to which such Loan Party is a party), enforceable against
such party in accordance with its terms and (viii) each Loan Party has rights in
the Collateral (as described and as defined in the Guarantee and

 

2

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

Collateral Agreement to which such Loan Party is a party) existing on the date
hereof and will have rights in any property or asset which becomes Collateral
after the date hereof.

We have also assumed that (i) the parties to each limited liability company
agreement set forth on Schedule E had full power and authority or legal capacity
to execute and deliver such limited liability company agreement and perform its
obligations thereunder, (ii) each limited liability company agreement has been
duly executed and delivered by the parties thereto and is a valid, binding and
enforceable agreement under California, Delaware or Florida law, as the case may
be, (iii) the construction and interpretation of the terms of each limited
liability company agreement under Delaware contract law is the same as it would
be under New York law (although we note that such construction and
interpretation under Delaware contract law may in fact differ from that under
New York contract law) and (iv) each limited liability company agreement in the
form reviewed by us is the sole document constituting the applicable Opinion
Party’s “limited liability company agreement” or “operating agreement” as such
term is, or terms are, used in the California Beverly-Killea Limited Liability
Company Act, the Delaware Limited Liability Company Act (“DLLCA”) and the
Florida Limited Liability Company Act and on the date on which there occurred
any action or transaction by such Opinion Party relevant to this opinion and as
to which a limited liability company agreement or operating agreement is
applicable and there are no amendments thereto that have not been furnished to
us.

Based upon the foregoing and such investigations as we deem advisable and
proper, and subject to the limitations, qualifications, exceptions and
assumptions set forth herein, we are of the opinion that:

 

1. Each California Opinion Party, other than Basis100 Corporation, that is a
corporation is validly existing and in good standing under the laws of the State
of California. Each California Opinion Party that is a limited liability company
is validly existing and in good standing under the laws of the State of
California. [Basis100 Corporation is not in good standing – there is an
outstanding 2007 tax issue that First American is working through with the CA
Franchise Tax Board – First American believes everything has been submitted but
the papers have not been processed by the Franchise Tax Board.]

 

2. Each Delaware Opinion Party that is a corporation is validly existing and in
good standing under the laws of the State of Delaware. Each Delaware Opinion
Party that is a limited liability company is validly existing and in good
standing under the laws of the State of Delaware.

 

3. Each Florida Opinion Party that is a corporation is validly existing and in
good standing under the laws of the State of Florida. Each Florida Opinion Party
that is a limited liability company is validly existing and in good standing
under the laws of the State of Florida.

 

3

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

 

4. Each Opinion Party has the necessary corporate or limited liability company
power and authority, as the case may be, to execute and deliver each Loan
Document to which it is a party and to perform its obligations thereunder.

 

5. The execution and delivery by each Opinion Party of the Loan Documents to
which it is a party and the performance by each Opinion Party of the
transactions contemplated thereby have been duly authorized by each Opinion
Party. Each Opinion Party has duly executed and delivered the Loan Documents to
which it is a party, and, upon execution and delivery by other party or parties
thereto, each Loan Document constitutes the legal, valid and binding obligation
of each of the Loan Parties party thereto, enforceable against each such Loan
Party in accordance with its terms.

 

6. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party and the performance by each Loan Party of the transactions
contemplated thereby will not require such Loan Party to make any filing (except
as have been obtained or made on or prior to the date hereof and except for such
filings and/or recordings as may be required for the perfection of security
interests granted pursuant to the Guarantee and Collateral Agreement) with, or
obtain any permit, consent or approval from, or give any notice to, any New York
state governmental or regulatory body, agency or authority.

 

7. The execution, delivery and performance by each Loan Party of its obligations
under the Loan Documents to which it is a party will not (a) contravene any
existing applicable California, Florida or New York state or federal law,
statute, rule or regulation to which it is subject that, in our experience,
normally applies to transactions of the type contemplated in the Loan Documents
(including Regulations U and X of the Board of Governor of the federal Reserve
System); (b) in the case of the Delaware Opinion Parties that are corporations,
contravene the Delaware General Corporation Law (“DGCL”); (c) in the case of the
Delaware Opinion Parties that are limited liability companies, contravene the
DLLCA (the laws, statutes, rules and regulations referred to in preceding
clauses (a), (b) and (c), and in respect of preceding clauses (b) and
(c) without regard to case law decided thereunder, collectively, the “Applicable
Laws”) or (d) in the case of each Opinion Party contravene or conflict with any
provision of its certificate of incorporation, bylaws or limited liability
company or operating agreement.

 

8. The Guarantee and Collateral Agreement creates a valid lien and security
interest in favor of the Collateral Agent, as security for the Secured Parties,
in that portion of the Collateral described (and as defined) in the Guarantee
and Collateral Agreement owned by the Loan Parties in which a security interest
may be created under Article 9 of the Uniform Commercial Code as currently in
effect in the State of New York (such code, the “New York UCC”; such Collateral,
the “Article 9 Collateral”).

 

9. To the extent Collateral under, and as defined in, the Guarantee and
Collateral Agreement constitutes “certificated securities” (as defined in
Article 8 of the New York UCC), the

 

4

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

Collateral Agent will have a perfected security interest in such certificated
securities under the New York UCC upon delivery in the State of New York to the
Collateral Agent (and for so long as such certificated securities are held in
the State of New York by the Collateral Agent) of the certificates representing
such certificated securities in registered form, in each case endorsed by an
effective endorsement or accompanied by undated stock powers duly endorsed in
blank, and assuming the continued possession and control by the Collateral Agent
of such certificates in the State of New York, such security interest in such
Collateral created in favor of the Collateral Agent for the benefit of the
Secured Parties under the Guarantee and Collateral Agreement will be perfected
under the New York UCC, and if the Collateral Agent obtains such perfected
security interest without “notice of an adverse claim” (as defined in
Section 8-105 of the New York UCC), the Collateral Agent will obtain such
security interest free of any such “adverse claim” (as defined in Section 8-102
of the New York UCC).

 

10. We have reviewed the financing statements attached hereto as Schedule D to
be filed in respect of each California Opinion Party in the filing office of the
Secretary of State of the State of California (the “California Financing
Statements”) and, upon due filing of the California Financing Statements in the
such filing office together with payment of any applicable filing fees, the
security interest created by the Guarantee and Collateral Agreement in the
Article 9 Collateral will constitute a perfected security interest in such
Article 9 Collateral owned by such California Opinion Party and in which a
security interest is granted by such California Opinion Party under the
Guarantee and Collateral Agreement to the extent that the Article 9 Collateral
owned and the security interest so granted by such California Opinion Party
consists of the type of property in which a security interest may be perfected
by filing a financing statement under Article 9 of the Uniform Commercial Code
as in effect on the date hereof in the State of California (such code, the
“California UCC”; such Collateral, the “California Article 9 Collateral”).

 

11. We have reviewed the financing statements attached hereto as Schedule D to
be filed in respect of each Delaware Opinion Party in the filing office of the
Secretary of State of the State of Delaware (the “Delaware Financing
Statements”) and, upon due filing of the Delaware Financing Statements in such
filing office together with payment of any applicable filing fees, the security
interest created by the Guarantee and Collateral Agreement in the Article 9
Collateral will constitute a perfected security interest in such Article 9
Collateral owned by such Delaware Opinion Party and in which a security interest
is granted by such Delaware Opinion Party under the Guarantee and Collateral
Agreement to the extent that the Article 9 Collateral owned and the security
interest so granted by such Delaware Opinion Party consists of the type of
property in which a security interest may be perfected by filing a financing
statement under Article 9 of the Uniform Commercial Code as in effect on the
date hereof in the State of Delaware (such code, the “Delaware UCC”; such
Collateral, the “Delaware Article 9 Collateral”).

 

5

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

 

12. We have reviewed the financing statements attached hereto as Schedule D to
be filed in respect of each Florida Opinion Party in the filing office of the
Secretary of State of the State of Florida (the “Florida Financing Statements”)
and, upon due filing of the Florida Financing Statements in such filing office
together with payment of any applicable filing fees, the security interest
created by the Guarantee and Collateral Agreement in the Article 9 Collateral
will constitute a perfected security interest in such Article 9 Collateral owned
by such Florida Opinion Party and in which a security interest is granted by
such Florida Opinion Party under the Guarantee and Collateral Agreement to the
extent that the Article 9 Collateral owned and the security interest so granted
by such Florida Opinion Party consists of the type of property in which a
security interest may be perfected by filing a financing statement under Article
9 of the Uniform Commercial Code as in effect on the date hereof in the State of
Florida (such code, the “Florida UCC”; such Collateral, the “Florida Article 9
Collateral”).

 

13. No Loan Party is an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

14. The Transactions do not conflict with, or violate the terms of, the Existing
Note Documents to which any Loan Party is a party.

The opinions contained herein are subject to the following additional
limitations, qualifications, exceptions and assumptions:

 

A. Our opinions expressed in paragraphs 5, 8 and 9 herein are subject to the
effects of applicable bankruptcy, insolvency, reorganization or other similar
laws affecting creditors’ rights and by general equitable principles (regardless
of whether considered in a proceeding in equity or at law).

 

B. In connection with our opinion set forth in paragraph 5 hereof, (i) such
opinion is limited to the extent that a United States federal court sitting in
diversity jurisdiction may not give effect to (x) the waiver of any objection to
the laying of venue and of any claim of forum non conveniens and (y) the forum
selection provisions contained in each Loan Document, (ii) no opinion is being
expressed with respect to subject matter jurisdiction of any United States
federal court, (iii) no opinion is being expressed with respect to subject
matter jurisdiction of any United States federal court or the enforceability of
any provisions whereby a party submits to such jurisdiction and (iv) no opinion
is being expressed as to the effectiveness of (w) any provision of any Loan
Document that provides for the severance of invalid, illegal or unenforceable
terms of such Loan Document from the other terms of the Loan Documents, (x) any
waiver (whether or not stated as such) under any Loan Document of, or any
consent thereunder relating to, unknown future rights or the rights of any party
thereto existing, or duties owing to it, as a matter of law, to the extent that
such rights cannot be waived under applicable law and (y) the enforceability of
any Loan Document against any Loan Party following the

 

6

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

occurrence of any facts or circumstances after the date hereof that would
constitute a defense to the obligation of a surety, unless such defense has been
waived effectively by such Loan Party. Without limiting the generality of the
foregoing we express no opinion regarding the enforceability of any pre-default
waiver of notification of disposition of Collateral, mandatory disposition of
Collateral or redemption rights or any waiver of the requirement that every
aspect of the disposition of the Collateral by the Collateral Agent upon its
enforcement of the Lenders’ security interest therein be commercially
reasonable. We also express no opinion as to the effect on the obligations of
the Loan Parties under the Loan Documents to which they are a party of (i) any
modification to or amendment of the obligations of the applicable Loan Party
that materially increases those obligations or (ii) any other action by any
person (other than the applicable Loan Party) that materially prejudices the
applicable Loan Party under such Loan Documents, if, in any such instance, such
modification, amendment or action occurs without notice to and the consent of
the applicable Loan Party.

 

C. We express no opinion as to the enforceability or assignment of any
exculpation, indemnification or contribution provisions, or limitations on
claims for damages, in the Loan Documents to the extent the rights to
assignment, exculpation, indemnification or contribution, or limitations on
damages provided for therein (x) are violative of any law, rule or regulation
(including, without limitation, any securities law, rule or regulation) or
public policy relating thereto or (y) are related to exculpation,
indemnification, contribution or limitation on damages in respect of willful,
reckless or criminal acts or gross negligence of the indemnified or exculpated
person or entity or the person or entity receiving contribution or the person
entitled to the limitation on damages.

 

D. We wish to point out that there may be limitations upon the exercise of
remedial or procedural provisions contained in the Loan Documents, but we
believe that such limitations do not make the rights and remedies provided in or
contemplated by each Loan Document inadequate for the practical realization of
the principal rights and remedies intended to be afforded thereby.

 

E. We express no opinion as to (i) the applicability to any Loan Document or the
transactions contemplated thereby of Section 548 of the Bankruptcy Code (11
U.S.C. Section 548) or Article 10 of the New York Debtor and Creditor Law
relating to fraudulent transfers and obligations or (ii) the effect of any
possible judicial, administrative or other action giving effect to the actions
of foreign governmental authorities or to foreign laws.

 

F. We wish to point out that the laws of the State of New York generally impose
an obligation of good faith, fair dealing and reasonableness in the performance
and enforcement of contracts.

 

7

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

 

G. We express no opinion as to (i) the title of any Loan Party to any property
constituting Collateral under the Guarantee and Collateral Agreement (and we
have assumed that each such Loan Party has sufficient rights in and to such
Collateral for a security interest to attach), (ii) the priority of any security
interest created under the Guarantee and Collateral Agreement or (iii) except as
expressly provided in paragraphs 8, 9, 10, 11 and 12 hereof, the validity or
perfection of any security interest created under any Loan Document. In
addition, we have assumed that value has been given (within the meaning of
Section 9-203(b) of the New York UCC) by the Lenders.

 

H. In the case of Collateral acquired by any Loan Party after the date hereof,
Section 552 of 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) limits the extent
to which property acquired by a debtor after the commencement of a case under
the Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of such
case.

 

I. We call to your attention that under the California UCC, the Delaware UCC and
the Florida UCC (each, a “UCC”), events occurring subsequent to the creation of
a security interest subject to the applicable UCC may affect such security
interest, including, but not limited to, factors of the type identified in
Section 9-315 of the UCC, with respect to proceeds; Section 9-316 of the UCC,
with respect to changes in governing law or the location of the debtor; Sections
9-507 and 9-508 of the UCC, with respect to the name and identity of the debtor;
Section 9-339 of the UCC, with respect to subordination agreements; and Sections
9-320, 9-330 and 9-331 of the UCC, with respect to subsequent purchasers of
collateral. In addition, actions taken by a secured party (e.g., releasing or
assigning the security interest, delivery of possession of the collateral to the
debtor or another person and voluntarily subordinating a security interest) may
affect the validity, perfection or priority of a security interest.

 

J. We call to your attention that federal and state courts located in New York
could decline to hear a case on grounds of forum non conveniens or any other
doctrine limiting the availability of the courts in New York as a forum for the
resolution of disputes not having sufficient nexus to New York, and we express
no opinion as to any waiver of rights to assert the applicability of forum non
conveniens doctrine or any such other doctrine.

 

K. Insofar as our opinion in paragraph 5 hereof relates to choice of law and
choice of forum provisions contained in the Loan Documents, such opinion is
rendered in reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s
Sess. Law of N.Y. 1406 (codified as N.Y. Gen. Oblig. Law §§ 5-1401, 5-1402
(McKinney 1989) and N.Y. C.P.L.R. 327(b) (McKinney (1990)) (the “Act”) and is
subject to the qualifications that (i) such enforceability as specified in the
Act does not apply to the extent provided to the contrary in subsection two of
Section 1-105 of the New York UCC and (ii) the application of New York law
pursuant to the Act to a transaction that has no contact or only insignificant
contact with the parties and the transaction may raise constitutional issues.

 

8

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

 

L. Our opinions in paragraphs 8, 9, 10, 11 and 12 hereof are limited to Articles
8 and 9 of the California UCC, the Delaware UCC, the Florida UCC and the New
York UCC, and therefore those opinion paragraphs do not address (i) laws of
jurisdictions other than California, Delaware, Florida and New York, (ii) laws
of California, Delaware, Florida and New York other than Articles 8 and 9 of the
California UCC, the Delaware UCC, the Florida UCC and the New York UCC and
(iii) collateral of a type not subject to Articles 8 and 9 of the California
UCC, the Delaware UCC, the Florida UCC and the New York UCC. Our opinion set
forth in paragraph 11 hereof, to the extent pertaining to matters governed by
the Delaware UCC, is based solely on our review of Article 9 of the Delaware UCC
as set forth in the Delaware UCC Annotated 2009-2010 Edition published by Lexis
Publishing, and without regard to (and we have not reviewed) administrative law,
regulatory law or any case law related to the Delaware UCC or any other
judicial, regulatory or administrative interpretations thereof.

 

M. We have assumed that (i) each California Opinion Party is not organized or
formed under the laws of any state other than the State of California, (ii) each
Delaware Opinion Party is not organized or formed under the laws of any state
other than the State of Delaware and (iii) each Florida Opinion Party is not
organized under the laws of any state other than the State of Florida.

 

N. Our opinion with respect to good standing set forth in paragraph 1 is based
solely upon our review of certificates of good standing of recent date received
from the Secretary of State of the State of California.

 

O. Our opinion with respect to good standing set forth in paragraph 2 is based
solely upon our review of certificates of good standing of recent date received
from the Secretary of State of the State of Delaware.

 

P. Our opinion with respect to good standing set forth in paragraph 3 is based
solely upon our review of certificates of good standing of recent date received
from the Secretary of State of the State of Florida.

 

Q. We express no opinion as to (and the term “Applicable Laws” as used in this
opinion letter does not in any event include) (1) with the exception of
paragraphs 7 and 13, federal or state securities laws or regulations;
(2) federal or state antitrust or unfair competition laws or regulations;
(3) federal or state environmental laws or regulations; (4) federal or state tax
laws or regulations; (5) federal or state public utility laws or regulations;
(6) pension or employee benefit laws or regulations; (7) federal patent,
copyright or trademark, state trademark, or other federal or state intellectual
property laws or regulations; (8) federal or state health and safety laws or
regulations; (9) federal or state labor laws or regulations; (10) federal or
state laws, regulations or policies relating to national or local emergencies;
(11) statutes, ordinances, administrative decisions, rules or regulations of
counties, towns, municipalities or special political subdivisions (whether
created or enabled through

 

9

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

legislative action at the federal, state or regional level); (12) federal or
state laws, rules or regulations relating to zoning, land use, building or
construction; (13) federal or state usury laws (other than New York usury laws);
(14) pension or employee benefits laws or regulations, including the Employee
Retirement Income Security Act of 1974, as amended; (15) The USA Patriot Act
(Title III of Public L. 107-56) or other anti-money laundering laws or
regulations; (16) the Foreign Corrupt Practices Act; (17) (a) the Trading with
the Enemy Act of 1917, 50 U.S.C.A. app. §1 et seq., of the United States,
(b) the International Emergency Economic Powers Act, 50 U.S.C.A. §1701 et seq.,
of the United States, or (c) all United States Executive Orders (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
rules, regulations (including those from the Office of Foreign Assets Control of
the United States Department of the Treasury), and other official acts
promulgated under any of the foregoing or (18) judicial decisions to the extent
that they deal with any of the foregoing.

 

R. We call to your attention that under the UCC, with certain limited
exceptions, the effectiveness of the Financing Statements will lapse five years
after the date of filing thereof and the security interest therein will at that
time become unperfected, unless a continuation statement is filed within six
months prior to the end of such five-year period. We also call to your attention
the fact that perfection of security interests under the UCC in the California
Article 9 Collateral, the Delaware Article 9 Collateral and the Florida Article
9 Collateral will be terminated as to any such collateral acquired by the
respective Loan Party more than four months after such Loan Party changes its
name, identity or legal structure to such an extent as to make the Financing
Statements seriously misleading, unless a new appropriate financing statement
indicating such Loan Party’s new name, identity or legal structure, as
applicable, is properly filed before the expiration of the four month period
commencing immediately after such change.

 

S. We express no opinion as to the enforceability of any provision in the Loan
Documents specifying that provisions thereof may be waived only in writing, to
the extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modified any provisions of such Loan
Documents.

 

T. We express no opinion as to the enforceability of any provision of the Loan
Documents that purports to give any person or entity the power to accelerate
obligations or to foreclose upon collateral without any notice.

 

U. In rendering our opinion in paragraph 6 hereof, we express no opinion with
respect to orders, consents, permits or approvals that may be necessary in
connection with the business or operations of the Loan Parties.

 

V. We express no opinion as to any provisions of the Loan Documents providing
for forfeitures or the recovery of, or securing, amounts deemed to constitute
penalties, or for

 

10

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

liquidated damages, acceleration of future amounts due (other than principal)
without appropriate discount to present value, late charges and prepayment
charges.

 

W. We express no opinion as to any provisions of the Loan Documents appointing
any of you as attorney-in-fact for any Loan Party or providing that any
determination by any of you will be conclusive or binding on any Loan Party.

 

X. We express no opinion as to the enforceability of any provision of any Loan
Document granting to any party thereto any right of setoff beyond that provided
by law.

 

Y. We express no opinion with respect to the effect of any provision of the Loan
Documents that is intended to establish any standard other than a standard set
forth in the New York UCC as the measure of performance by any party thereto of
such party’s obligations of good faith, due diligence, reasonableness or care or
the fulfillment of the duties imposed on any secured party with respect to the
maintenance, disposition or redemption of collateral, accounting for surplus
proceeds of collateral or accepting collateral in discharge of liabilities.

 

Z. We express no opinion with respect to:

 

  (i) the perfection of any security interest in (1) any Collateral of a type
represented by a certificate of title, (2) any proceeds of Collateral, (3) any
distributions on the securities and (4) any Collateral consisting of money, cash
equivalents, deposit accounts, letter of credit rights, as-extracted collateral
or timber to be cut, cooperative interests or any property subject to a statute,
regulation or treaty of the United States whose requirements for a security
interest’s obtaining priority over the rights of a lien creditor with respect to
the property preempt Section 9103(a) of the California UCC, Section 9-310(a) of
the Delaware UCC or Section 9-310(a) of the Florida UCC;

 

  (ii) the perfection of any security interest whose priority is subject to
Section 9-334 of the New York UCC;

 

  (iii) any security interest in commercial tort claims;

 

  (iv) any security interest in any item of Collateral which prior to the
perfection of such security interest is sold or transferred to any third party;

 

  (v) any security interest in any item of Collateral or other property subject
to any restriction on or prohibition against transfer contained in or otherwise
applicable to such item of Collateral or other property or any agreement,
license, permit, security, instrument or document constituting, evidencing or
relating to such item, except to the extent that any such restriction or
prohibition is rendered ineffective

 

11

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April 12, 2010

pursuant to any of Sections 9-406 through 9-409, inclusive, of the New York UCC;
and

 

  (vi) any waivers or variations of rights of a debtor, including a guarantor,
or duties of a secured party under provisions referred to in Sections 9-602,
9-615(f) or 9-626 and 1-102(3) of the New York UCC; without limiting the
generality of the foregoing we express no opinion regarding the enforceability
of any pre-default waiver of notification of disposition of Collateral,
mandatory disposition of Collateral or redemption rights or any waiver of the
requirement that every aspect of the disposition of the Collateral by you upon
your enforcement of your security interest therein be commercially reasonable.

The opinions expressed above are limited to questions arising under the DGCL
(without regard to case law decided thereunder), DLLCA (without regard to case
law decided thereunder), the California UCC (to the extent specified in
paragraph 10 above), the Delaware UCC (to the extent specified in paragraph 11
above), the Florida UCC (to the extent specified in paragraph 12 above), federal
law of the United States and the laws of the State of New York which, in each
case, in our experience are normally applicable to transactions of the type
contemplated by the Loan Documents. This opinion does not cover the law of any
jurisdiction other than that specified in the immediately preceding sentence
(collectively, the “Other Jurisdictions”), nor did we review codifications of
laws of Other Jurisdictions. Furthermore, we express no opinion as to, and
assume no responsibility for, the effect of any fact or circumstance occurring
subsequent to the date of this letter, including, without limitation,
legislative and other changes in the law or changes in circumstances affecting
the Loan Parties. We assume no responsibility to advise you of any such facts or
circumstances of which we become aware, regardless of whether or not they affect
the opinions herein.

This opinion may not be used or relied upon or published or communicated to any
person or entity other than the addressees hereof for any purpose whatsoever
without our prior written consent in each instance; provided that you may
furnish copies of this opinion to your accountants and to bank auditors and
examiners, in each case in connection with their audit and review activities and
to any person that becomes or proposes to become a Lender in accordance with the
provisions of the Credit Agreement.

This opinion letter shall be construed and interpreted in accordance with
customary third party opinion practice in New York.

Very truly yours,

NWR:JW:sjd

 

12

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

LENDERS

 

  

Bank of America, N.A.

  

JPMorgan Chase Bank, N.A.

  

Comerica Bank

  

Union Bank of California, N.A.

  

US Bank

  

Wells Fargo Bank, National

Association

  

Bank of the West

  

Keybank National Association

  

HSBC Bank USA, National

Association

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE B

SUBSIDIARY GUARANTORS; OPINION PARTIES

Subsidiary Guarantors

 

Name of Subsidiary   

Jurisdiction of
Organization

Accufacts Pre-Employment Screening, Inc.

   DE

American Driving Records, Inc.

   CA

America’s Innovative Insurance Solutions, Inc.

   CA

Atone Acquisition Corporation

   DE

Atone Software, Inc.

   DE

Basis100 Corporation

   CA

CoreLogic, Inc.

   DE

CreditReportPlus, LLC

   MD

Data Tree LLC

   CA

Decision Payroll Services, Inc.

   FL

DecisionHR 30, Inc.

   FL

DecisionHR I, Inc.

   FL

DecisionHR II, Inc.

   OK

DecisionHR IX, Inc.

   FL

DecisionHR USA, Inc.

   DE

DecisionHR V, Inc.

   FL

DecisionHR VII, Inc.

   GA

DecisionHR VIII, Inc.

   FL

DecisionHR XIII, Inc.

   FL

DecisionHR XIV, Inc.

   FL

DecisionHR, Inc.

   FL

eAppraiseIT, LLC

   DE

FA Locate, Inc.

   DE

FADV CMSI, Inc.

   DE

FADV Holdings LLC

   DE

Faslo Solutions LLC

   DE

First Advantage Background Services Corp.

   FL

First Advantage Corporation

   DE

First Advantage Credco LLC

   DE

First Advantage Enterprise Screening Corp.

   DE

First Advantage Litigation Consulting, LLC

   VA

First Advantage Membership Services, Inc.

   CA

First Advantage Occupational Health Services Corp.

   FL

First Advantage Public Records, LLC

   DE

First Advantage SafeRent, Inc.

   DE

First Advantage Supply Chain Security, LLC

   AZ

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

First Advantage Talent Management Services LLC

   DE

First Advantage Tax Consulting Services, LLC

   DE

First American Commercial Real Estate Services, Inc.

   FL

First American CoreLogic Holdings, Inc.

   DE

First American CoreLogic, Inc.

   DE

First American Credco of Puerto Rico, Inc.

   DE

First American Default Information Services LLC

   FL

First American Flood Hazard Certification LLC

   DE

First American Holding Corporation

   DE

First American Indian Holdings LLC

   DE

First American Real Estate Flood & Tax Solutions LLC

   DE

First American Real Estate Information Services, Inc.

   CA

First American Real Estate Solutions LLC

   CA

First American Real Estate Tax Service LLC

   DE

Jenark Business Systems, Inc.

   MD

LeadClick Holding Company, LLC

   DE

LeadClick Media, Inc.

   CA

MarketLinx, Inc.

   TN

Multifamily Community Insurance Agency, Inc.

   MD

National Background Data, LLC

   DE

National Data Registry, LLC

   DE

Omega Insurance Services, Inc.

   FL

PrideRock Holding Company, Inc.

   AL

Proxix Solutions, Inc.

   DE

Quantrix, LLC

   DE

Screeners Advantage, Inc.

   DE

Statistics Data, Inc.

   DE

Teletrack, Inc.

   GA

California Opinion Parties

 

American Driving Records, Inc.

America’s Innovative Insurance Solutions, Inc.

Basis100 Corporation

Data Tree LLC

First Advantage Membership Services, Inc.

First American Real Estate Information Services, Inc.

First American Real Estate Solutions LLC

LeadClick Media, Inc.

The First American Corporation

 

15

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Delaware Opinion Parties

 

 

Accufacts Pre-Employment Screening, Inc.

 

Atone Acquisition Corporation

 

Atone Software, Inc.

 

CoreLogic, Inc.

 

DecisionHR USA, Inc.

eAppraiseIT, LLC

 

FA Locate, Inc.

 

FADV CMSI, Inc.

 

FADV Holdings LLC

 

Faslo Solutions LLC

 

First Advantage Corporation

 

First Advantage Credco LLC

 

First Advantage Enterprise Screening Corp.

 

First Advantage Public Records, LLC

 

First Advantage SafeRent, Inc.

 

First Advantage Talent Management Services LLC

 

First Advantage Tax Consulting Services, LLC

 

First American CoreLogic Holdings, Inc.

 

First American CoreLogic, Inc.

 

First American Credco of Puerto Rico, Inc.

 

First American Flood Hazard Certification LLC

 

First American Holding Corporation

 

First American Indian Holdings LLC

 

First American Real Estate Flood & Tax Solutions LLC

 

First American Real Estate Tax Service LLC

 

LeadClick Holding Company, LLC

 

National Background Data, LLC

 

National Data Registry, LLC

 

Proxix Solutions, Inc.

 

Quantrix, LLC

 

Screeners Advantage, Inc.

 

Statistics Data, Inc.

Florida Opinion Parties

 

 

Decision Payroll Services, Inc.

 

DecisionHR 30, Inc.

 

DecisionHR I, Inc.

 

DecisionHR IX, Inc.

 

DecisionHR V, Inc.

 

DecisionHR VIII, Inc.

 

DecisionHR XIII, Inc.

 

DecisionHR XIV, Inc.

 

DecisionHR, Inc.

 

16

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

First Advantage Background Services Corp.

 

First Advantage Occupational Health Services Corp.

 

First American Commercial Real Estate Services, Inc.

 

First American Default Information Services LLC

 

Omega Insurance Services, Inc.

 

17

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE C

PROMISSORY NOTES

None.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE D

FINANCING STATEMENTS

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE E

LIMITED LIABILITY COMPANY AGREEMENTS

 

1. The Operating Agreement dated as of June 1, 1998 of Data Tree LLC by and
between First American Real Estate Solutions LLC and R. Square Limited.

 

2. The Limited Liability Company Agreement dated as of May 31, 2002 of
eAppraiseIT, LLC by and between First American Real Estate Solutions LLC, a
California limited liability company and LandAmerica OneStop Inc., a Virginia
corporation.

 

3. The Limited Liability Company Agreement dated as of September 14, 2005 of
FADV Holdings LLC among The First American Corporation, First American Real
Etate Information Services, Inc. and First American Real Estate Solutions LLC.

 

4. The Operating Agreement dated June 20, 2007 of Faslo Solutions LLC by First
American Default Information Services LLC, as its sole member.

 

5. The Limited Liability Company Agreement dated as of July 22, 2005 of First
Advantage Credco LLC (f/k/a First Advantage CIG, LLC) by First Advantage
Corporation, a Delaware corporation, as its sole member.

 

6. The Limited Liability Company Agreement dated as of September 22, 2004 of
First Advantage Public Records, LLC by First Advantage Corporation, a Delaware
corporation, as its sole member.

 

7. The Limited Liability Company Agreement dated as of May 11, 2007 of First
Advantage Talent Management Services, LLC by First Advantage Background Services
Corp., a Florida corporation, as its sole member.

 

8. The First Amended and Restated Limited Liability Company Agreement dated as
of February 3, 2009 of First Advantage Tax Consulting Services, LLC by First
Advantage Corporation, a Delaware corporation, as its sole member.

 

9. The Operating Agreement dated as of December 21, 2000 of First American
Default Information Services LLC (f/k/a First American Default Management
Solutions LLC) by First American Real Estate Solutions LLC, as its sole member.

 

10. The Limited Liability Company Agreement dated as of September 20, 2003 of
First American Flood Hazard Certification LLC by Treis Holdings, Inc., a
Delaware corporation, as its sole member.

 

11. The Limited Liability Company Agreement dated as of June 5, 2003 of First
American Indian Holdings LLC by First Advantage Corporation, a Delaware
corporation, as its sole member.

 

12. The Bylaws of First American Real Estate Flood & Tax Solutions LLC.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

April 12, 2008

 

13. The Bylaws of First American Real Estate Solutions LLC.

 

14. The Limited Liability Company Agreement dated as of September 20, 2003 of
First American Real Estate Tax Services LLC by Treis Holdings, Inc., a Delaware
corporation, as its sole member.

 

15. The Operating Agreement dated as of November 7, 2005 of LeadClick Holding
Company, LLC by and between First American Real Estate Information Services,
Inc., a California Corporation, and First Advantage Corporation, a Delaware
corporation.

 

16. The Limited Liability Company Agreement dated as of September 22, 2004 of
National Background Data, LLC by First Advantage Corporation, a Delaware
corporation, as its sole member.

 

17. The Limited Liability Company Agreement dated as of September 22, 2004 of
National Data Registry, LLC by First Advantage Corporation, a Delaware
corporation, as its sole member.

 

18. The Limited Liability Company Agreement dated as of October 12, 2006 of
Quantrix, LLC by and between Blue Box Holdings, Inc. a Delaware corporation and
The First American Corporation, a California corporation.

 

21

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[DRAFT OPINION OF GENERAL COUNSEL]

April [    ], 2010

The Lenders Listed on Schedule A

Re: The First American Corporation

Ladies and Gentlemen:

I am general counsel of (x) First American Real Estate Information Services,
Inc., a California corporation, and (y) the information solutions group of The
First American Corporation, a California corporation (“Borrower”), and have
represented the Borrower and the subsidiaries of the Borrower listed on Schedule
B (the “Subsidiary Guarantors”; the Borrower and the Subsidiary Guarantors are
referred to herein collectively as the “Loan Parties”), in connection with the
execution and delivery of (i) the Credit Agreement, dated as of April [_], 2010,
among the Borrower, the lenders party thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A. in its capacity as administrative agent for the Lenders (the “Credit
Agreement”); (ii) the Guarantee and Collateral Agreement, dated as of April
[    ], 2010, among the Loan Parties and JPMorgan Chase Bank, N.A. in its
capacity as collateral agent (the “Collateral Agent”) for the Secured Parties
defined therein (the “Guarantee and Collateral Agreement”) and (iii) the
promissory notes (if any) of the Borrower listed on Schedule C (the “Notes”;
together with the Credit Agreement and the Guarantee and Collateral Agreement,
the “Loan Documents”) . This opinion is being delivered to you pursuant to
Section 5.01(f)(i) of the Credit Agreement. All capitalized terms used and not
defined herein have the same meanings herein as set forth in the Credit
Agreement.

In connection with this opinion, I have examined originals or copies certified
or otherwise identified to my satisfaction as being true copies of the Loan
Documents, and such certificates and other documents of public officials,
officers and other representatives of the Loan Parties and others as I have
deemed relevant or proper as a basis for my opinions set forth herein. In
examining the Loan Documents, I have relied as to factual matters on the
representations and warranties contained in the Loan Documents. In addition, I
have assumed the genuineness of signatures on original documents of all Persons
(other than officers of the Loan Parties) and the conformity to the original of
all copies submitted to us as photocopies or conformed copies. I have also
assumed the due authorization, execution and delivery of the Loan Documents by
all parties other than the Loan Parties, and the authority and existence of all
parties to the Loan Documents other than the Loan Parties.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Lenders Listed on Schedule A

April [    ], 2010

Based upon the foregoing and such investigations as I have deemed advisable and
proper, and subject to the limitations, qualifications, exceptions and
assumptions set forth herein, I am of the opinion that:

 

1. Each of the California Opinion Parties listed in Schedule B, the Delaware
Opinion Parties listed in Schedule B and the Florida Opinion Parties listed in
Schedule B is duly organized as a corporation or limited liability company, as
the case may be, under the laws of its jurisdiction of organization or
formation.

 

2. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to my knowledge after due
inquiry, threatened in writing against the Borrower or any of its Subsidiaries
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve the Loan Documents or
the Transactions.

The opinions expressed above are limited to questions arising under the Delaware
General Corporation Law (without regard to case law decided thereunder),
Delaware Limited Liability Company Act (without regard to case law decided
thereunder), the Florida Business Corporation Act (without regard to case law
decided thereunder), the Florida Limited Liability Company Act (without regard
to case law decided thereunder), federal law of the United States and the laws
of the State of California which, in each case, in my experience are normally
applicable to transactions of the type contemplated by the Loan Documents. This
opinion does not cover the law of any jurisdiction other than that specified in
the immediately preceding sentence (collectively, the “Other Jurisdictions”),
nor did I review codifications of laws of Other Jurisdictions. Furthermore, I
express no opinion as to, and assume no responsibility for, the effect of any
fact or circumstance occurring subsequent to the date of this letter, including,
without limitation, legislative and other changes in the law or changes in
circumstances affecting the Loan Parties. I assume no responsibility to advise
you of any such facts or circumstances of which I become aware, regardless of
whether or not they affect the opinions herein.

This opinion may not be used or relied upon or published or communicated to any
person or entity other than the addressees hereof for any purpose whatsoever
without my prior written consent in each instance; provided that you may furnish
copies of this opinion to your accountants and to bank auditors and examiners,
in each case in connection with their audit and review activities and to any
person that becomes or proposes to become a Lender in accordance with the
provisions of the Credit Agreement.

This opinion letter shall be construed and interpreted in accordance with
customary third party opinion practice in the State of California.

Very truly yours,

 

2

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

LENDERS

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE B

SUBSIDIARY GUARANTORS; OPINION PARTIES

Subsidiary Guarantors

 

Name of Subsidiary

   Jurisdiction of
Organization

Accufacts Pre-Employment Screening, Inc.

   DE

American Driving Records, Inc.

   CA

America’s Innovative Insurance Solutions, Inc.

   CA

Atone Acquisition Corporation

   DE

Atone Software, Inc.

   DE

Basis100 Corporation

   CA

CoreLogic, Inc.

   DE

CreditReportPlus, LLC

   MD

Data Tree LLC

   CA

Decision Payroll Services, Inc.

   FL

DecisionHR 30, Inc.

   FL

DecisionHR I, Inc.

   FL

DecisionHR II, Inc.

   OK

DecisionHR IX, Inc.

   FL

DecisionHR USA, Inc.

   FL

DecisionHR V, Inc.

   FL

DecisionHR VII, Inc.

   GA

DecisionHR VIII, Inc.

   FL

DecisionHR XIII, Inc.

   FL

DecisionHR XIV, Inc.

   FL

DecisionHR, Inc.

   FL

eAppraiseIT, LLC

   DE

FA Locate, Inc.

   DE

FADV CMSI, Inc.

   DE

FADV Holdings LLC

   DE

Faslo Solutions LLC

   DE

First Advantage Background Services Corp.

   FL

First Advantage Corporation

   DE

First Advantage Credco LLC

   DE

First Advantage Enterprise Screening Corp.

   DE

First Advantage Litigation Consulting, LLC

   VA

First Advantage Membership Services, Inc.

   CA

First Advantage Occupational Health Services Corp.

   FL

First Advantage Public Records, LLC

   DE

First Advantage SafeRent, Inc.

   DE

First Advantage Supply Chain Security, LLC

   AZ

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

April [    ], 2008

 

First Advantage Talent Management Services LLC

   DE

First Advantage Tax Consulting Services, LLC

   DE

First American Commercial Real Estate Services, Inc.

   FL

First American CoreLogic Holdings, Inc.

   DE

First American CoreLogic, Inc.

   DE

First American Credco of Puerto Rico, Inc.

   DE

First American Default Information Services LLC

   FL

First American Flood Hazard Certification LLC

   DE

First American Holding Corporation

   DE

First American Indian Holdings LLC

   DE

First American Real Estate Flood & Tax Solutions LLC

   DE

First American Real Estate Information Services, Inc.

   CA

First American Real Estate Solutions LLC

   CA

First American Real Estate Tax Service LLC

   DE

Harvard Design and Mapping Company, Inc.

   MA

Jenark Business Systems, Inc.

   MD

LeadClick Holding Company, LLC

   DE

LeadClick Media, Inc.

   CA

MarketLinx, Inc.

   TN

Multifamily Community Insurance Agency, Inc.

   MD

National Background Data, LLC

   DE

National Data Registry, LLC

   DE

Omega Insurance Services, Inc.

   FL

PrideRock Holding Company, Inc.

   AL

Proxix Solutions, Inc.

   DE

Quantrix, LLC

   DE

Screeners Advantage, Inc.

   MD

Statistics Data, Inc.

   DE

Teletrack, Inc.

   GA

California Opinion Parties

 

American Driving Records, Inc.

America’s Innovative Insurance Solutions, Inc.

Basis100 Corporation

Data Tree LLC

First Advantage Membership Services, Inc.

First American Real Estate Information Services, Inc.

First American Real Estate Solutions LLC

LeadClick Media, Inc.

The First American Corporation

 

5

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

April [    ], 2008

Florida Opinion Parties

 

 

Decision Payroll Services, Inc.

 

DecisionHR 30, Inc.

 

DecisionHR I, Inc.

 

DecisionHR IX, Inc.

 

DecisionHR USA, Inc.

 

DecisionHR V, Inc.

 

DecisionHR VIII, Inc.

 

DecisionHR XIII, Inc.

 

DecisionHR XIV, Inc.

 

DecisionHR, Inc.

 

First Advantage Background Services Corp.

 

First Advantage Occupational Health Services Corp.

 

First American Commercial Real Estate Services, Inc.

 

First American Default Information Services LLC

 

Omega Insurance Services, Inc.

Delaware Opinion Parties

 

 

Accufacts Pre-Employment Screening, Inc.

 

Atone Acquisition Corporation

 

Atone Software, Inc.

 

CoreLogic, Inc.

eAppraiseIT, LLC

 

FA Locate, Inc.

 

FADV CMSI, Inc.

 

FADV Holdings LLC

 

Faslo Solutions LLC

 

First Advantage Corporation

 

First Advantage Credco LLC

 

First Advantage Enterprise Screening Corp.

 

First Advantage Public Records, LLC

 

First Advantage SafeRent, Inc.

 

First Advantage Talent Management Services LLC

 

First Advantage Tax Consulting Services, LLC

 

First American CoreLogic Holdings, Inc.

 

First American CoreLogic, Inc.

 

First American Credco of Puerto Rico, Inc.

 

First American Flood Hazard Certification LLC

 

First American Holding Corporation

 

First American Indian Holdings LLC

 

First American Real Estate Flood & Tax Solutions LLC

 

First American Real Estate Tax Service LLC

 

LeadClick Holding Company, LLC

 

National Background Data, LLC

 

National Data Registry, LLC

 

6

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

April [    ], 2008

 

Proxix Solutions, Inc.

Quantrix, LLC

Statistics Data, Inc.

 

7

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE C

PROMISSORY NOTES

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

to the Credit Agreement

FORM OF FINANCIAL CONDITION CERTIFICATE

April 12, 2010

Reference is made to Section 5.01(g) of the Third Amended and Restated Credit
Agreement, dated as of April 12, 2010, as amended, supplemented or otherwise
modified from time to time (the “Credit Agreement”), among THE FIRST AMERICAN
CORPORATION (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), J.P. MORGAN
SECURITIES INC. and WELLS FARGO SECURITIES LLC., as joint lead arrangers and
joint bookrunners (in such capacity, the “Lead Arrangers”), US BANK, COMERICA
BANK and BANK OF AMERICA, N.A., as documentation agents (in such capacity, the
“Documentation Agents”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agent (in such capacity, the “Syndication Agent”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and the Lenders
that [he][she] is the [treasurer][chief accounting officer][chief financial
officer] of the Borrower, and that [he][she] has executed and delivered this
Financial Condition Certificate on behalf of the Borrower, and not in an
individual capacity, and further certifies to the Administrative Agent and the
Lenders in such capacity that, as demonstrated in Schedule 1 attached hereto,
the Borrower, after giving effect to the consummation of the Transactions, will
be solvent.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

E-2

 

IN WITNESS WHEREOF, the undersigned has executed this Financial Condition
Certificate as of the date first written above.

 

THE FIRST AMERICAN CORPORATION

By:

 

 

 

Name:

 

Title:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

E-3

 

Schedule 1

[Demonstration of Solvency of the Borrower After Giving Effect to the
Transactions]

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

to the Credit Agreement

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

THE FIRST AMERICAN CORPORATION

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Dated as of April 12, 2010

 

 

 

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page

SECTION 1.

   DEFINED TERMS    1

1.1

   Definitions    1

1.2

   Other Definitional Provisions    4

SECTION 2.

   GUARANTEE    5

2.1

   Guarantee    5

2.2

   Right of Contribution    5

2.3

   No Subrogation    6

2.4

   Amendments, etc. with respect to the Borrower Secured Obligations    6

2.5

   Guarantee Absolute and Unconditional    6

2.6

   Reinstatement    7

2.7

   Payments    7

SECTION 3.

   GRANT OF SECURITY INTEREST    7

SECTION 4.

   REPRESENTATIONS AND WARRANTIES    8

4.1

   Title; No Other Liens    9

4.2

   Perfected First Priority Liens    9

4.3

   Jurisdiction of Organization    9

4.4

   Farm Products    9

4.5

   Investment Property    9

4.6

   Receivables    10

4.7

   Intellectual Property    10

4.8

   Commercial Tort Claims    10

4.9

   Deposit Accounts; Securities Accounts    10

SECTION 5.

   COVENANTS    10

5.1

   Delivery of Instruments, Certificated Securities and Chattel Paper    10

5.2

   Maintenance of Perfected Security Interest; Further Documentation    11

5.3

   Changes in Name, etc    11

5.4

   Notices    11

5.5

   Investment Property    11

5.6

   Intellectual Property    12

5.7

   Commercial Tort Claims    13

5.8

   Deposit Accounts; Securities Accounts    13

SECTION 6.

   REMEDIAL PROVISIONS    13

6.1

   Certain Matters Relating to Receivables    14

6.2

   Communications with Obligors; Grantors Remain Liable    14

6.3

   Pledged Stock    14

6.4

   Proceeds to be Turned Over To Collateral Agent    15

6.5

   Application of Proceeds    15

6.6

   Code and Other Remedies    16

6.7

   Registration Rights    17

6.8

   Subordination    17

6.9

   Deficiency    17

 

i

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7.

   THE COLLATERAL AGENT    17

7.1

   Collateral Agent’s Appointment as Attorney-in-Fact, etc    17

7.2

   Duty of Collateral Agent    19

7.3

   Execution of Financing Statements    19

7.4

   Authority of Collateral Agent    19

SECTION 8.

   MISCELLANEOUS    20

8.1

   Amendments in Writing    20

8.2

   Notices    20

8.3

   No Waiver by Course of Conduct; Cumulative Remedies    20

8.4

   Enforcement Expenses; Indemnification    20

8.5

   Successors and Assigns    20

8.6

   Set-Off    21

8.7

   Counterparts    21

8.8

   Severability    21

8.9

   Section Headings    21

8.10

   Integration    21

8.11

   GOVERNING LAW    21

8.12

   Submission To Jurisdiction; Waivers    21

8.13

   Acknowledgements    22

8.14

   Additional Grantors    22

8.15

   Releases    23

8.16

   WAIVER OF JURY TRIAL    23

SCHEDULES

     

Schedule 1

   Notice Addresses   

Schedule 2

   Investment Property   

Schedule 3

   Perfection Matters   

Schedule 4

   Jurisdictions of Organization   

Schedule 5

   Intellectual Property   

Schedule 6

   Deposit Accounts   

 

ii

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 12, 2010, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, collectively, the “Grantors”), in favor of JPMorgan
Chase Bank, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the Administrative Agent and Lenders parties to the Third Amended and
Restated Credit Agreement, dated as of April 12, 2010 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among The
First American Corporation (the “Borrower”), the banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, initially capitalized
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement, and the following terms are used herein
as defined in the New York UCC: Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights, Securities
Account, Security and Supporting Obligations.

(b) The following terms shall have the following meanings:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Secured Obligations”: the collective reference to the unpaid principal
of and interest on the Loans and Reimbursement Obligations, Secured Hedging
Obligations, Specified Cash Management Agreement and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans and Reimbursement Obligations and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Secured Hedging
Agreement, any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit, any Secured Hedging
Agreement or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements).

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those registered copyrights listed in Schedule 5), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee under, or granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Account”: any Deposit Account maintained at financial institutions
other than Wells Fargo Bank, N.A., JPMorgan Chase Bank, N.A., Bank of America,
N.A. or First American Trust or any of their affiliates where the close of
business balance is less than $2,500,000 for at least 25 days in each calendar
month and each Securities Account maintained at financial institutions other
than Wells Fargo Bank, N.A., JPMorgan Chase Bank, N.A., Bank of America, N.A. or
First American Trust or any of their affiliates where the market value of all
Securities contained therein at the close of business is less than $2,500,000
for at least 25 days in each calendar month.

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Secured Obligations”: with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, Section 2) or any other Loan
Document or any Secured Hedging Agreement to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent,
to the Collateral Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4

 

Agreement is in effect; provided that in no event shall more than 66% of the
total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified Counterparty”: with respect to any Specified Cash Management
Agreement, any counterparty thereto that, at the time such Specified Cash
Management Agreement was entered into, was a Lender or an affiliate of a Lender.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Obligations”: (i) in the case of the Borrower, the Borrower Secured
Obligations, and (ii) in the case of each Guarantor, its Guarantor Secured
Obligations.

“Secured Parties”: the collective reference to the Administrative Agent, the
Collateral Agent, the Lenders and any affiliate of any Lender to which Borrower
Secured Obligations or Guarantor Secured Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Cash Management Agreement”: any agreement, or any Guarantee of any
agreement which is designated by Borrower as a Secured Obligation, providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions, between the Borrower or any Subsidiary Guarantor and any Qualified
Counterparty.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise (including, without limitation, any of the
foregoing registrations and recordings referred to in Schedule 5), and all
common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Collateral Agent, for the
ratable benefit of the Secured Parties and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Secured Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent, the Collateral
Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Secured Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Secured Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent, the
Collateral Agent or any Lender from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Secured Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Secured Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Secured Obligations), remain liable for the Borrower Secured Obligations up to
the maximum liability of such Guarantor hereunder until the Borrower Secured
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Collateral Agent and the Lenders,
and each Guarantor shall remain liable to the Administrative Agent, the
Collateral Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6

 

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent, the Collateral Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent, the Collateral
Agent or any Lender against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent, the Collateral Agent or any Lender for the payment of the Borrower
Secured Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent, the Collateral Agent and the Lenders by the Borrower
on account of the Borrower Secured Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Secured Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Collateral Agent
and the other Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Secured Obligations, whether matured or unmatured, in such order as the
Collateral Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Secured Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower Secured
Obligations made by the Administrative Agent, the Collateral Agent or any Lender
may be rescinded by the Administrative Agent, the Collateral Agent or such
Lender and any of the Borrower Secured Obligations continued, and the Borrower
Secured Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent, the Collateral Agent or any Lender, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent, the Collateral Agent or any Lender for
the payment of the Borrower Secured Obligations may be sold, exchanged, waived,
surrendered or released. None of the Administrative Agent, the Collateral Agent
or any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Secured Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Secured Obligations and notice of or proof of reliance by the Administrative
Agent, the Collateral Agent or any Lender upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Secured Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent, the Collateral Agent and the Lenders, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Secured Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7

 

Secured Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent, the Collateral Agent or any Lender, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrower or any other
Person against the Administrative Agent, the Collateral Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Secured Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent, the Collateral Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Secured Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent, the Collateral Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent,
the Collateral Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent, the
Collateral Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8

 

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Instruments;

(i) all Intellectual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all Letter-of-Credit Rights;

(m) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(n) all books and records pertaining to the Collateral; and

(o) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in, and the following shall not constitute “Collateral”: (i) any
certificated motor vehicles or (ii) any property to the extent that such grant
of a security interest is prohibited by any requirement of law of a Governmental
Authority, requires a consent not obtained of any Governmental Authority
pursuant to such requirement of law or is prohibited by, or constitutes a breach
or default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, Pledged Stock or Pledged Note, any applicable shareholder or similar
agreement, except to the extent that such requirement of law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law.

References in the remainder of this Agreement to “Collateral” or any element of
Collateral shall mean “Collateral (or the specific element of Collateral, e.g.,
“Receivables”) of the Grantor”.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Administrative Agent, the Collateral Agent and
each Lender that:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9

 

4.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed (i) in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement, (ii) to secure
Indebtedness which is no longer outstanding and (iii) with respect to
commitments to lend which have been terminated. For the avoidance of doubt, it
is understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor or licensed to such Grantor. For purposes of this Agreement and the
other Loan Documents, such licensing activity to third parties shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent, the Collateral Agent and each Lender understands that any such licenses
may be exclusive to the applicable licensees, and such exclusivity provisions
may limit the ability of the Collateral Agent to utilize, sell, lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Collateral Agent in completed and duly
executed form) will constitute valid and perfected security interests in all of
the Collateral that can be perfected by the filing and other actions specified
on Schedule 3 in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for unrecorded Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law and Permitted
Encumbrances.

4.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 4. Such Grantor has furnished to
the Collateral Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

4.4 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.5 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock of a first tier Foreign Subsidiary, if less, 66% of the
outstanding Foreign Subsidiary Voting Stock of each relevant Issuer.

(b) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(c) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Liens permitted pursuant to
Section 7.02(a)(ix) and 7.02(a)(xi) of the Credit Agreement.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10

 

4.6 Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Collateral Agent.

(b) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.

4.7 Intellectual Property. (a) Schedule 5 lists all Intellectual Property (other
than common law Intellectual Property) owned by such Grantor in its own name on
the date hereof.

(b) On the date hereof, all material Intellectual Property owned by such Grantor
is valid, subsisting, unexpired and enforceable, has not been abandoned and does
not, to the knowledge of such Grantor, infringe in any material respects the
intellectual property rights of any other Person.

(c) No holding, decision or judgment has been rendered by any Governmental
Authority against any Intellectual Property of a Grantor, and such Grantor knows
of no valid basis for same, that could reasonably be expected to have a Material
Adverse Effect.

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which could reasonably be expected to have a material
adverse effect on the value of any material Intellectual Property.

4.8 Commercial Tort Claims On the date hereof, no Grantor has rights in any
Commercial Tort Claim with potential value in excess of $5,000,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.7 hereof against such Grantor in the jurisdiction
specified in Schedule 3 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s Secured Obligations, enforceable in accordance with
the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law.

4.9 Deposit Accounts; Securities Accounts. Schedule 6 hereto sets forth each
Deposit Account and Securities Account constituting Collateral that is
maintained with Wells Fargo Bank, N.A., JPMorgan Chase Bank, N.A., Bank of
America, N.A., or First American Trust or any of their affiliates on the date
hereof.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent, the Collateral
Agent and the Lenders that, from and after the date of this Agreement, unless
otherwise permitted by the terms of the Credit Agreement, until the Secured
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11

 

shall be immediately delivered to the Collateral Agent, duly indorsed in a
manner reasonably satisfactory to the Collateral Agent, to be held as Collateral
pursuant to this Agreement.

5.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Collateral Agent and the Lenders from time
to time statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Collateral Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

5.3 Changes in Name, etc. Such Grantor will not, except upon 30 days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
all additional executed financing statements and other documents reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests provided for herein, (i) change its
jurisdiction of organization or the location of its chief executive office or
sole place of business or principal residence from that referred to in
Section 4.3 or (ii) change its name; provided that such 30-day notice will not
be required for name changes and jurisdiction changes among the Grantors in
connection with Reincorporation approved by the Borrower’s shareholders at the
Borrower’s 2010 shareholders’ meeting or for name changes among the Grantors
following the Borrower’s 2010 shareholders’ meeting in the event the
Reincorporation proposal is not approved by the Borrower’s shareholders at the
Borrower’s 2010 shareholders’ meeting (prompt notice in such circumstances shall
still be required).

5.4 Notices. Such Grantor will advise the Administrative Agent, the Collateral
Agent and the Lenders promptly, in reasonable detail, of:

(a) the existence of any Lien (other than security interests created hereby or
Liens permitted under the Credit Agreement) on any of the Collateral which Lien
would adversely affect the ability of the Collateral Agent to exercise any of
its remedies hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created by the Grantor hereby.

5.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12

 

connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Collateral Agent
and the other Secured Parties, hold the same in trust for the Collateral Agent
and the other Secured Parties and deliver the same forthwith to the Collateral
Agent in the exact form received, duly indorsed by such Grantor to the
Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor and with, if the
Collateral Agent so requests, signature guaranteed, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Secured Obligations.

(b) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any Capital Stock of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any Capital Stock of any
nature of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof, (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5.5(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 6.3(c)
and 6.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

5.6 Intellectual Property. (a) Such Grantor (either itself or through licensees
over which such Grantor has control) will (i) continue to use each material
Trademark in such manner as to maintain such Trademark in full force free from
any claim of abandonment for non-use, (ii) maintain in a commercially reasonable
manner the quality of products and services offered under such material
Trademark, (iii) use such material Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
requirement of law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such material Trademark unless the Collateral Agent,
for the ratable benefit of the Secured Parties, shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (v) not (and not
permit any licensee or sublicensee thereof over which such Grantor has control
to) do any act or knowingly omit to do any act whereby such material Trademark
is reasonably likely to become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees over which such Grantor has
control) will not knowingly do any act, or knowingly omit to do any act, whereby
any material Patent is reasonably likely to become forfeited, abandoned or
dedicated to the public.

(c) Such Grantor (either itself or through licensees over which such Grantor has
control) (i) will employ each material Copyright and (ii) will not (and will not
permit any licensee or sublicensee thereof over which such Grantor has control
to) do any act or knowingly omit to do any act whereby any material portion of
such material Copyright is reasonably likely to become invalidated or otherwise
materially impaired. Such Grantor will not (either itself or through licensees
over which such Grantor has control) do any act whereby any material portion of
the material Copyrights is reasonably likely to fall into the public domain.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13

 

(d) Such Grantor (either itself or through licensees over which such Grantor has
control) will not knowingly infringe the material intellectual property rights
of any other Person in any material respect.

(e) Such Grantor will notify the Collateral Agent and the Administrative Agent
promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property is likely to become
forfeited, abandoned or dedicated to the public, or of any material adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material and registrable Intellectual Property or such Grantor’s right
to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire or file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within fifteen Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Collateral Agent, such Grantor shall execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest in
any Copyright, Patent or Trademark applications and registrations and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby constituting Collateral.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material and registrable Intellectual Property
owned by such Grantor, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

(h) In the event that such Grantor becomes aware that any material Intellectual
Property is infringed, misappropriated or diluted by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof.

5.7 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $5,000,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Collateral Agent granting a security interest
under the terms and provisions of this Agreement in and to such Commercial Tort
Claim.

5.8 Deposit Accounts; Securities Accounts. Commencing no later than 60 days
after the Closing Date, no Grantor shall establish or maintain a Deposit Account
or Securities Account constituting Collateral for which such Grantor has not
delivered to the Collateral Agent a control agreement executed by all parties
relevant thereto unless such Deposit Account or Securities Account is an
Excluded Account.

SECTION 6. REMEDIAL PROVISIONS

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14

 

6.1 Certain Matters Relating to Receivables. (a) At any time and from time to
time, upon the Collateral Agent’s reasonable request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Collateral Agent to furnish to the Collateral Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Collateral Agent’s direction and control,
and the Collateral Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent for the account of the Lenders only as
provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) At the Collateral Agent’s request, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of the Grantor may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent, the Collateral Agent nor any Lender shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent,
the Collateral Agent or any Lender of any payment relating thereto, nor shall
the Administrative Agent, the Collateral Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Stock and all payments made in respect
of the Pledged

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15

 

Notes, in each case paid in the normal course of business of the relevant
Issuer, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, in the
Collateral Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Secured Obligations in
the order set forth in Section 6.5, and (ii) any or all of the Investment
Property shall be registered in the name of the Collateral Agent or its nominee,
and the Collateral Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to comply with any instruction
received by it from the Collateral Agent in writing that (i) states that an
Event of Default has occurred and is continuing and (ii) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.

6.4 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Administrative Agent, the Collateral Agent and the Lenders specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required). All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control. All Proceeds while held by the Collateral Agent in a Collateral Account
(or by such Grantor in trust for the Collateral Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section  6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Collateral Agent’s election, the Collateral Agent
may apply all or any part of Proceeds constituting Collateral, whether or not
held in any Collateral Account, and any proceeds of the guarantee set forth in
Section 2, in payment of the Secured Obligations in the following order:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
and the Collateral Agent under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to the Secured
Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Secured Obligations, pro rata among the Secured Parties according to the
amounts of the Secured Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Secured Obligations shall have been paid
in full, no Letters of Credit shall be outstanding and the Commitments shall
have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC or any other applicable law. Without limiting the generality of the
foregoing, the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent, the Collateral Agent or
any Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent, the Collateral Agent and
the Lenders hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Secured
Obligations, in the order set forth in Section 6.5, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Collateral Agent account for
the surplus, if any, to any Grantor. To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent, the Collateral Agent or any Lender arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17

 

6.7 Registration Rights. (a) Each Grantor recognizes that the Collateral Agent
may be unable to effect a public sale of any or all the Pledged Stock, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable requirement of law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent, the
Collateral Agent and the Lenders, that the Administrative Agent, the Collateral
Agent and the Lenders have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement or that all Secured Obligations
have been paid in full.

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Collateral Agent, all Indebtedness owing by it to any Subsidiary of the Borrower
shall be fully subordinated to the indefeasible payment in full in cash of such
Grantor’s Secured Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent, the Collateral Agent or any Lender to
collect such deficiency.

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following upon and during the continuance of an Event of
Default:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18

 

action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may require to evidence the Collateral Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)(1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19

 

Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorney-in-fact shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Administrative Agent, the Collateral
Agent, any Lender nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative
Agent, the Collateral Agent and the Lenders hereunder are solely to protect the
Administrative Agent’s, the Collateral Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent, the
Collateral Agent or any Lender to exercise any such powers. The Administrative
Agent, the Collateral Agent and the Lenders shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. Each Grantor authorizes
the Collateral Agent to use the collateral description “all personal property”
in any such financing statements. Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Lenders, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20

 

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section  10.02(b) of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent, the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 10.01 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. No failure or delay by
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision hereof or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by Section 10.02(b) of the Credit Agreement, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse (i) all reasonable out-of-pocket expenses incurred by the Collateral
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Collateral Agent, in connection with the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions thereof (whether or not the
Transactions shall be consummated) and (ii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent or any Lender, including,
without limitation, the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent or any Lender, in connection with
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or protecting any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including in connection with
any workout, restructuring or negotiations in respect thereof.

(b) Each Guarantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.03 of the Credit
Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent, the Collateral Agent and the Lenders and their respective successors and
assigns; provided that no Grantor may assign or

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21

 

otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the Administrative Agent and the Collateral Agent
(and any attempted assignment or transfer by a Grantor without such consent
shall be null and void). For the avoidance of doubt, the parties to this
Agreement acknowledge and agree that Reincorporation shall not constitute an
assignment or transfer of any Grantor’s rights or obligations under this
Agreement. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

8.6 Set-Off. In addition to any rights and remedies of the Lenders provided by
law, each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, without notice to any Grantor, any such notice
being expressly waived by each Grantor to the extent permitted by applicable
law, upon any Secured Obligations becoming due and payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to set off and
apply to the payment of such Secured Obligations any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the Grantor against any of and all the obligations of the Grantor now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

8.7 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

8.8 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

8.9 Section Headings. The Section headings and the Table of Contents used in
this Agreement are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

8.10 Integration. This Agreement and the other Loan Documents constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

22

 

(a) Submits, for itself and its property, to the nonexclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document to which such Grantor is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Secured Parties may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Grantor or its properties in the courts of
any jurisdiction;

(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court;

(c) agrees that service of process in any such suit, action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent and the Collateral Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right of any party hereto to
serve process in any other manner permitted by law; and

(e) waives, to the maximum extent permitted by law, any right it may have to
claim or recover in any legal action or proceeding, on any theory of liability,
any indirect, punitive or consequential damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, the Loan
Documents or any agreement or instrument contemplated thereby, the Transactions,
any Loan or the use of the proceeds thereof.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent, the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative
Agent, the Collateral Agent and Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.09 of the Credit
Agreement shall become a Grantor for all

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

23

 

purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Secured Obligations (other than Secured Hedging Obligations) shall
have been paid in full, the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral held by the Collateral Agent hereunder, and execute and deliver to
such Grantor such documents and take such actions as such Grantor shall
reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement or if a
Grantor is designated an “Excluded Subsidiary” by the Borrower, then the
Collateral Agent, at the request and sole expense of such Grantor (or, in the
case of the designation of a Grantor as an Excluded Subsidiary, the Borrower),
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral (or, in the case of the designation of a Grantor as an Excluded
Subsidiary, the release of such Grantor from its obligations hereunder). At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent and the Collateral Agent, at least ten Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor, the amount and nature of the net consideration to be
received, directly or indirectly, by the Borrower in connection with such sale,
transfer or other disposition and the anticipated date of sale, transfer or
other disposition, together with a certification by the Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents. At the request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that such Guarantor is
designated an “Excluded Subsidiary” by the Borrower; provided that the Borrower
shall have delivered to the Administrative Agent and the Collateral Agent (i) a
written request for release identifying the relevant Guarantor and (ii) a
certificate of a Responsible Officer of the Borrower to the effect that the
aggregate value of all assets of the Borrower and the Subsidiary Guarantors, as
of such date and after giving effect to such release, shall be equal to at least
95% of the value of the Total Domestic Assets.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH
GRANTOR MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT SUCH
GRANTOR AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

24

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

THE FIRST AMERICAN CORPORATION, as Borrower and Grantor By   /s/ Anthony Piszel

Name:

  Anthony Piszel

Title:

  Chief Financial Officer

 

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Accufacts Pre-Employment Screening, Inc.

American Driving Records, Inc.

FA Locate, Inc.

FADV CMSI, Inc.

First Advantage Corporation

First Advantage Credco LLC

First Advantage Membership Services, Inc.

First Advantage Occupational Health Services Corp.

First Advantage Public Records, LLC

First Advantage Supply Chain Security, LLC

First Advantage Talent Management Services LLC First

American Indian Holdings LLC

LeadClick Holding Company, LLC

LeadClick Media, Inc.

Teletrack, Inc., each as a Grantor

 

By   /s/ John C. Lamson

Name:

  John C. Lamson

Title:

  Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CreditReportPlus, LLC Decision

Payroll Services, Inc.

DecisionHR 30, Inc.

DecisionHR I, Inc.

DecisionHR II, Inc.

DecisionHR IX, Inc.

DecisionHR USA, Inc.

DecisionHR V, Inc.

DecisionHR VII, Inc.

DecisionfIR VIII, Inc.

DecisionHR XIII, Inc.

DecisionHR XIV, Inc.

DecisionHR, Inc.

First Advantage Background Services Corp.

First Advantage Enterprise Screening Corporation First

Advantage Litigation Consulting, LLC

First Advantage SafeRent, Inc.

First Advantage Tax Consulting Services, LLC First

American Credco of Puerto Rico, Inc.

Jenark Business Systems, Inc.

Multifamily Community Insurance Agency, Inc. National

Background Data, LLC

National Data Registry, LLC

Omega Insurance Services, Inc.

PrideRock Holding Company, Inc.

Screeners Advantage, Inc., each as a Grantor

 

By   /s/ John C. Lamson

Name:

  John C. Lamson

Title:

  Vice President

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

America’s Innovative Insurance Solutions, Inc. Atone

Acquisition Corporation

Atone Software, Inc.

Basis100 Corporation

CoreLogic, Inc.

Data Tree LLC

First American Commercial Real Estate Services, Inc.

First American CoreLogic, Inc.

First American Holding Corporation

First American Flood Hazard Certification LLC First

American Real Estate Flood & Tax Solutions

LLC

First American Real Estate Information Services, Inc.

First American Real Estate Solutions LLC

First American Real Estate Tax Service LLC

MarketLinx, Inc.

Proxix Solutions,

Statistics Data, each as a Grantor

 

By   /s/ Anthony Piszel

Name:

  Anthony Piszel

Title:

  Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

First American Default Information Services LLC, as a Grantor

By   /s/ Barry Sando

Name:

  Barry Sando

Title:

  Executive Vice President

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

eAppraiseIT, LLC

Quantrix LLCC, as a Grantor

By   /s/ Joni Pierce

Name:

  Joni Pierce

Title:

  Senior Vice President

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FADV Holdings LLC, as a Grantor By   /s/ Craig Zinda

Name:

  Craig Zinda

Title:

  Vice President and Secretary

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FASLO Solutions LLC, as a Grantor By   /s/ Jason Pinson

Name:

  Jason Pinson

Title:

  President

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

First American CoreLogic Holdings, Inc, as a Grantor

By   /s/ Margaret Yonkouich

Name:

  Margaret Yonkouich

Title:

  Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

Please send any and all notices to any Guarantor to:

Information Solutions Group

The First American Corporation

4 First American Way

Santa Ana, CA 92707

Attn: Office of the General Counsel

Copy: Anand Nallathambi

 

1

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

            Owner             

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

First Advantage Corporation   American Driving Records, Inc.   Common   24   100
First Advantage Corporation   First Advantage Background Services Corp   Common
  19   100 First Advantage Corporation   First Advantage Enterprise Screening
Corporation   Common   2   100 First Advantage Corporation   First Advantage
Occupational Health Services Corp   Common   68   772.196 First Advantage
Corporation   First Advantage Saferent, Inc.   Common   2   100 First Advantage
Corporation   Jenark Business Systems Inc.   Common   7   800 First Advantage
Corporation   Omega Insurance Services, Inc.   Common   3   90,000 First
Advantage Corporation   Screeners Advantage Inc. (fka Realeum, Inc.)   Common  
2   100 First Advantage Saferent, Inc.   Multifamily Community Insurance Agency,
Inc.   Common   2   100 First Advantage Corporation   First Advantage Membership
Services, Inc. (fka First American Membership
Services, Inc.)   Common   3   100

 

2

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Owner

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

First Advantage Credco, LLC (fka First Advantage CIG, LLC)   First American
Credco Of Puerto Rico, Inc.   Common   4   1,000 First Advantage Corporation  
FADV CMSI, Inc. (fka Credit Management Solutions, Inc.)   Common   4   1 First
Advantage Corporation   Tele-Track, Inc.   Common   6   4,004 First Advantage
Corporation   Accufacts Pre-Employment Screening, Inc.   Common   1   100
DecisionHR USA, Inc.   DecisionHR, Inc.   Common   Blank   7,500 First Advantage
Background Services Corp.   DecisionHR USA, Inc.   Common   2   100 DecisionHR
USA, Inc.   DecisionHR I, Inc.   Common   Blank   1,000 DecisionHR USA, Inc.  
DecisionHR 30 Inc.   Common   Blank   1,029,500 DecisionHR USA, Inc.   Decision
HR II, Inc.   Common   Blank   1,000 DecisionHR USA, Inc.   DecisionHR V, Inc.  
Common   Blank   1,000 DecisionHR USA, Inc.   Decision HR VII, Inc. (fka
Decision PEO VII, Inc.)   Common   2   1,000

 

3

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Owner

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

DecisionHR USA, Inc.   Decision Payroll Services, Inc.   Common   Blank  
100,000 DecisionHR USA, Inc.   DecisionHR XIII, Inc. (fka Decision Transmitting
Services, Inc.)   Common   2   1,000 DecisionHR USA, Inc.   DecisionHR VIII,
Inc. (fka Staffmg Decisions, Inc.)   Common   2   1,000 DecisionHR USA, Inc.  
DecisionHR IX, Inc. (fka Temp Staff, Inc.)   Common   2   1,000 DecisionHR USA,
Inc.   DecisionHR XIV, Inc.   Common   1   100 LeadCIick Holding Company, LLC  
LeadClick Media, Inc.   Common   4   5,812.5 LeadCIick Holding Company, LLC  
LeadClick Media, Inc.   Common   5   1,687.5 LeadCIick Holding Company, LLC  
LeadCIick Media, Inc.   Common   Blank   658.75 LeadCIick Holding Company, LLC  
LeadCIick Media, Inc.   Common   Blank   658.75 LeadCIick Holding Company, LLC  
LeadClick Media, Inc.   Common   Blank   620 First Advantage Corporation  
PrideRock Holding Company, Inc.   Common   9   85,000 First Advantage
Corporation   FA Locate, Inc. (fka US Search. com, Inc.)   Common   1   100

 

4

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Owner

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

FADV CMSI, Inc. (fka Credit Management Solutions, Inc.)

  DealerTrack Holdings, Inc   Common   See footnote.1   2,553,824

First American Real Estate Solutions LLC

  First American CoreLogic Holdings, Inc.   Common   B1   39,696,923

First American Real Estate Solutions LLC

  First American CoreLogic Holdings, Inc.   Common   B3   597,038

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Common   C-4
  24,993,750

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Common   C-5
  8,331,250

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-8   3,219,616.5

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-9   804,904.25

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-10   65,921.75

 

1 * Note: These shares are held at Merrill Lynch. On 3/24/10, Mark Usui of
Merrill Lynch (646-855-6770) was contacted to determine process for pledging
these shares. He indicated that this could be accomplished by an electronic
transfer called "Free Delivery" whereby Merrill will transmit identifying
information for the Dealertrack shares to the receiving bank based on the
receiving bank's instructions. He would need an instruction letter on company
letterhead (via email is fine) to Merrill Lynch with a copy to the receiving
bank. If the instruction letter is emailed to Merrill Lynch in the a.m., the
transfer can most likely take place the same day.

 

5

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Owner

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-11   11,832

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-12   64,392.25

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-13   9,658,849.5

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-14   2,414,712.75

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-15   197,765.25

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-16   35,496

First American CoreLogic Holdings, Inc.

  First American CoreLogic, Inc. (f/k/a Corelogic Systems, Inc.)   Convertible
Preferred Stock   CP-17   193,176.75

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   2   176

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   3   176

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   4   88

 

6

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Owner

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   5   120

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   7   40

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   9   80

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   10   330

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   11   30

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   12   4

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   13   30

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   15   18

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   16   18

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   17   18

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   18   18

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   19   5

 

7

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Owner

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   20   3

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   22   22

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   24   6

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Common   25   60

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Series A Preferred Stock   1   120

First American Real Estate Solutions LLC

  Proxix Solutions, Inc.   Series B Preferred Stock   1   242

First American Real Estate Information Services, Inc.

  Competent Software PVT. Ltd.   Common   15   39,000

First American Real Estate Solutions LLC

  Basis100 Inc.   Preferred   P-1   100

First American Real Estate Solutions LLC

  Basis100 Inc.   Common   1   1

First American Real Estate Information Services, Inc.

  First American Corelogic Holdings, Inc.   Common   A25   4,384,593

CoreLogic, Inc.

  Sirius Holding Corp.   Common   1   10

First Advantage Corporation

  DealerTrack Holdings, Inc.   Common   Requesting duplicate share certificate  
2,553,824

 

8

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Owner

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

First Advantage Litigation Consulting, LLC

  First Advantage Corefacts, Inc.   Common   1   1,000

First American Corelogic Inc.

  The Federal National Mortgage Association   Preferred   N/A   136,000

First American Corelogic Inc.

  The Federal National Mortgage Association   Preferred   N/A   20,000

Pledged Non-Agency MBS and ABS:

 

Owner

 

Issuer

 

Description

 

Original Face

 

Quantity

 

Book Value

 

Market Value

 

Due and Accrued
as of 3/31/2010

First American Corelogic Inc.

  CWALT, Inc.   CWALT 2007-24 A6 with a coupon rate of 1.25%, maturing
10/25/2037   5,250,000.00   3,841,031.82   2,847,915.57   2,158,476.28   797.69

Pledged Notes:

 

9

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Issuer

 

Payee

 

Principal Amount

 

Amount Outstanding

Dorado Network Systems Corporation

  The First American Corporation   $1,083,000.00   $1,083,000.00

Dorado Network Systems Corporation

  The First American Corporation   $2,166,667.00   $2,166,667.00

Dorado Network Systems Corporation

  The First American Corporation   $4,500,000.00   $4,500,000.00

Realtytrac

  First American Corelogic, Inc.   $1,500,000   $597,517

MSNI

  First American Corelogic, Inc.   $77,032   $35,019

Century Property & Maintenance LLC

  First American Default Information Services LLC   $25,000   $12,500

 

10

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

Filing of Uniform Commercial Code financing statements naming each Grantor as
Debtor and Administrative Agent as Secured Party in the Office of the Secretary
of State of the states of Alabama, Arizona, California, Delaware, Florida,
Georgia, Maryland, Massachusetts, Oklahoma, Tennessee and Virginia.

Patent and Trademark Filings

Filing of the Guarantee and Collateral Agreement with the United States Patent
and Trademark Office and with the United States Copyright Office.

Actions with respect to Pledged Stock

Delivery of Pledged Stock to the Collateral Agent.

Other Actions

None.

 

11

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Entity

   Jurisdiction
of Organization    Organization
ID #

The First American Corporation

   CA    C0023760

Accufacts Pre-Employment Screening, Inc.

   DE    2945487

American Driving Records, Inc.

   CA    C1458568

America’s Innovative Insurance Solutions, Inc.

   CA    C0649454

Atone Acquisition Corporation

   DE    3941531

Atone Software, Inc.

   DE    3742254

Basis100 Corporation

   CA    C0945218

CoreLogic, Inc.

   DE    4293160

CreditReportPlus, LLC

   MD    W10071546

Data Tree LLC

   CA    199809610043

Decision Payroll Services, Inc.

   FL    P00000114448

DecisionHR 30, Inc.

   FL    P96000075429

DecisionHR I, Inc.

   FL    J37116

DecisionHR II, Inc.

   OK    1900637181

DecisionHR IX, Inc.

   FL    P05000055059

DecisionHR USA, Inc.

   DE    3402672

DecisionHR V, Inc.

   FL    V32091

DecisionHR VII, Inc.

   GA    K936569

DecisionHR VIII, Inc.

   FL    P05000039011

DecisionHR XIII, Inc.

   FL    P04000109979

DecisionHR XIV, Inc.

   FL    P07000075476

DecisionHR, Inc.

   FL    S21970

eAppraiseIT, LLC

   DE    3527658

FA Locate, Inc.

   DE    3024757

FADV CMSI, Inc.

   DE    2682170

FADV Holdings LLC

   DE    3980094

Faslo Solutions LLC

   DE    4374599

First Advantage Background Services Corp.

   FL    K17518

First Advantage Corporation

   DE    3599220

First Advantage Credco LLC

   DE    4004440

First Advantage Enterprise Screening Corp.

   DE    3719779

First Advantage Litigation Consulting, LLC

   VA    S053833-2

First Advantage Membership Services, Inc.

   CA    C2335347

First Advantage Occupational Health Services Corp.

   FL    K89297

First Advantage Public Records, LLC

   DE    3857057

First Advantage SafeRent, Inc.

   DE    3040669

First Advantage Supply Chain Security, LLC

   AZ    L10509605

First Advantage Talent Management Services LLC

   DE    4350732

First Advantage Tax Consulting Services, LLC

   DE    3791481

 

12

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Entity

   Jurisdiction
of
Organization    Organization
ID #

First American Commercial Real Estate Services, Inc.

   FL    P95000041374

First American CoreLogic Holdings, Inc.

   DE    4283559

First American CoreLogic, Inc.

   DE    3803052

First American Credco of Puerto Rico, Inc.

   DE    3483296

First American Default Information Services LLC

   FL    L00000015940

First American Flood Hazard Certification LLC

   DE    3246810

First American Holding Corporation0

   DE    4452868

First American Indian Holdings LLC

   DE    3516348

First American Real Estate Flood & Tax Solutions LLC

   DE    2980685

First American Real Estate Information Services, Inc.

   CA    C1229576

First American Real Estate Solutions LLC

   CA    199731610036

First American Real Estate Tax Service LLC

   DE    3246814

Jenark Business Systems, Inc.

   MD    D02447993

LeadClick Holding Company, LLC

   DE    4055294

LeadClick Media, Inc.

   CA    C2265054

MarketLinx, Inc.

   TN    000321143

Multifamily Community Insurance Agency, Inc.

   MD    D06515688

National Background Data, LLC

   DE    3855608

National Data Registry, LLC

   DE    3856728

Omega Insurance Services, Inc.

   FL    P96000073362

PrideRock Holding Company, Inc.

   AL    174 – 831

Proxix Solutions, Inc.

   DE    3630342

Quantrix, LLC

   DE    3309862

Screeners Advantage, Inc.

   DE    3242700

Statistics Data, Inc.

   DE    3918789

Teletrack, Inc.

   GA    J001062

 

13

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Schedule 5

COPYRIGHTS AND COPYRIGHT LICENSES

 

REGISTERED HOLDER

 

REGISTRATION
NUMBER/DATE

  TYPE OF
WORK   TITLE

First American CoreLogic, Inc.

 

TX0006961548

2008-12-24

  Text   AVM Cascade Methodology
and Validation

First American Flood Hazard Certification LLC

 

TXu000628476

1994-04-18

  Computer File   Flood serve

First American Flood Hazard Certification LLC

 

TXu000628241

1994-4-18

  Computer File   Flood operator

First American Flood Hazard Certification LLC

 

TXu000628242

1994-4-18

  Computer File   Flood print

First American Real Estate Solutions, LLC

 

TX0006881227

2008-12-03

  Text   Broker Price Opinion Manual
& Platinum Eagle Certification

First American Real Estate Solutions, LLC

 

TXu000622486

1994-02-07

  Computer File   CMAX

 

Other Titles: EDI express / TX
4-648-260; FHA loss analysis /
TXu 622-486

First American Real Estate Solutions, LLC

 

TX0004648260

1997-9-19

  Computer File   EDI Express

First American Real Estate Solutions, LLC

 

TX0004983636

1999-5-19

  Computer File   FHA Loss Analysis

First American Real Estate Solutions, LLC

  TXu 738-758
(1996)   Computer File   Value point; computer software
to value residential real estate /
By Larry J. Hudack

 

Additional title: Valuate! DCR
1996

MarketLinx, Inc.

 

TX0005392436

2001-10-31

  Computer File   INTEREALTY SYSTEM 4:
Version 4.06

MarketLinx, Inc.

 

TX0005392577

2001-11-5

  Computer File   INTEREALTY T-iii: Version
3.5

MarketLinx, Inc.

 

TX0005392435

2001-10-31

  Computer File   INTEREALTY T-iii: Version
3.6

 

14

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

REGISTERED HOLDER

  

REGISTRATION
NUMBER/DATE

   TYPE OF
WORK    TITLE

MarketLinx, Inc.

  

TX0005384883

2001-10-1

   Computer File    MLS Passport 4.8

MarketLinx, Inc.

  

TXu001116965

2003-7-17

   Computer File    MLXchange Version 1.3

MarketLinx, Inc.

  

TXu001114430

2003-7-17

   Computer File    MLXchange: Version 1.4

MarketLinx, Inc.

  

TX0005384888

2001-10-1

   Computer File    Net.MLS 3.1.60

MarketLinx, Inc.

  

TX0005508986

2002-5-24

   Computer File    Stellar 3 : MRM site
customization

MarketLinx, Inc.

  

TX0005384882

2001-10-01

   Computer File    Stellar 3 : version 4.0

MarketLinx, Inc.

  

TX0005384888

2001-10-1

   Computer File    Net.MLS 3.1.60

MarketLinx, Inc.

  

TX0005508986

2002-5-24

   Computer File    Stellar 3 : MRM site
customization

MarketLinx, Inc.

  

TX0005384882

2001-10-01

   Computer File    Stellar 3 : version 4.0

PATENTS AND PATENT LICENSES

 

Registered Holder

 

Application No.

 

Registration/
Publication No.

 

Title

First American CoreLogic, Inc.

  11/526,208  

7,587,348

US

2007/0226129

A1

  SYSTEM AND METHOD OF DETECTING MORTGAGE RELATED FRAUD

First American CoreLogic, Inc.

  11/543,271  

7,668,769

US

2007/0106582

A1

  SYSTEM AND METHOD OF DETECTING FRAUD

First American CoreLogic, Inc.

  12/246,407  

US

2009/0099959

A1

  METHODS AND SYSTEMS OF PREDICTING MORTGAGE RISK

First American CoreLogic, Inc.

 

2582706

Canada

    SYSTEM AND METHOD OF DETECTING MORTGAGE RELATED FRAUD

First American CoreLogic, Inc.

 

705653.4

UK

    SYSTEM AND METHOD OF DETECTING MORTGAGE RELATED FRAUD

First American CoreLogic, Inc.

  12/710,228     SYSTEM AND METHOD OF DETECTING FRAUD

 

15

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered Holder

  

Application No.

  

Registration/
Publication No.

  

Title

First American CoreLogic, Inc.

   PCT/US08/78987    WO2009/048843    METHODS AND SYSTEMS OF PREDICTING MORTGAGE
RISK

eAppraiseIT LLC

   10/849,702       SYSTEM AND METHOD FOR EVALUATING RISK ASSOCIATED WITH
PROPERTY

First American CoreLogic, Inc.

  

2007242962

Australia

      METHOD AND APPARATUS FOR DETECTING FRAUDULENT LOANS

First American CoreLogic, Inc.

   07/963,908    5,361,201    REAL ESTATE APPRAISAL USING PREDICTIVE MODELING

First American CoreLogic, Inc.

   10/713,348   

7,599,882

US

2005/0108025

A1

   METHOD FOR MORTGAGE FRAUD DETECTION

First American CoreLogic, Inc.

   10/892,618   

US

2006/0015357

A1

   METHOD AND APPARATUS FOR SPATIOTEMPORAL VALUATION OF REAL ESTATE

First American CoreLogic, Inc.

   11/007,750   

US

2006/0122918

A1

   METHOD AND APPARATUS FOR TESTING AUTOMATED VALUATION MODELS

First American CoreLogic, Inc.

   11/135,778   

US

2006/0271472

A1

   METHOD AND APPARATUS FOR ADVANCED MORTGAGE DIAGNOSTIC ANALYTICS

First American CoreLogic, Inc.

   11/197,653   

US

2007/0033122

A1

   METHOD AND APPARATUS FOR COMPUTING SELECTION CRITERIA FOR AN AUTOMATED
VALUATION MODEL

First American CoreLogic, Inc.

   11/499,341   

US

2007/0033126

A1

   METHOD AND SYSTEM FOR UPDATING A LOAN PORTFOLIO WITH INFORMATION ON SECONDARY
LIENS

First American CoreLogic, Inc.

   11/765,355   

US

2007/0294303

A1

   SYSTEM AND METHOD FOR ACQUIRING MORTGAGE CUSTOMERS

First American CoreLogic, Inc.

   11/765,373   

US

2007/0294163

A1

   SYSTEM AND METHOD FOR RETAINING MORTGAGE CUSTOMERS (PT CUSTOMER RETENTION)

 

16

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered Holder

 

Application No.

 

Registration/
Publication No.

 

Title

First American CoreLogic, Inc.

  11/771,114  

US

2008/0004893

A1

  METHOD AND APPARATUS FOR VALIDATING AN APPRAISAL REPORT AND PROVIDING AN
APPRAISAL SCORE

First American CoreLogic, Inc.

  11/772,545  

US

2008/0010188

A1

  METHOD AND APPARATUS FOR PREDICTING OUTCOMES OF A HOME EQUITY LINE OF CREDIT
(HELOC SCORE)

First American Corelogic, Inc.

  11/864,606     INFORMATION VALIDATION SYSTEM

First American CoreLogic, Inc.

  12/020,422  

US

2008/0222028

A1

  METHOD AND SYSTEM FOR PROVIDING MORTGAGE DATA QUALITY CONTROL VERIFICATION

First American CoreLogic, Inc.

 

2005209683

Australia

  2005209683   METHOD AND APPARATUS FOR CONSTRUCTING A FORECAST STANDARD
DEVIATION FOR AUTOMATED VALUATION MODELING

First American CoreLogic, Inc.

 

555315

NZ

    METHOD AND APPARATUS FOR TESTING AUTOMATED VALUATION MODELS

First American CoreLogic, Inc.

  12/637,448     METHOD, SYSTEM AND COMPUTER PROGRAM PRODUCT FOR CREATING A REAL
ESTATE PRICING INDICATOR AND PREDICTING REAL ESTATE TRENDS

First American CoreLogic, Inc.

  61/259,967     MULTIPLE LISTINGS SERVICE DATA SHARING SYSTEM, METHOD, AND
COMPUTER PROGRAM PRODUCT

First American CoreLogic, Inc.

 

713280.6

UK

  GB2437860A   METHOD AND APPARATUS FOR TESTING AUTOMATED VALUATION MODELS

First American Corelogic, Inc.

  11/623,020     METHOD AND APPARATUS FOR DETECTING FRAUDULENT LOANS

 

17

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered Holder

 

Application No.

 

Registration/
Publication No.

 

Title

     

First American CoreLogic, Inc.

  11/499,401  

US

2007/0185806

A1

  METHOD AND APPARATUS FOR MONITORING AND REPORTING OF LIEN DISTRESS EVENTS
(LIEN WATCH)   (1 ) 

First American CoreLogic, Inc.

  11/677,535  

US

2007/0198493

A1

  SYSTEM AND METHOD FOR MONITORING EVENTS ASSOCIATED WITH A PERSON OR PROPERTY  
(1 ) 

First American CoreLogic, Inc.

  12/166,051  

US

2010/0004952

A1

  SYSTEM AND METHOD FOR TRACKING, MONITORING AND REPORTING EXTINGUISHMENT OF A
TITLE INSURANCE POLICY   (1 ) 

First American CoreLogic, Inc.

 

PCT/US2009/048694

NF

  WO2010/002705   SYSTEM AND METHOD FOR TRACKING, MONITORING AND REPORTING
EXTINGUISHMENT OF A TITLE INSURANCE POLICY   (1 ) 

First American CoreLogic, Inc.

  10/944,593  

US

2006/0085234

A1

  METHOD AND APPARATUS FOR CONSTRUCTING A FORECAST STANDARD DEVIATION FOR
AUTOMATED VALUATION MODELING  

First American CoreLogic, Inc.

 

1838/MUMNP/2007

India

    METHOD AND APPARATUS FOR ADVANCED MORTGAGE DIAGNOSTIC ANALYTICS  

First American CoreLogic, Inc.

 

2006249507

Australia

    METHOD AND APPARATUS FOR ADVANCED MORTGAGE DIAGNOSTIC ANALYTICS  

First American CoreLogic, Inc.

 

200680018393.2

China

    METHOD AND APPARATUS FOR ADVANCED MORTGAGE DIAGNOSTIC ANALYTICS  

First American CoreLogic, Inc.

 

2518394

Canada

    METHOD AND APPARATUS FOR CONSTRUCTING A FORECAST STANDARD DEVIATION FOR
AUTOMATED VALUATION MODELING  

First American Real Esate Tax Service

  12/651,137     AUTOMATIC DELINQUENCY ITEM PROCESSING WITH  

 

18

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered Holder

 

Application No.

 

Registration/
Publication No.

 

Title

      CUSTOMIZATION FOR LENDERS

First American Real Estate Solutions LLC

  10/784,325  

US

2004/0260510

A1

  GIS-BASED RAPID POPULATION ASSESSMENT TOOL

First American Real Estate Solutions LLC

  11/811,250  

US

2008/0055096

A1

  REAL-TIME MODELING ANALYSIS OF HAZARDS DATA WITH LARGE NUMBERS OF LOCATIONS
AND WITH CUSTOMIZED REPORTING AND WEB-BASED DELIVERY

First American Real Estate Solutions LLC

  11/974,911     SYSTEMS AND METHODS FOR FLOOD RISK ASSESSMENT

First American Real Estate Solutions LLC

  11/999,267     SYSTEMS AND METHOD FOR TRACKING PARCEL DATA ACQUISITION

First American Real Estate Solutions LLC

  11/999,319     PARCEL DATA ACQUISITION AND PROCESSING

First American Real Estate Solutions, LLC

  11/601,448     UPDATING A DATABASE WITH DETERMINED CHANGE IDENTIFIERS

First American Real Estate Solutions, LLC

  11/601,574     SYSTEMS AND METHODS FOR FLOOD AREA CHANGE DETECTION

First American Real Estate Solutions, LLC

  11/601,575     DISPLAYING A FLOOD CHANGE MAP WITH CHANGE DESIGNATORS

First American Real Estate Solutions, LLC

  11/712,833     RULES-BASED DELINQUENCY ITEM PROCESSING

First American Real Estate Solutions, LLC

  11/712,835     TAX DELINQUENCY SCREEN WITH LOAN DATABASE BACKSEARCH

First American Real Estate Solutions, LLC

  11/971,735     FLOOD ANALYSIS DATA PRODUCTION

First American Real Estate Solutions, LLC

  12/027,096     SYSTEMS AND METHODS FOR QUANTIFYING FLOOD RISK

MarketLinx Inc.

  10/621,954     INTERNET-BASED HOUSING MARKET REPORT GENERATING TOOL

 

19

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered Holder

 

Application No.

 

Registration/
Publication No.

 

Title

     

MarketLinx Inc.

  09/861,282  

7,343,348

US

2002/0095385

A1

  SYSTEM FOR PERFORMING REAL-ESTATE TRANSACTIONS OVER A COMPUTER NETWORK USING
PARTICIPANT TEMPLATES   (1 ) 

MarketLinx Inc.

  11/104,371     METHOD FOR PROVIDING REAL-TIME ACCESS OF REAL ESTATE PROPERTY
LISTING DATABASE VIA VOICE COMMUNICATION NETWORKS  

The First American Corporation

  10/730,266     ELECTRONIC CLOSING  

The First American Corporation

  10/405,890     ELECTRONIC MORTGAGE QUALITY CONTROL  

The First American Corporation

  10/989,559     DOCUMENT MANIFEST AND PUBLICATION ASSOCIATION WITH DATASET
QUALITY CONTROL  

 

(1) Subject to a licensing arrangement between The First American Corporation
(“FAC”) and First American Financial Corporation (“FAFC”), some of which are
under review in connection with the spin-off.

TRADEMARKS AND TRADEMARK LICENSES

 

Registered Holder

           

Trademark

  

LOGO [g84929g28n33.jpg]

 

Atone Software, Inc.

     2862644      AMPMORTGAGES   

Atone Software, Inc.

     2883289      ATONE   

Atone Software, Inc.

     2940924     

ATONE SOFTWARE &

Design

  

 

20

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered Holder

     

Trademark

Atone Software, Inc.

  3036476   RIGHT HERE RIGHT NOW

First American CoreLogic, Inc.

  3393028   FRAUDMARK

First American CoreLogic, Inc.

  3407213   BROKERWATCH

First American CoreLogic, Inc.

  3510951   BASEPOINT EPD

First American CoreLogic, Inc.

  3514165   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  3517073   APPRAISERWATCH

First American CoreLogic, Inc.

  3517074   LENDERWATCH

First American CoreLogic, Inc.

  3517075   SCIENCE SOLVING FRAUD

First American CoreLogic, Inc.

  3521251   DYNAMIC TRAITS

First American CoreLogic, Inc.

  3538194   BASEPOINT EPD

First American CoreLogic, Inc.

  3559890   BASEPOINT

First American CoreLogic, Inc.

  3584020   AEWATCH

 

21

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

       

Trademark

First American CoreLogic, Inc.

   3587987    PATTERNWATCH

First American CoreLogic, Inc.

  

1309433

Canada

   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  

2425913

UK

   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  

2682333

Argentina

   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  

2682334

Argentina

   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  

828539332

Brazil

   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  

828539359

Brazil

   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  

953661

Mexico

   BASEPOINT ANALYTICS

First American CoreLogic, Inc.

  

966549

Mexico

   BASEPOINT ANALYTICS

Basis100 Corporation

   2561954    PASS

Basis100 Corporation

   2907616    SOLIMAR TECHNOLOGY

eAppraiseIT, LLC

   2267223    NETWORK APPRAISAL SERVICES

eAppraiseIT, LLC

   2267224    NAS

eAppraiseIT, LLC

   2830941    EAPPRAISEIT (typed drawing)

 

22

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

     

Trademark

   

eAppraiseIT, LLC

  2264963   NAS NETWORK APPRAISAL SERVICES (Stylized)  

LOGO [g84929g37l67.jpg]

 

First Amercian Corelogic, Inc.

 

1292629

TMA747511

Canada

  CORELOGIC  

First Amercian Corelogic, Inc.

  908481 EU   CORELOGIC  

First American CoreLogic, Inc.

  1434675   THE REAL ESTATE PACE  

First American CoreLogic, Inc.

  1512529   METROSCAN  

First American CoreLogic, Inc.

  1724438   REALIST  

First American CoreLogic, Inc.

  2241224   INTELLIGENT TECHNOLOGIES AT WORK  

First American CoreLogic, Inc.

  2347036   WIN2DATA  

First American CoreLogic, Inc.

  2349946   VALUEPOINT  

First American CoreLogic, Inc.

  2378780   RES  

 

23

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

   

First American

CoreLogic, Inc.

   2378975    REALQUEST  

First American

CoreLogic, Inc.

   2385540    BRAIN  

First American

CoreLogic, Inc.

   2403687    MARKETRAC  

First American

CoreLogic, Inc.

   2404929    LEADS TO LOANS  

First American

CoreLogic, Inc.

   2414648    EXPERT LEADS  

First American

CoreLogic, Inc.

   2503420    [GRAPHIC APPEARS HERE]  

First American

CoreLogic, Inc.

   2560509   

NEIGHBORHOOD

PROFILE

 

First American

CoreLogic, Inc.

   2585104    Misc. Design (Clasping Hands Design)  

LOGO [g84929g52z75.jpg]

 

First American

CoreLogic, Inc.

   2622732    BRAIN  

First American

CoreLogic, Inc.

   2733676    HPI  

 

24

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

First American

CoreLogic, Inc.

   2792062    CONNECT2DATA  

First American

CoreLogic, Inc.

   2798429    CONNECT2DATA  

First American

CoreLogic, Inc.

   2858394    REISOURCE  

First American

CoreLogic, Inc.

   2899549    BRAIN WAVES  

First American

CoreLogic, Inc.

   2927771    BOHAN GROUP  

First American

CoreLogic, Inc.

   2995200    REISOURCE (Stylized)  

LOGO [g84929g79a65.jpg]

 

First American

CoreLogic, Inc.

   3070979   

Misc. Design (Bohan Group

Logo)

 

LOGO [g84929g38f84.jpg]

 

First American

CoreLogic, Inc.

   3138282    BRAIN QC  

First American

CoreLogic, Inc.

   3210678    HISTORYPRO REVIEW  

 

25

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

    

First American

CoreLogic, Inc.

   3210679    AVMSELECT   

First American

CoreLogic, Inc.

   3210680    HISTORYPRO   

First American

CoreLogic, Inc.

   3224414    IDENTITYPRO   

First American

CoreLogic, Inc.

   3224415    THIRDPARTYSCORECARD   

First American

CoreLogic, Inc.

   3229180    LOANSAFE   

First American

CoreLogic, Inc.

   3232429    BRAINPLC   

First American

CoreLogic, Inc.

   3268453    TRUESTANDINGS   

First American

CoreLogic, Inc.

   3280533    COMMERCIALIST   

First American

CoreLogic, Inc.

   3288591    BRAIN SMART FORMS   

First American

CoreLogic, Inc.

   3299281    CORELOGIC   

First American

CoreLogic, Inc.

   3308829    CORELOGIC   

First American

CoreLogic, Inc.

   3330701    BRAIN EXCHANGE   

 

26

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

   

First American

CoreLogic, Inc.

   3330731    LOANIQ  

First American

CoreLogic, Inc.

   3338328   

V VISIONCORE A

CORELOGIC COMPANY &

Design

 

LOGO [g84929g09p96.jpg]

 

First American

CoreLogic, Inc.

   3359524    CUSTOM DATA SOLUTIONS  

First American

CoreLogic, Inc.

   3367362    EABSTRACTING  

First American

CoreLogic, Inc.

   3381415    RESIGRAPHICS  

First American

CoreLogic, Inc.

   3460680    INCOMEPRO  

First American

CoreLogic, Inc.

   3489814    VALUEPOINT4 DEFAULT  

First American

CoreLogic, Inc.

   3492331    FIRST AMERICAN CORELOGIC  

First American

CoreLogic, Inc.

   3684487    BRAIN  

First American

CoreLogic, Inc.

   3720623    NEIGHBORHOOD PROFILE  

First American

CoreLogic, Inc.

   3730465    RISKMODEL  

 

27

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

    

First American

CoreLogic, Inc.

   77097649    LEAD WATCH   

First American

CoreLogic, Inc.

   77213351    REALIST VALUEMAP   

First American

CoreLogic, Inc.

   77230614    LOANSAFE RDS   

First American

CoreLogic, Inc.

   78666416    BRAIN CENTER   

First American

CoreLogic, Inc.

   1301689
TMA740159
Canada    HISTORYPRO   

First American

CoreLogic, Inc.

   1302035
TMA740154
Canada    LOANSAFE   

First American

CoreLogic, Inc.

   898903
Australia    LOANSAFE   

First American

CoreLogic, Inc.

   904015 WIPO
Australia    HISTORYPRO   

First American

CoreLogic, Inc.

   3177362    BRAINWEB   

First American

Corporation,

The

   TMA552674RD
Canada    Credit Connection   

First American

Corporation,

The

   1861172    CERTIFAX   

First American

Corporation,

The

   2369844    MLS PASSPORT   

 

28

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

   

First American

Corporation,

The

   2405014   

MARKETLINX

SOLUTIONS & Design

 

LOGO [g84929g50v44.jpg]

 

First American

Corporation,

The

   2485001    CITY.SERVE (Stylized)  

First American

Corporation,

The

   2490483    METRO.SERVE  

First American

Corporation,

The

   2563195    MARKETLINX.TEMPO  

First American

Corporation,

The

   2782191    MLXCHANGE  

First American

Corporation,

The

   2802701    MLXCHANGE  

First American

Corporation,

The

   2807896    MARKETLINX  

First American

Corporation,

The

   3004098    NEWPORTWORKS  

First American

Corporation,

The

   141258
Canada    MLXCHANGE  

 

29

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

   

First American

Corporation,

The

   1596384     

LOGO [g84929g17m95.jpg]

 

First American

Corporation,

The

   2481785
UK    UKVECTOR  

First American

Corporation,

The

   898903
WIPO
Australia
UK    LOANSAFE  

First American

Corporation,

The

   78631625    TRANSACTION MANAGER  

First American

Corporation,

The

 

ProductName:

FAREIS -

EXCELIS

   1639396    EXCELIS  

First American

Corporation,

The

 

Product Name:

FAREIS -

EXCELIS

   1684806    EXCELIS  

First American

Corporation,

The

 

Product Name:

FAREIS—First

American

Flood Data

   1823454    FLOODCERT  

 

30

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

    

First American Corporation,

The

 

Product Name: FAREIS - First American Real Estate Tax Service

   1674460   

FIRST AMERICAN REAL

ESTATE TAX SERVICE

  

First American Corporation,

The

 

Product Name: FAREIS - First American Real Estate Tax Service

   1822104    SMART   

First American Corporation,

The

 

Product Name: FAREIS - First American Tax Valuation

   3166013    LIENWATCH   

First American Corporation,

The

 

Product Name: Interealty,

TITLE-RESIDENTIAL GROUP

   2354161    NET.MLS   

 

31

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

   

First American

Corporation,

The

 

Product Name:

TITLE -

RESIDENTIAL

GROUP

   2796517    MIRROR.SERVE  

First American

Corporation,

The

   1211168
Australia    VECTOR  

First American

Corporation,

The

   780887
New
Zealand    VECTOR  

First American

Real Estate

Solutions LLC

   1887440   

WATERTIGHT

GUARANTEES

 

First American

Real Estate

Solutions LLC

   2430522   

FLOODMAP (Supplemental

Register)

 

First American

Real Estate

Solutions LLC

   2729482    POWERLINES  

First American

Real Estate

Solutions LLC

   3279044    SMARTWEB  

First American

Real Estate

Solutions LLC

   3299314    FAPAY  

First American

Real Estate

Solutions LLC

   3299441    TAXWATCH  

First American

Real Estate

Solutions LLC

   3450982    SOURCEBRIDGE  

 

32

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

   

First American

Real Estate

Solutions LLC

   3450983    SOURCEPLUS  

First American

Real Estate

Solutions LLC

   3452207    PARCELPOINT  

First American

Real Estate

Solutions LLC

   3525760    RAPIDLINES  

First American

Real Estate

Solutions LLC

 

Product Name:

FAREIS - First

American Real

Estate Tax

Service

   3236132    INSTANTDATA  

First American

Real Estate

Solutions LLC.

 

Product Name:

FAREIS -

Transamerica

Tax & Flood

   2058756   

HOMEOWNER AREA

NOTIFICATION SERVICE,

HNS

 

First American

Default

Information

Services, LLC

 

Product Name:

FARES

   2984631    REOSOURCE  

Harvard Design

and Mapping

Co., Inc.

   1936250   

FLOODINFO (Supplemental

Register)

 

 

33

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Registered

Holder

  

Trademark

   

Harvard Design

and Mapping

Co., Inc.

   2188975    HDM  

Harvard Design

and Mapping

Co., Inc.

   2862558    QA/QC PRO  

Harvard Design

and Mapping

Co., Inc.

   2872277    GEO-SECURITY  

Harvard Design

and Mapping

Co., Inc.

   2948302    MAPRX  

Harvard Design

and Mapping

Co., Inc.

   3221534    INSMAP  

Harvard Design

and Mapping

Co., Inc.

   3243728    V-BIZ  

Harvard Design

and Mapping

Co., Inc.

   3262133    GEONUMERO  

Harvard Design

and Mapping

Co., Inc.

   3337557   

GIS PORTAL (Supplemental

Register)

 

Harvard Design

and Mapping

Co., Inc.

   3456583    INSMAP  

Harvard Design

and Mapping

Co., Inc.

   3524215    GEOCODE GLOBAL  

Marketlinx, Inc.

   3717399    TEMPO  

Marketlinx, Inc.

   3728252    INNOVIA  

Marketlinx, Inc.

   77779630    LUCERO  

 

34

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

absloanlevel.com

absloanlevel.net

absloanlevel.org

actmls.com

amlsok.com

amsclient.com

appraisal20.com

appraisals.com

appraiseitsolutions.com

ashebororandolphmls.com

atonesoftware.com

augustarealtorsmls.com

bankruptcycompliance.com

basepointftp.com

basepointftp.net

basepointftp.org

basis100.com

binghamtonmls.com

binmls.com

binmls.info

binmls.mobi

binmls.net

binmls.org

binmls.us

bnymls.com

bohangroup.com

bonnermls.com

bor-mls.com

bporesources.com

brevardmls.com

brooklynmls.com

burlingtonalamancecomls.com

caaronline-mis.com

cbainfo.com

cbainfo.net

cbalynk.com

cbalynk.net

cbapecheck.com

ccbrealtors.com

charlotteareamls.com

charlotteareamls.net

chasecredit.com

chasevms.com

cirmlsonline.com

clientlinx.com

clientlinx.net

closeanydeal.net

closeanydeal.org

 

35

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

closemoredeals.net

closemoredeals.org

closethedeal.net

closethedeal.org

closeyourdeal.com

closeyourdeal.org

close-your-deal.org

closeyourdeals.net

closeyourdeals.org

closuredeal.net

closuredeal.org

collateraltech.com

collateraltech.net

columbusinmls.com

columbusrealtors.com

commercialist.com

commercialpropinfo.com

commercialreinfo.com

connect2data.com

corelogic.com

corelogic.net

corelogic.org

corelogics.biz

corelogics.net

corelogics.org

courthousedatastage.com

credco.biz

credco.com

credco.info

credco.net

credco.us

credcocertification.com

credcoconnect.biz

credcoconnect.com

credcoconnect.net

credcoconnect.org

credcocredit.com

credcocreditreports.com

credcodatacheck.com

credcodatahq.com

credcoservices.com

credstar.com

cscorelogic.biz

cscorelogic.net

cscorelogic.org

cscorelogics.biz

cscorelogics.com

cscorelogics.net

 

36

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

cscorelogics.org

csmarketing.com

csmarketing.net

csvaluation.com

cullmanmls.com

dabmls.com

dataflite.com

dataflite.net

dataflite.org

decisionsuite.com

defaulthub.com

delmls.com

devenio.com

devenio.net

dimensionalysis.com

eappr.com

eappr.net

eappraiseit.com

easternncmls.com

ecredco.com

ecustomer-support.com

emortgageprospector.com

epropertywatch.com

erelscredit.com

erelscredit.info

escrowplus.org

fastlandv.com

fastlender.net

fayettevillencmls.com

fhaarmls.com

fhaarmls.info

fhaarmls.mobi

fhaarmls.net

fhaarmls.org

fhaarmls.us

fulfillment-solutions.com

fusionmls.com

gainesvillemls.com

geparmls.com

geparmlsmobile.com

geparwireless.org

getoffutt.com

ghvmls.com

gnmls.com

goldsboromls.com

greenvillencrealtors.com

gurbr.net

hcmls.com

 

37

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

hendersonvillencmls.com

hernandomls.com

hicentralmls.biz

hicentralmls.com

hicentralmls.info

hicentralmls.net

hicentralmls.org

hiltonheadmls.com

homeprice.com

homepriceanalyzer.com

homeprofile.com

hpa2000.com

icredco.com

idfraudservice.com

idinsights.com

idinsights.net

illinihomes.com

infosolco.com

infosolco.mobi

infosolco.net

infosolco.org

innoviademo.com

instantmerge.com

interealty.com

interealty.net

interrealty.com

iredonline.com

iscsys.com

iscsys.net

itinfocenter.com

itinformationcenter.com

jacksonmls.com

jbormls.com

jcbormls.com

jcmls.com

jeffersoncityarearealestate.com

jenark.com

jerseyshoremls.com

jerseyshoremls.net

juniorlienservices.biz

juniorlienservices.com

juniorlienservices.info

juniorlienservices.net

lakeozarksmls.com

leadstoloans.com

listsource.com

loaniq.com

loaniq.net

 

38

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

loanlevelabs.com

loanlevelabs.net

loanlevelabs.org

loanlevelmbs.com

loanlevelmbs.net

loanlevelmbs.org

loanlevelnet.com

loanlevelnet.net

loanlevelnet.org

loanlevelupdate.com

loanlevelupdate.net

loanlevelupdate.org

loanperformance.com

loanproductionsolutions.com

mailinglistprospects.com

maptracker.com

marcoareamls.com

marketlinx.biz

marketlinx.com

marketlinx.net

marketlinx.us

marketracweb.com

mba-tax.com

mbsloanlevel.com

mbsloanlevel.net

mbsloanlevel.org

metroscan.com

mktrac.com

mlsaugusta.com

mlscitrus.com

mlsdatachecker.com

mlsocala.com

mlsrets.com

mlsrets.net

mltempo.com

mltempo.net

mlxbuild.com

mlxcange.com

mlxchange.com

mlxhelp.com

mlxpro.com

mlxtempo.com

mlxtempo.mobi

mlxtempo.net

mlxwireless.com

mortgagedataproducts.com

mortgagedataproducts.net

mortgagelists.com

 

39

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

mortgagerisk.com

movmls.com

myconsumermls.biz

myconsumermls.com

myconsumermls.info

myconsumermls.mobi

myconsumermls.net

myconsumermls.org

myfastor.net

myprivatecredit.com

myrealist.com

nacogdochesmls.com

nciar.com

newmlssystem.com

newvista-ams.com

nnerenmls.com

nnerenmls.org

nsbmls.com

ntreisinnovia.com

ntreisinnovia.info

ntreisinnovia.mobi

ntreisinnovia.net

ntreisinnovia.org

ntreisinnovia.us

ocbrmls.com

offutt-dev.com

offutt-innovia.com

orangecomls.com

ourventureonline.com

paarmls.org

pbmls.com

pisgmail.com

pretell.com

propertylinx.com

propertylinx.net

propertyplace.com

propertyplace.mobi

propertyview.com

prospect-check.com

quantrix.info

quantrix.us

quantrixllc.biz

quantrixllc.com

quantrixllc.info

quantrixllc.net

quantrixvaluation.biz

quantrixvaluation.com

quantrixvaluation.info

 

40

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

quantrixvaluation.net

quantrixvaluation.us

quantrixvaluationservices.biz

quantrixvaluationservices.com

quantrixvaluationservices.info

quantrixvaluationservices.net

quantrixvaluationservices.us

quantrixvendorservices.com

quantrixvendorservices.net

quantrixvendorservices.org

ranwrealtors.com

ranwwmls.com

realestateerie.com

realestate-transaction.com

realestate-transaction.org

realist.com

realquest.ca

realquest.co.uk

realquest.com

realquestexpress.com

realquestinvestor.com

realquestpr.com

realquestpr.net

realquestpro.com

realquest-pro.com

realquestpro.net

realquest-pro.net

realquestprofessional.com

realquest-professional.com

realquestprofessional.net

realquest-professional.net

realquestpros.com

realquestpros.net

reisource.com

relsconnect.com

relscredit.com

relscredit.info

relsreporting.com

relsreporting.info

relsreportingservices.com

relsreportingservices.info

remreports.com

remsanalytics.com

reosource.com

resdts.com

resftp.com

retsconnector.com

retsconnector.net

 

41

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

retsconnector.org

rq-pro.com

rqpro.net

rq-pro.net

rqprofessional.com

rqprofessional.net

saferent.com

saleescrow.com

sancapmls.com

sanluisvalleymls.com

scrantonpamls.com

secondlienservices.biz

secondlienservices.com

secondlienservices.info

secondlienservices.net

seibrmls.com

selkirkmls.com

sirmlsinc.com

sivalue.com

sivalue.net

socalmls.com

socalmls.org

solimar.com

solimar.net

sourceoneservices.com

sourceoneservices.net

stauntonaugustahomes.com

stjmls.com

swmls.com

tempohelp.com

tennvamls.com

thelistfactory.com

the-marketpulse.com

t-iii.com

tractescrow.com

trilakesmls.com

trueltv.biz

trueltv.net

truestandings.com

us.com

uticaromerealtor.net

valueanyhome.com

vendorscape.com

visioncore.com

vreinmls.com

wcaremls.net

westlakess.com

willcapmatrix.com

 

42

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

willcapmatrix.net

willcapmatrix.org

win2data.com

wncrmls.com

zbormls.com

agentpoint360.com

agentpoint360.net

agentresource.biz

agentresource.com

agentresource.info

agentresource.net

agentresource.us

areasavm.com

automatedvaluationnews.com

avmnews.net

avmselect.biz

avmselect.info

basis100.bz

basis100.cc

basis100.net

basis100.org

basis100.tv

better-data.com

brokerresource.biz

brokerresource.org

brokerresource.us

chasevms.biz

chasevms.info

chasevms.net

chasevms.org

chasevmservices.biz

chasevmservices.com

chasevmservices.info

chasevmservices.net

chasevmservices.org

connectodata.com

corelogic.asia

corelogic.co.in

corelogic.com.au

corelogic.in

corelogicmarketpulse.com

corelogicmarketpulse.net

corelogicnews.com

corelogicnews.net

courthousedata.net

cscorelogic.com

dataheadquarters.com

deskavm.net

 

43

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

eappraiseit.net

eappraiseit.org

eappraisit.com

emetroscan.com

epropertywatch.biz

epropertywatch.net

expertagent.biz

expertagent.com

expertbroker.biz

expertbroker.com

freehomedetail.com

freelienreport.com

freelienreport.net

freelienwatch.com

freelienwatch.net

freemortgagewatch.com

freepropertydetail.com

freepropertyfacts.com

freepropertywatch.com

historypro.biz

historypro.info

historypro.net

homedatafree.com

homefraudwatch.com

homehistoryfree.com

homeleads.com

homeprofile.biz

homeprofile.info

homereportfree.com

icredco.info

identitypro.biz

identitypro.info

identitypro.net

incomepro.info

incomepro.net

leadstoloan.com

leadstoloans.com.au

leadtoloan.com

leadtoloans.com

loaniq.biz

loaniq.com.au

loaniq.info

loanperformance.info

loanperformance.net

loansafe.biz

marketlinx.us.com

mavex1003.com

mavex1003.net

 

44

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

mavexdefender.com

mavexdefender.net

metroscan.biz

mlxinnovia.com

mlxselfchange.com

neighborhoodprofile.com

paperlessdeals.net

propertydatafree.com

propertydatasource.com

propertyfactsfree.com

propertyhistoryfree.com

propertyinformationexchange.com

propertymaps.info

propertyreportfree.com

propinfo.biz

realestate-transaction.net

realmaps.biz

realmaps.info

realmaps.net

realmaps.org

realmaps.us

realpoint360.net

realquest.asia

realquest.be

realquest.biz

realquest.ch

realquest.co.ca

realquest.co.il

realquest.co.in

realquest.co.kr

realquest.co.za

realquest.com.au

realquest.com.bd

realquest.com.br

realquest.com.es

realquest.com.pt

realquest.com.sg

realquest.com.tr

realquest.com.tw

realquest.com.vn

realquest.cz

realquest.es

realquest.fr

realquest.gr

realquest.ie

realquest.in

realquest.it

realquest.jp

 

45

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

realquest.kr

realquest.ma

realquest.nl

realquest.ru

realquest.sg

realquest.tv

realquest.tw

realquest.us

realquestnews.com

realquestnews.net

realtyplusonline.org

remsanalytics.net

riskmodel.com

rtquest.biz

rtquest.com

rtquest.info

rtquest.net

rtquest.org

rtquest.us

servicingscorecard.com

solimar.us

the-market-pulse.com

trueltv.com

ukavm.com

ukavm.net

ukavm.org

ukvector.co.uk

valuall.com

valuepoint4.com

valuepoint4.com.au

valuepointplus.com

valuit.com

vectordefender.com

vectordefender.net

vectorplatform.com

vectorplatform.net

vectorportfolio.com

vectorportfolio.net

vectorportfolios.com

vectorportfolios.net

vectorxray.com

vectorx-ray.com

vectorxray.net

vectorx-ray.net

vendormanagement.biz

vendormanagementservices.com

visioncore.biz

vision-core.biz

 

46

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Domain Names

visioncore.info

vision-core.info

vision-core.net

visioncore.org

vision-core.org

visioncore.us

vision-core.us

vp4.com.au

westlakess.net

westlakess.org

 

 

(1) Does not include certain domain names that are still subject to review in
connection with the Spin-Off but are likely to be transferred to First American
Financial Corporation (“FAFC”) on or about the completion date of the Spin-Off.

Trade Names/DBAs

 

True Name

  

DBA Name (Registered and Unregistered)

Accufacts Pre-Employment Screening, Inc.

   First Advantage Select Business Services

American Driving Records, Inc.

   First Advantage ADR

American Driving Records, Inc.

   First Advantage Transportation Services

American Driving Records, Inc.

   First Advantage ADR

American Driving Records, Inc.

   First Advantage Transportation Services

American Driving Records, Inc.

   First Advantage ADR

American Driving Records, Inc.

   First Advantage Transportation Services

American Driving Records, Inc.

   First Advantage ADR

American Driving Records, Inc.

   First Advantage Transportation Services

 

47

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

True Name

  

DBA Name (Registered and Unregistered)

American Driving Records, Inc.

   First Advantage ADR

American Driving Records, Inc.

   First Advantage Transportation Services

Faslo Solutions, LLC

   First American Advanced Analytics (FAAA)

First American CoreLogic, Inc.

   VisionCore

First American CoreLogic, Inc.

   BasePoint

First American CoreLogic, Inc.

   BasePoint Analytics

First American CoreLogic, Inc.

   LoanPerformance

First American Default Information Services (FADIS)

   First American Global Outsourcing Services (FAGOS)

First American Default Information Services (FADIS)

   First American Default Technology Group (FADTG)

First American Default Information Services (FADIS)

   First American National Default Outsourcing (FANDO)

First American Default Information Services (FADIS)

   First American REO Servicing (FAREO)

First American Default Information Services (FADIS)

   First American National Claims Outsourcing (FANCO)

First American Default Information Services (FADIS)

   First American Loss Mitigation Services (FALMS)

First American Default Information Services (FADIS)

   First American Loan Production Services (FALPS)

First American Default Information Services (FADIS)

   First American Field Services (FAFS)

First American Flood Hazard Certification LLC (FAFHC)

   First American Flood Data Services (FAFDS)

 

48

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

True Name

  

DBA Name (Registered and Unregistered)

First American Flood Hazard Certification LLC (FAFHC)

   First American Spatial Solutions (FASS)

First American Flood Hazard Certification LLC (FAFHC)

   Proxix Solutions

First American Real Estate Solutions LLC (FARES)

   First American Federal Solutions (FAFS)

First American Real Estate Solutions LLC (FARES)

   First American Residential Value View (FARVV)

First American Real Estate Solutions LLC (FARES)

   Valuation and Property Solutions (VPS)

First American Real Estate Tax Service LLC (FARETS)

   First American Real Estate Tax Service

First Advantage Background Services Corp.

   FADV Background Services Corp. (Forced)

First Advantage Background Services Corp.

   First Advantage Saferent

First Advantage Corefacts, Inc.

   EVIDENTDATA

First Advantage Corporation

   First Advantage Holding, Inc. (Forced)

First Advantage Corporation

   Omega Insurance Services Inc., A First Advantage Company (Forced)

First Advantage Credco LLC

   CredStar

First Advantage Credco LLC

   CredStar

First Advantage Credco LLC

   CredStar

First Advantage Credco LLC

   CredStar

First Advantage Credco LLC

   CBA Information Solutions

 

49

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

True Name

  

DBA Name (Registered and Unregistered)

First Advantage Litigation Consulting, LLC

   EvidentData

First Advantage Litigation Consulting, LLC

   First Advantage Data Recovery Services

First Advantage Litigation Consulting, LLC

   First Advantage Data Recovery Services

First Advantage Litigation Consulting, LLC

   First Advantage Data Recovery Services

MarketLinx Inc.

   Interealty Corporation

PrideRock Holding Company, Inc.

   Advantage Biometric Group

Omega Insurance Services, Inc.

   First Advantage Backtrack Reports

Omega Insurance Services, Inc.

   First Advantage Litigation Consulting

Omega Insurance Services, Inc.

   First Advantage Investigative Services (Inc.) (Forced)

Omega Insurance Services, Inc.

   First Advantage Investigative Services (Forced)

 

50

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

True Name

  

DBA Name (Registered and Unregistered)

Omega Insurance Services, Inc.

   First Advantage Investigative Services (Forced)

 

51

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Schedule 6

Deposit Accounts

 

Entity

  

Account Number

    

Bank

Backtrack

   005502088321      Bank of America

BarNone

   001472602662      Bank of America

BarNone

   8765000506      Bank of America

BIS

   005500503730      Bank of America

CIC

   005502710071      Bank of America

CIC

   008981715351      Bank of America

Credstar

   898030311654      Bank of America

Decision HR

   898028595330      Bank of America

Decision HR

   005489601397      Bank of America

DRS

   005566385167      Bank of America

eAppraiseIT

   1235901945      Bank of America

eAppraiseIT

   1235994718      Bank of America

FA CVENT Marketing

   898006376377      Bank of America

Federal Solutions

   51133815      Bank of America

First Advantage CIG

   005561918173      Bank of America

First Advantage CoreFacts, LLC

   005500507817      Bank of America

First Advantage Corporation (A/P)

   005487624677      Bank of America

First Advantage Corporation (FSA)

   898040451672      Bank of America

First Advantage Corporation (Master)

   005491547850      Bank of America

First Advantage Corporation (PAC)

   005561925412      Bank of America

First Advantage Corporation (PR)

   005561916146      Bank of America

First Advantage Credco Puerto Rico

   005566372484      Bank of America

First Advantage Enterprise Screening Corp.

   898006376364      Bank of America

First Advantage Membership Services, Inc.

   005566372471      Bank of America

First Advantage Occupational Health Services Corp.

   005488079153      Bank of America

First Advantage Quest Research Co.

   5508316149      Bank of America

First Advantage SafeRent, Inc.

   003937345628      Bank of America

First Advantage SafeRent, Inc.

   005500501127      Bank of America

First Advantage SafeRent, Inc. 401K

   003939310554      Bank of America

First Advantage-NDVS

   005566372468      Bank of America

First American Commercial Real Estate Services, Inc.

   694715659      Bank of America

First American Commercial Real Estate Services, Inc.

   4627183636      Bank of America

First American Corelogic, Inc. (RES)

   12351-17181      Bank of America

First American Real Estate Solutions LLC

   1235994732      Bank of America

 

52

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Entity

  

Account Number

    

Bank

First American Real Estate Tax Service LLC

   4130028547      Bank of America

Hirecheck

   003448086052      Bank of America

Jenark

   005566374178      Bank of America

Leadclick Holding Company, LLC

   898032374152      Bank of America

Leadclick Media

   005561937028      Bank of America

Marketlinx

   1235775904      Bank of America

Marketlinx

   1235029750      Bank of America

Marketlinx

   1235291911      Bank of America

Marketlinx

   1235072602      Bank of America

Multifamily Community Insurance Agency, Inc

   3933720085      Bank of America

Multifamily Community Insurance Agency, Inc

   03937345042      Bank of America

National Background Data LLC

   005502710518      Bank of America

National Data Registry LLC

   005502710550      Bank of America

Priderock Holding Company

   005566378530      Bank of America

ProudFoot

   005496257718      Bank of America

ProudFoot

   005498552932      Bank of America

PRSI

   005496261270      Bank of America

Road Manager

   005561911989      Bank of America

Screeners Advantage, Inc.

   003939310046      Bank of America

SkillCheck

   005561937905      Bank of America

True Data Partners

   005562580296      Bank of America

TruStar Solutions

   005566357263      Bank of America

First American Corelogic, Inc. (RES)

   003666188745      Bank of America (Nations Bank)

First American Real Estate Information Services, Inc. (Non LLC)

   4203800010      First American Trust

First American Real Estate Tax Service LLC

   2100019296      First American Trust

First American Capital Trust

   1085900405      First American Trust

First American Capital Trust

   1085900407      First American Trust

First American Real Estate Tax Service LLC

   816472047      JP Morgan

First American Real Estate Tax Service LLC

   816472286      JP Morgan

First American Real Estate Tax Service LLC

   816472294      JP Morgan

First Advantage Corporation (FSA)

   475734513      JP Morgan Chase

First Advantage Corporation (FSA)

   475734521      JP Morgan Chase

First Advantage Corporation (HSA)

   397021661764      JP Morgan Chase

First American Real Estate Tax Service LLC

   323-395880      JPM Chase Bank Acts.

 

53

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Entity

  

Account Number

    

Bank

First American Real Estate Tax Service LLC

   765-911763      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   765-011755      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   601-862659      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   304-604712      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   601-873003      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   601-886757      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   304-658642      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   6300068619      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   601-883879      JPM Chase Bank
Acts.

First American Real Estate Tax Service LLC

   304-607665      JPM Chase Bank
Acts.

Corp Accounts

   0904716289      Wells Fargo

Corp Accounts

   4159403435      Wells Fargo

Corp Accounts

   4375652740      Wells Fargo

Corp Accounts

   4588-533299      Wells Fargo

First Advantage Membership Services, Inc.

   4120855325      Wells Fargo

First American Corelogic, Inc. (RES)

   4496820812      Wells Fargo

First American Corelogic, Inc. (RES)

   4496820804      Wells Fargo

First American Corelogic, Inc. (RES)

   4121085526      Wells Fargo

First American Corelogic, Inc. (RES)

   4945091239      Wells Fargo

First American Corelogic, Inc. (RES)

   4945091221      Wells Fargo

First American Corelogic, Inc. (RES)

   858-6282413      Wells Fargo

First American Real Estate Solutions LLC

   4166786624      Wells Fargo

IOS HC

   4311851273      Wells Fargo

Marketlinx

   4121897946      Wells Fargo

American Innovative Insurance Solutions, Inc.

   4496803040      WellsFargo Bank

FAFLO

   4030014906      WellsFargo Bank

FAFLO

   4375671021      WellsFargo Bank

FAGOS

   4121713432      WellsFargo Bank

FALPS

   1018236532      WellsFargo Bank

FAOFS

   4121701718      WellsFargo Bank

FASLO

   4121415582      WellsFargo Bank

FASLO

   4121321202      WellsFargo Bank

 

54

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Guarantee and Collateral Agreement – First American Corporation

 

Entity

  

Account Number

    

Bank

FASLO

   4121631741      WellsFargo Bank

FASLO

   4121783385      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121-191654      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121-160121      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4375-694890      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121-134910      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121-127427      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121-388896      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4801-910621      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121595722      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121732515      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121721104      WellsFargo Bank

First American Commercial Real Estate Services, Inc.

   4121732523      WellsFargo Bank

First American Default Information Services LLC

   4121430839      WellsFargo Bank

First American Default Information Services LLC

   4121430813      WellsFargo Bank

First American Default Information Services LLC

   4121055321      WellsFargo Bank

First American Default Information Services LLC

   4121807119      WellsFargo Bank

First American Flood Hazard Certification LLC

   4121552988      WellsFargo Bank

First American Flood Hazard Certification LLC

   4121489322      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121-070858      WellsFargo Bank

First American Real Estate Tax Service LLC

   4000-033753      WellsFargo Bank

First American Real Estate Tax Service LLC

   4311-851281      WellsFargo Bank

First American Real Estate Tax Service LLC

   4020-019170      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121747752      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121682140      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121-036263      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121790380      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121790406      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121790414      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121790422      WellsFargo Bank

First American Real Estate Tax Service LLC

   4121790398      WellsFargo Bank

First American Real Estate Tax Service LLC

   18868200      WellsFargo Bank

First American Real Estate Tax Service LLC

   18868201      WellsFargo Bank

IOS

   4311851273      WellsFargo Bank

Proxix Solutions, Inc.

   4121638308      WellsFargo Bank

Wells Fargo Trust Dept

   881-3460311      WellsFargo Bank

 

55

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of April 12, 2010 (the “Agreement”), made by the
Grantors parties thereto in favor of JPMorgan Chase Bank, N.A., as Collateral
Agent for the ratable benefit of the Secured Parties. The undersigned agrees for
the benefit of the Collateral Agent and the Secured Parties as follows:

 

  1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

  2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.5(a) of the
Agreement.

 

  3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER]

 

By:

 

 

 

Name:

 

Title:

Address for Notices:

 

 

 

Fax:

 

 

56

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                     , 201    , made by
                                         (the “Additional Grantor”), in favor of
JPMorgan Chase Bank, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Administrative Agent and the Lenders parties to the
Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, The First American Corporation (the “Borrower”), the Lenders, the
Collateral Agent and the Administrative Agent have entered into that certain
Credit Agreement, dated as of April 12, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of April 12, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the ratable benefit
of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

57

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

     

Name:

 

Title:

 

58

© Copyright 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

 

59

© Copyright 2010